Exhibit 10.36

 

$115,000,000 REVOLVING CREDIT FACILITY

$10,000,000 TERM LOAN

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

KOPPERS INC.

 

and

 

THE GUARANTORS PARTY HERETO

 

and

 

THE BANKS PARTY HERETO

 

and

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

and

 

NATIONAL CITY BANK OF PENNSYLVANIA, as Syndication Agent

 

and

 

CITIZENS BANK OF PENNSYLVANIA, BANK OF AMERICA, N.A. and FIRST

COMMONWEALTH BANK, as Co-Documentation Agents

 

Dated as of August 15, 2005

 

--------------------------------------------------------------------------------

 

PNC CAPITAL MARKETS, INC. AND NATIONAL CITY BANK OF PENNSYLVANIA

 

AS CO-LEAD ARRANGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

1.

   CERTAIN DEFINITIONS    2     

1.1

   Certain Definitions.    2     

1.2

   Construction.    32          

1.2.1.

   Number; Inclusion.    32          

1.2.2.

   Determination.    32          

1.2.3.

   Administrative Agent’s Discretion and Consent.    32          

1.2.4.

   Documents Taken as a Whole.    32          

1.2.5.

   Headings.    33          

1.2.6.

   Implied References to this Agreement.    33          

1.2.7.

   Persons.    33          

1.2.8.

   Modifications to Documents.    33          

1.2.9.

   From, To and Through.    33          

1.2.10.

   Shall; Will.    33     

1.3

   Accounting Principles.    33

2.

   REVOLVING CREDIT AND SWING LOAN FACILITIES    34     

2.1

   Revolving Credit Loans and Swing Loans.    34          

2.1.1.

   Revolving Credit Loans.    34          

2.1.2.

   Swing Loans.    34     

2.2

   Nature of Banks’ Obligations with Respect to Revolving Credit Loans.    35  
  

2.3

   Commitment Fees.    35     

2.4

   Reduction of Commitment.    35     

2.5

   Revolving Credit Loan Requests; Swing Loan Requests.    36          

2.5.1.

   Revolving Credit Loan Requests.    36          

2.5.2.

   Swing Loan Requests.    36     

2.6

   Making Revolving Credit Loans and Swing Loans.    37          

2.6.1.

   Making Revolving Credit Loans    37          

2.6.2.

   Making Swing Loans.    37     

2.7

   Revolving Credit Notes; Swing Loan Notes.    37          

2.7.1.

   Revolving Credit Notes.    37          

2.7.2.

   Swing Loan Notes.    37     

2.8

   Use of Proceeds.    38     

2.9

   Borrowings to Repay Swing Loans.    38     

2.10

   Letter of Credit Subfacility.    38          

2.10.1.

   Issuance of Letters of Credit.    38          

2.10.2.

   Letter of Credit Fees.    39          

2.10.3.

   Disbursements, Reimbursement.    39          

2.10.4.

   Repayment of Participation Advances.    41          

2.10.5.

   Documentation.    41

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

         

2.10.6.

   Determinations to Honor Drawing Requests.    42          

2.10.7.

   Nature of Participation and Reimbursement Obligations.    42          

2.10.8.

   Indemnity.    43          

2.10.9.

   Liability for Acts and Omissions.    44     

2.11

   Periodic Computations of Dollar Equivalent Amounts of Letters of Credit
Outstanding.    45

3.

   TERM LOANS    46     

3.1

   Term Loan Commitments.    46     

3.2

   Nature of Banks’ Obligations with Respect to Term Loans.    46     

3.3

   Term Loan Notes.    46     

3.4

   Use of Proceeds.    46

4.

   INTEREST RATES    46     

4.1

   Interest Rate Options.    46          

4.1.1.

   Revolving Credit Interest Rate Options.    47          

4.1.2.

   Term Loan Interest Rate Options.    47          

4.1.3.

   Rate Quotations.    47     

4.2

   Interest Periods.    48          

4.2.1.

   Amount of Borrowing Tranche.    48          

4.2.2.

   Renewals.    48     

4.3

   Interest After Default.    48          

4.3.1.

   Letter of Credit Fees, Interest Rate.    48          

4.3.2.

   Other Obligations.    48          

4.3.3.

   Acknowledgment.    49     

4.4

   Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.    49          

4.4.1.

   Unascertainable.    49          

4.4.2.

   Illegality; Increased Costs; Deposits Not Available.    49          

4.4.3.

   Administrative Agent’s and Bank’s Rights.    50     

4.5

   Selection of Interest Rate Options.    50     

4.6

   Canadian Interest Provisions.    50

5.

   PAYMENTS    51     

5.1

   Payments.    51     

5.2

   Pro Rata Treatment of Banks.    51     

5.3

   Interest Payment Dates.    52     

5.4

   Voluntary Prepayments.    52          

5.4.1.

   Right to Prepay.    52          

5.4.2.

   Replacement of a Bank.    53          

5.4.3.

   Change of Lending Office.    54

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

    

5.5

   Mandatory Prepayments.    54          

5.5.1.

   Sale of Assets.    54          

5.5.2.

   Equity Proceeds.    54          

5.5.3.

   Recovery of Insurance Proceeds.    54          

5.5.4.

   Borrowing Base Exceeded.    55          

5.5.5.

   Currency Fluctuations.    55          

5.5.6.

   Application Among Loans and Interest Rate Options.    55     

5.6

   Additional Compensation in Certain Circumstances.    56          

5.6.1.

   Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.    56          

5.6.2.

   Indemnity.    56     

5.7

   Collections; Administrative Agent’s Right to Notify Account Debtors.    57  
  

5.8

   Judgment Currency.    58          

5.8.1.

   Currency Conversion Procedures for Judgments.    58          

5.8.2.

   Indemnity in Certain Events.    58

6.

   REPRESENTATIONS AND WARRANTIES    58     

6.1

   Representations and Warranties.    58          

6.1.1.

   Organization and Qualification.    58          

6.1.2.

   Capitalization and Ownership.    59          

6.1.3.

   Subsidiaries.    59          

6.1.4.

   Power and Authority.    59          

6.1.5.

   Validity and Binding Effect.    59          

6.1.6.

   No Conflict.    60          

6.1.7.

   Litigation.    60          

6.1.8.

   Title to Properties.    60          

6.1.9.

   Financial Statements.    61          

6.1.10.

   Use of Proceeds; Margin Stock; Section 20 Subsidiaries.    61          

6.1.11.

   Full Disclosure.    62          

6.1.12.

   Taxes.    62          

6.1.13.

   Consents and Approvals.    63          

6.1.14.

   No Event of Default; Compliance with Instruments.    63          

6.1.15.

   Patents, Trademarks, Copyrights, Licenses, Etc.    63          

6.1.16.

   Security Interests.    63          

6.1.17.

   [Intentionally Omitted].    64          

6.1.18.

   Status of the Pledged Collateral.    64          

6.1.19.

   Insurance.    64          

6.1.20.

   Compliance with Laws.    65          

6.1.21.

   Material Contracts.    65          

6.1.22.

   Investment Companies; Regulated Entities.    65

 

- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

         

6.1.23.

   Plans and Benefit Arrangements.    65          

6.1.24.

   Employment Matters.    66          

6.1.25.

   Environmental Matters and Safety Matters.    67          

6.1.26.

   Senior Debt Status.    70          

6.1.27.

   Solvency.    70     

6.2

   Updates to Schedules.    70

7.

   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT    70     

7.1

   First Loans and Letters of Credit.    71          

7.1.1.

   Officer’s Certificates.    71          

7.1.2.

   Secretary’s or Director’s Certificates.    71          

7.1.3.

   Delivery of Loan Documents.    72          

7.1.4.

   Opinion of Counsel.    72          

7.1.5.

   Legal Details.    72          

7.1.6.

   Payment of Fees.    72          

7.1.7.

   [Intentionally Omitted].    73          

7.1.8.

   Management Agreements and Employment Contracts.    73          

7.1.9.

   Consents.    73          

7.1.10.

   Officer’s Certificates Regarding MACs.    73          

7.1.11.

   No Violation of Laws.    73          

7.1.12.

   No Actions or Proceedings.    73          

7.1.13.

   Insurance Policies; Certificates of Insurance; Endorsements.    74          

7.1.14.

   [Intentionally Omitted].    74          

7.1.15.

   Financing Statements and Lien Searches.    74          

7.1.16.

   Landlord’s Waivers.    74          

7.1.17.

   Borrowing Base Certificate.    74          

7.1.18.

   Financial Statements, Contingent Liabilities, ERISA, Other Due Diligence.   
75          

7.1.19.

   Capital Structure of Loan Parties.    75          

7.1.20.

   Projected Financial Statements.    75     

7.2

   Each Additional Loan or Letter of Credit.    75

8.

   COVENANTS    76     

8.1

   Affirmative Covenants.    76          

8.1.1.

   Preservation of Existence, Etc.    76          

8.1.2.

   Payment of Liabilities, Including Taxes, Etc.    76          

8.1.3.

   Maintenance of Insurance.    76          

8.1.4.

   Maintenance of Properties and Leases.    78          

8.1.5.

   Maintenance of Patents, Trademarks, Etc.    78          

8.1.6.

   Visitation Rights; Collateral Examinations.    79

 

- iv -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

         

8.1.7.

   Keeping of Records and Books of Account.    79          

8.1.8.

   Plans and Benefit Arrangements.    79          

8.1.9.

   Compliance with Laws.    79          

8.1.10.

   Use of Proceeds.    80          

8.1.11.

   Further Assurances.    80          

8.1.12.

   Subordination of Intercompany Loans.    80     

8.2

  

Negative Covenants.

   80          

8.2.1.

   Indebtedness.    81          

8.2.2.

   Liens.    82          

8.2.3.

   Guaranties.    82          

8.2.4.

   Loans and Investments.    82          

8.2.5.

   Restricted Payments.    84          

8.2.6.

   Liquidations, Mergers, Consolidations, Acquisitions.    84          

8.2.7.

   Dispositions of Assets or Subsidiaries.    86          

8.2.8.

   Affiliate Transactions.    87          

8.2.9.

   Subsidiaries, Partnerships and Joint Ventures.    87          

8.2.10.

   Continuation of or Change in Business.    88

     

       

8.2.11.

   Plans and Benefit Arrangements.    88          

8.2.12.

   Fiscal Year.    89          

8.2.13.

   Issuance of Stock.    89          

8.2.14.

   Changes in Organizational Documents; Changes in 2003 Senior Note Debt
Documents; KI Holdings 2004 Notes.    90          

8.2.15.

   [Intentionally Omitted].    90          

8.2.16.

   Minimum Fixed Charge Coverage Ratio.    90          

8.2.17.

   Maximum Total Leverage Ratio.    91          

8.2.18.

   [Intentionally Omitted].    91          

8.2.19.

   2003 Senior Note Debt Payments.    91     

8.3

  

Reporting Requirements.

   91          

8.3.1.

   Quarterly Financial Statements.    91          

8.3.2.

   Annual Financial Statements.    92          

8.3.3.

   Certificate of the Borrower.    93          

8.3.4.

   Monthly Borrowing Base Certificates, Schedules of Accounts, Inventory and
Payables.    93          

8.3.5.

   Notice of Default.    93          

8.3.6.

   Notice of Litigation.    93          

8.3.7.

   Certain Events.    94          

8.3.8.

   Budgets, Forecasts, Other Reports and Information.    94          

8.3.9.

   Notices Regarding Plans and Benefit Arrangements.    95

 

- v -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

9.

  

DEFAULT

   96     

9.1

   Events of Default.    96          

9.1.1.

   Payments Under Loan Documents.    96          

9.1.2.

   Breach of Warranty.    96          

9.1.3.

   Breach of Negative Covenants or Visitation Rights.    97          

9.1.4.

   Breach of Other Covenants.    97          

9.1.5.

   Defaults in Other Agreements or Indebtedness.    97          

9.1.6.

   Final Judgments or Orders.    97          

9.1.7.

   Loan Document Unenforceable.    97          

9.1.8.

   Uninsured Losses; Proceedings Against Assets.    98          

9.1.9.

   Notice of Lien or Assessment.    98          

9.1.10.

   Insolvency.    98          

9.1.11.

   Events Relating to Plans and Benefit Arrangements.    98          

9.1.12.

   Cessation of Business.    99          

9.1.13.

   Change of Control.    99          

9.1.14.

   Beazer East Default.    99          

9.1.15.

   Involuntary Proceedings.    100          

9.1.16.

   Voluntary Proceedings.    100     

9.2

   Consequences of Event of Default.    100          

9.2.1.

   Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.    100          

9.2.2.

   Bankruptcy, Insolvency or Reorganization Proceedings.    101          

9.2.3.

   Set-off.    101          

9.2.4.

   Suits, Actions, Proceedings.    101          

9.2.5.

   Application of Proceeds; Collateral Sharing.    102          

9.2.6.

   Other Rights and Remedies.    103     

9.3

   Notice of Sale.    103

10.

   THE ADMINISTRATIVE AGENT    103     

10.1

   Appointment.    103     

10.2

   Delegation of Duties.    104     

10.3

   Nature of Duties; Independent Credit Investigation.    104     

10.4

   Actions in Discretion of Administrative Agent; Instructions From the Banks.
   104     

10.5

   Reimbursement and Indemnification of Administrative Agent by the Borrower.   
105     

10.6

   Exculpatory Provisions; Limitation of Liability.    106     

10.7

   Reimbursement and Indemnification of Administrative Agent by Banks.    107  
  

10.8

   Reliance by Administrative Agent.    107     

10.9

   Notice of Default.    108     

10.10

   Notices.    108     

10.11

   Banks in Their Individual Capacities; Administrative Agent in its Individual
Capacity.    108

 

- vi -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

             Page


--------------------------------------------------------------------------------

    

10.12

   Holders of Notes.    108     

10.13

   Equalization of Banks.    109     

10.14

   Successor Administrative Agent.    109     

10.15

   Administrative Agent’s Fee; Syndication Agent’s Fee.    110     

10.16

   Availability of Funds.    110     

10.17

   Calculations.    110     

10.18

   Beneficiaries.    111     

10.19

   No Reliance on Agent’s Customer Identification Program.    111     

10.20

   Power of Attorney for Quebec Purposes.    111

11.

  

MISCELLANEOUS

   112     

11.1

  

Modifications, Amendments or Waivers.

   112          

11.1.1.

   Increase of Commitment; Extension of Expiration Date.    112          

11.1.2.

   Extension of Payment; Reduction of Principal Interest or Fees; Modification
of Terms of Payment.    112          

11.1.3.

   Release of Collateral or Guarantor.    112          

11.1.4.

   Miscellaneous.    113     

11.2

   No Implied Waivers; Cumulative Remedies; Writing Required.    113     

11.3

   Reimbursement and Indemnification of Banks by the Borrower; Taxes.    113  
  

11.4

   Holidays.    114     

11.5

   Funding by Branch, Subsidiary or Affiliate.    115          

11.5.1.

   Notional Funding.    115          

11.5.2.

   Actual Funding.    115     

11.6

   Notices.    115     

11.7

   Severability.    116     

11.8

   Governing Law.    117     

11.9

   Prior Understanding.    117     

11.10

   Duration; Survival.    117     

11.11

   Successors and Assigns.    117     

11.12

   Confidentiality.    119          

11.12.1.

   General.    119          

11.12.2.

   Sharing Information With Affiliates of the Banks.    119     

11.13

   Counterparts.    120     

11.14

   Administrative Agent’s or Bank’s Consent.    120     

11.15

   Exceptions.    120     

11.16

   CONSENT TO FORUM; WAIVER OF JURY TRIAL.    120     

11.17

   Certifications from Banks and Participants.    121          

11.17.1.

   Tax Withholding Clause.    121          

11.17.2.

   USA Patriot Act.    122     

11.18

   Joinder of Guarantors.    122

 

- vii -



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

        

SCHEDULE 1.1(A)

 

-

  

PRICING GRID

SCHEDULE 1.1(B)

 

-

  

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(C)

 

-

  

CONSOLIDATED EBITDA

SCHEDULE 1.1(P)

 

-

  

PERMITTED LIENS

SCHEDULE 1.1(Q)(1)

 

-

  

QUALIFIED ACCOUNTS

SCHEDULE 1.1(Q)(2)

 

-

  

QUALIFIED INVENTORY

SCHEDULE 2.10

 

-

  

LETTERS OF CREDIT

SCHEDULE 6.1.1

 

-

  

QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2

 

-

  

CAPITALIZATION

SCHEDULE 6.1.3

 

-

  

SUBSIDIARIES

SCHEDULE 6.1.7

 

-

  

LITIGATION

SCHEDULE 6.1.8

 

-

  

OWNED AND LEASED REAL PROPERTY

SCHEDULE 6.1.13

 

-

  

CONSENTS AND APPROVALS

SCHEDULE 6.1.15

 

-

  

PATENTS, TRADEMARKS, COPYRIGHTS, LICENSES, ETC.

SCHEDULE 6.1.18

 

-

  

PARTNERSHIP AGREEMENTS; LLC AGREEMENTS

SCHEDULE 6.1.19

 

-

  

INSURANCE POLICIES

SCHEDULE 6.1.21

 

-

  

MATERIAL CONTRACTS

SCHEDULE 6.1.23

 

-

  

EMPLOYEE BENEFIT PLAN DISCLOSURES

SCHEDULE 6.1.25

 

-

  

ENVIRONMENTAL DISCLOSURES

SCHEDULE 8.2.1

 

-

  

PERMITTED INDEBTEDNESS

SCHEDULE 8.2.3

 

-

  

GUARANTIES

SCHEDULE 8.2.4

 

-

  

PERMITTED LOANS AND INVESTMENTS

SCHEDULE 8.2.9

 

-

  

PERMITTED PARTNERSHIPS, LLCs, JOINT VENTURES

SCHEDULE 8.2.10

 

-

  

BUSINESS DESCRIPTIONS

EXHIBITS

        

EXHIBIT 1.1(A)

 

-

  

ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(D)(1)

 

-

  

DEBENTURE PLEDGE AGREEMENT

EXHIBIT 1.1(D)(2)

 

-

  

DEED OF HYPOTHEC

EXHIBIT 1.1(D)(3)

 

-

  

DEMAND DEBENTURE

EXHIBIT 1.1(G)(1)

 

-

  

GUARANTOR JOINDER

EXHIBIT 1.1(G)(2)

 

-

  

GUARANTY AGREEMENT

EXHIBIT 1.1(I)(2)

 

-

  

INTERCOMPANY SUBORDINATION AGREEMENT

EXHIBIT 1.1(I)(3)

 

-

  

INTERCREDITOR AGREEMENT

EXHIBIT 1.1(P)(1)

 

-

  

AMENDMENT TO PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT

EXHIBIT 1.1(P)(2)

 

-

  

PLEDGE AGREEMENT

EXHIBIT 1.1(R)

 

-

  

REVOLVING CREDIT NOTE

 

- viii -



--------------------------------------------------------------------------------

EXHIBIT 1.1(S)(1)

  

-

  

SECURITY AGREEMENT

EXHIBIT 1.1(S)(2)

  

-

  

SWING LOAN NOTE

EXHIBIT 1.1(T)

  

-

  

TERM NOTE

EXHIBIT 2.5.1

  

-

  

LOAN REQUEST

EXHIBIT 2.5.2

  

-

  

SWING LOAN REQUEST

EXHIBIT 7.1.4

  

-

  

OPINION OF COUNSEL

EXHIBIT 7.1.16

  

-

  

LANDLORD’S WAIVER

EXHIBIT 8.2.6

  

-

  

ACQUISITION COMPLIANCE CERTIFICATE

EXHIBIT 8.3.3

  

-

  

QUARTERLY COMPLIANCE CERTIFICATE

EXHIBIT 8.3.4

  

-

  

BORROWING BASE CERTIFICATE

 

- ix -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of August 15, 2005, and
is made by and among KOPPERS INC., a Pennsylvania corporation (the “Borrower”),
EACH OF THE GUARANTORS (as hereinafter defined), the BANKS (as hereinafter
defined), PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative
agent for the Banks under this Agreement (hereinafter referred to in such
capacity as the “Administrative Agent”) and NATIONAL CITY BANK OF PENNSYLVANIA,
as Syndication Agent, and CITIZENS BANK OF PENNSYLVANIA, BANK OF AMERICA, N.A.
and FIRST COMMONWEALTH BANK, as Co-Documentation Agents.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Administrative Agent, the Guarantors and certain of
the Banks are party to that certain Credit Agreement dated as of May 12, 2003,
as amended by a First Amendment thereto dated as of October 15, 2003, and a
Second Amendment thereto dated as of November 17, 2004 (the “Existing Credit
Agreement”) pursuant to which the Banks party thereto extended to the Borrower a
$100,000,000 revolving credit facility and a $75,000,000 term loan, which term
loan has been paid in full.

 

WHEREAS, the Borrower has requested the Banks to amend and restate the Existing
Credit Agreement and, in connection therewith, provide (i) a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$115,000,000 and (ii) a $10,000,000 term loan facility; and

 

WHEREAS, the revolving credit and term loan facilities shall be used (i) to
refinance the loans under the Existing Credit Agreement, (ii) to provide working
capital to the Borrower, (iii) to provide funding for acquisitions and capital
expenditures of the Borrower, and (iv) for general corporate purposes of the
Borrower, including transaction costs and expenses; and

 

WHEREAS, the Banks are willing to provide such credit facilities upon the terms
and conditions hereinafter set forth;

 

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

 

 



--------------------------------------------------------------------------------

1. CERTAIN DEFINITIONS

 

1.1 Certain Definitions.

 

In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:

 

Account shall mean any account, contract right, general intangible, chattel
paper, instrument or document representing any right to payment for goods sold
or services rendered, whether or not earned by performance and whether or not
evidenced by a contract, instrument or document, which is now owned or hereafter
acquired by the Borrower or any other Loan Party. All Accounts, whether
Qualified Accounts or not, shall be subject to the Banks’ Prior Security
Interest.

 

Account Debtor shall mean any Person who is or who may become obligated to the
Borrower or to any other Loan Party organized under the laws of the United
States or any state thereof or under the laws of Australia under, with respect
to, or on account of, an Account.

 

Acquisition Compliance Certificate shall have the meaning given to such term in
Section 8.2.6(5)(vi) hereof.

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.

 

Advisory Services Agreement shall have the meaning given to such term in Section
8.2.8 hereof.

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

 

Agents shall mean, collectively, the Administrative Agent and the Syndication
Agent.

 

Agent’s Letter shall have the meaning given to such term in Section 10.15
hereof.

 

 

- 2 -



--------------------------------------------------------------------------------

Agreement shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time, including all
schedules and exhibits.

 

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

 

Applicable Letter of Credit Fee shall mean the percentage rate per annum at the
indicated level of Senior Leverage Ratio in the pricing grid on Schedule 1.1(A)
below the heading “Letter of Credit Fee.” The Applicable Letter of Credit Fee
shall be computed in accordance with the parameters set forth on Schedule
1.1(A).

 

Applicable Margin shall mean, as applicable:

 

(A) the percentage spread to be added to Base Rate under the Revolving Credit
Base Rate Option at the indicated level of the Senior Leverage Ratio in the
pricing grid on Schedule 1.1 (A) below the heading “Revolving Credit Base Rate
Spread,”

 

(B) the percentage spread to be added to Base Rate under the Term Loan Base
Option at the indicated level of the Senior Leverage Ratio in the pricing grid
on Schedule 1.1(A) below the heading “Term Loan Base Rate Spread,”

 

(C) the percentage spread to be added to Euro-Rate under the Revolving Credit
Euro-Rate Option at the indicated level of the Senior Leverage Ratio in the
pricing grid on Schedule 1.1(A) below the heading “Revolving Credit Euro-Rate
Spread,” or

 

(D) the percentage spread to be added to Euro-Rate under the Term Loan Euro-Rate
Option at the indicated level of the Leverage Ratio in the pricing grid on
Schedule 1.1(A) below the heading “Term Loan Euro-Rate Spread.”

 

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).

 

As-Offered Rate shall mean an interest rate per annum (computed on the basis of
a year of 360 days and actual days elapsed) applicable to the Swing Loans
offered by the Administrative Agent with respect to the Swing Loans, as
determined in its sole discretion.

 

Assignment and Assumption Agreement shall mean an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Bank and the
Administrative Agent, as Administrative Agent and on behalf of the remaining
Banks, substantially in the form of Exhibit 1.1(A).

 

 

- 3 -



--------------------------------------------------------------------------------

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

 

Bank-Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Bank and with respect to which the Administrative Agent confirms
meets the following requirements: such Interest Rate Hedge (i) is documented in
a standard International Swap Dealer Association Agreement, (ii) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (iii) is entered into for
hedging (rather than speculative) purposes. The liabilities of the Loan Parties
to the provider of any Bank-Provided Interest Rate Hedge (the “Hedge
Liabilities”) shall be “Obligations” hereunder, guaranteed obligations under the
Guaranty Agreements and secured obligations under the Pledge Agreement and
Security Agreements and otherwise treated as Obligations for purposes of each of
the other Loan Documents. The Liens securing the Hedge Liabilities shall be pari
passu with the Liens securing all other Obligations under this Agreement and the
other Loan Documents.

 

Banks shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Bank.

 

Base Rate shall mean the greater of (i) the interest rate per annum announced
from time to time by the Administrative Agent at its Principal Office as its
then prime rate, which rate may not be the lowest rate then being charged
commercial borrowers by the Administrative Agent, or (ii) the Federal Funds Open
Rate plus 1/2% per annum.

 

Base Rate Option shall mean either the Revolving Credit Base Rate Option or the
Term Loan Base Rate Option.

 

Beazer Acquisition Agreement shall mean the Asset Purchase Agreement dated as of
December 28, 1988, by and between the Borrower and Beazer East.

 

Beazer Acquisition Agreement Guarantee shall mean the Guarantee of Beazer
Limited of all of Beazer East’s liabilities and obligations under Article VII of
the Beazer Acquisition Agreement.

 

Beazer East shall mean Beazer East, Inc., a Delaware corporation.

 

Beazer Limited shall mean Beazer Limited, an English corporation.

 

Benefit Arrangement shall mean at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.

 

 

- 4 -



--------------------------------------------------------------------------------

Borrower shall mean Koppers Inc., a corporation organized and existing under the
laws of the Commonwealth of Pennsylvania.

 

Borrowing Base shall mean at any time the sum of (i) 85% of Qualified Accounts
(“Accounts Portion”), plus (ii) 60% of Qualified Inventory (“Inventory
Portion”), provided that at no time shall that portion of the Borrowing Base
supported by Qualified Australian Accounts and Qualified Australian Inventory
exceed 25% of the aggregate Borrowing Base. Notwithstanding anything to the
contrary herein, the Required Banks may, in their reasonable discretion, at any
time hereafter, decrease the advance percentage for Qualified Accounts and
Qualified Inventory, or increase the level of any reserves or ineligibles, or
define or maintain such other reserves or ineligibles, as the Required Banks may
deem necessary or appropriate as a result of any collateral audit or field
examination of the Collateral and Borrowing Base conducted pursuant to Section
8.1.6 hereof. Any such change shall become effective immediately upon written
notice from the Administrative Agent to the Borrower for the purpose of
calculating the Borrowing Base hereunder.

 

Borrowing Base Certificate shall have the meaning given to such term in Section
8.3.4 hereof.

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Cash Equivalents shall mean, at any time, (i) Indebtedness with a maturity of
one year or less issued or directly and fully guaranteed or insured by the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof), (ii)
certificates of deposit or acceptances with a maturity of one year or less of
any financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$500,000,000,

 

 

- 5 -



--------------------------------------------------------------------------------

(iii) commercial paper with a maturity of 270 days or less issued by a
corporation (except an Affiliate of the Borrower) organized under the laws of
any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A-1 by Standard & Poor’s or at least P-1 by Moody’s, (iv) repurchase agreements
with institutions described in clause (ii) with respect to investments described
in clause (i), and (v) money market mutual funds or cash management trusts rated
in the highest rating by Standard & Poor’s or Moody’s (and not rated other than
in the highest rating by Standard & Poor’s or Moody’s) or investing solely in
investments described in clauses (i) through (iv) above.

 

Change of Control shall have the meaning set forth in Section 9.1.13.

 

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be August 15, 2005.

 

Collateral shall mean the Pledged Collateral, the UCC Collateral, and the
Intellectual Property Collateral.

 

Collateral Agent shall have the meaning given to such term in Section 9.2.5.2
hereof.

 

Collateral Documents shall have the meaning given to such term in Section
9.2.5.2 hereof.

 

Commercial Letter of Credit shall mean any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.

 

Commitment shall mean as to any Bank the aggregate of its Revolving Credit
Commitment and Term Loan Commitment, and, in the case of the Administrative
Agent, its Swing Loan Commitment and Commitments shall mean the aggregate of the
Revolving Credit Commitments, Term Loan Commitments and Swing Loan Commitment of
all of the Banks.

 

Commitment Fee shall have the meaning assigned to that term in Section 2.3.

 

Compliance Certificate shall have the meaning assigned to such term in Section
8.3.3.

 

Computation Date shall have the meaning assigned to such term in Section 2.11.

 

Consideration shall mean with respect to any Permitted Acquisition, the
aggregate of (i) the cash paid by the Borrower or any of its Subsidiaries,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by Borrower or any

 

- 6 -



--------------------------------------------------------------------------------

of its Subsidiaries, whether in favor of the seller or otherwise and whether
fixed or contingent, (iii) any Guaranty given or incurred by Borrower or any of
its Subsidiaries in connection therewith, and (iv) any other consideration given
or obligation incurred by Borrower or any of its Subsidiaries in connection
therewith.

 

Consolidated EBITDA for any period of determination shall mean (i) the sum of
(a) net income, (b) depreciation, (c) depletion, (d) amortization, (e) other
non-recurring, non-cash charges to net income (including non-cash bad debt
write-offs associated with Accounts of Weirton Steel), (f) losses on the sale of
assets outside the ordinary course of business, (g) interest expense, (h) income
tax expense, (i) cash dividends received from Affiliates to the extent not
included in determining Consolidated Net Income, (j) equity losses of Affiliates
(other than Consolidated Subsidiaries) to the extent included in determining
Consolidated Net Income for such period, (k) the non-recurring, cash charges to
net income in amounts not to exceed the amounts specified on Schedule 1.1(C) as
such charges are incurred, and (l) non-recurring, cash charges associated with
the closure of the U.S. utility business of the Borrower, to the extent that
cash payments associated with such cash charges are offset by cash received from
net working capital liquidations during the same period of determination, such
charges to be acceptable to the Administrative Agent in its reasonable
discretion minus (ii) the sum of non-recurring, non-cash credits to net income,
gains on the sale of assets outside the ordinary course of business, and equity
earnings of Affiliates (other than Consolidated Subsidiaries) to the extent
included in determining Consolidated Net Income for such period, in each case of
the Borrower and its Subsidiaries for such period determined and consolidated in
accordance with GAAP. For purposes of determining Consolidated EBITDA, items
related to Koppers-Arch Parent and its Subsidiaries and to Koppers China shall
be excluded, except that cash dividends paid by Koppers-Arch Parent to WWV and
cash dividends paid by Koppers China to Koppers-Mauritius shall be included in
Consolidated EBITDA, but only to the extent that such dividends paid by
Koppers-Arch Parent and Koppers China exceed the loans, advances and investments
made by the Loan Parties in or to Koppers-Arch Parent and by the Loan Parties in
or to Koppers China during the period of measurement.

 

Consolidated Net Income for any period of determination shall mean the
consolidated net income (or loss) after taxes of the Borrower and its
Consolidated Subsidiaries determined and consolidated in accordance with GAAP.

 

Consolidated Subsidiaries of the Borrower shall mean those Subsidiaries whose
accounts are or should be consolidated with those of the Borrower at such time.

 

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

 

- 7 -



--------------------------------------------------------------------------------

Controller shall have the meaning given to such term in the definition of the
term “Insolvency Event”.

 

Corporations Act shall mean the Corporations Act 2001 (Cth).

 

Currency Agreement shall mean any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement, among the Borrower or any
of its Subsidiaries, on the one hand, and one or more financial institutions, on
the other hand, designed to protect the Borrower or any of its Subsidiaries
against fluctuations in currency values.

 

Debenture Pledge Agreement shall mean the Debenture Pledge Agreement,
substantially in the form of Exhibit 1.1(D)(1), executed and delivered by the
Borrower in favor of the Administrative Agent for its own benefit and on behalf
and for the benefit of the Banks, together with all amendments, extensions,
renewals or replacements thereof or thereto.

 

Deed of Hypothec shall mean the Deed of Hypothec, substantially in the form of
Exhibit 1.1(D)(2), executed by the Borrower in favor of the Administrative Agent
for its own benefit and on behalf and for the benefit of the Banks, together
with all amendments, extensions, renewals or replacements thereof or thereto.

 

Deferred Revenue Accounts shall mean unbilled accounts receivable arising in the
ordinary course of business of the Loan Parties which represent treating and
handling services provided by the Loan Parties to their customers with respect
to items of Inventory in the wood treating business, which accounts receivable
are contractually due and payable to the Loan Parties by such customers under
valid written service agreements with such customers.

 

Demand Debenture shall mean the Demand Debenture, substantially in the form of
Exhibit 1.1(D)(3), issued by the Borrower in favor of the Administrative Agent
for its own benefit and on behalf and for the benefit of the Banks, together
with all amendments, extensions, renewals or replacements thereof or thereto.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Dollar Equivalent shall mean, with respect to any amount of any currency, the
Equivalent Amount of such currency expressed in Dollars.

 

Drawing Date shall have the meaning assigned to that term in Section 2.10.3.2.

 

Environmental Complaint shall mean any (i) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory

 

- 8 -



--------------------------------------------------------------------------------

investigation instituted by an Official Body relating in any way to any
Environmental Law, Environmental Permit, Contamination or Regulated Substance;
(iii) administrative, regulatory or judicial action, suit, claim or proceeding
instituted by any Person or Official Body or any written notice of liability or
potential liability from any Person or Official Body, in either instance,
setting forth allegations relating to or a cause of action for personal injury
(including but not limited to death), property damage, natural resource damage,
contribution or indemnity for the costs associated with the performance of
Remedial Actions, direct recovery for the costs associated with the performance
of Remedial Actions, liens or encumbrances attached to or recorded or levied
against property for the costs associated with the performance of Remedial
Actions, civil or administrative penalties, criminal fines or penalties, or
declaratory or equitable relief arising under any Environmental Laws; or (iv)
subpoena, request for information or other written notice or demand of any type
issued by an Official Body pursuant to any Environmental Laws.

 

Environmental Laws shall mean all federal, territorial, tribal, state, local and
foreign Laws (including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § § 9601 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act,
33 U.S.C. § § 1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. § §
300f-300j, the Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the
Oil Pollution Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide
and Rodenticide Act, 7 U.S.C. § § 136 to 136y, each as amended, and any
regulations promulgated thereunder or any equivalent state or local Law, each as
amended, and any regulations promulgated thereunder) and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to: (i)
pollution or pollution control; (ii) protection of human health from exposure to
Regulated Substances (iii) protection of the environment and/or natural
resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of Regulated Substances; (v) the presence of Contamination;
(vi) the protection of endangered or threatened species; and (vii) the
protection of Environmentally Sensitive Areas.

 

Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, consents, registrations, identification numbers, approvals
or authorizations required under Environmental Laws (i) to own, occupy or
maintain the Property; (ii) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (iii) for the performance
of a Remedial Action.

 

Environmental Records shall mean all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Required Environmental Permits or at the
request or direction of an Official Body either must be submitted to an Official
Body or which otherwise must be maintained.

 

 

- 9 -



--------------------------------------------------------------------------------

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; (v) wilderness or refuge areas as defined or designated by
applicable Laws, including Environmental Laws; or (v) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.

 

Equivalent Amount shall mean, at any time, as determined by the Administrative
Agent (which determination shall be conclusive absent manifest error), with
respect to an amount of any currency (the “Reference Currency”) which is to be
computed as an equivalent amount of another currency (the “Equivalent
Currency”): (i) if the Reference Currency and the Equivalent Currency are the
same, the amount of such Reference Currency, or (ii) if the Reference Currency
and the Equivalent Currency are not the same, the amount of such Equivalent
Currency converted from such Reference Currency at the Administrative Agent’s
spot selling rate (based on the market rates then prevailing and available to
the Administrative Agent) for the sale of such Equivalent Currency for such
Reference Currency at a time determined by the Administrative Agent on the
second Business Day immediately preceding the event for which such calculation
is made.

 

Equivalent Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

ERISA Group shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

Euro-Rate shall mean, with respect to the Loans comprising any Borrowing Tranche
to which the Euro-Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate of interest determined by the Administrative Agent in accordance
with its usual procedures (which determination shall be conclusive absent
manifest error) to be the average of the London interbank offered rates for U.S.
Dollars quoted by the British Bankers’ Association as set forth on Moneyline
Telerate (or appropriate successor or, if the British Bankers’ Association or
its

 

- 10 -



--------------------------------------------------------------------------------

successor ceases to provide such quotes, a comparable replacement determined by
the Administrative Agent) display page 3750 (or such other display page on the
Moneyline Telerate service as may replace display page 3750) two (2) Business
Days prior to the first day of such Interest Period for an amount comparable to
such Borrowing Tranche and having a borrowing date and a maturity comparable to
such Interest Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate may also be expressed by the following formula:

 

    Average of London interbank offered rates quoted     by BBA or appropriate
successor as shown on

Euro-Rate =

  Moneyline Telerate Service display page 3750               1.00 - Euro-Rate
Reserve Percentage

 

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

Euro-Rate Option shall mean either the Revolving Credit Euro-Rate Option or the
Term Loan Euro-Rate Option.

 

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

Event of Default shall mean any of the events described in Section 9.1 and
referred to therein as an “Event of Default.”

 

Existing Bank shall have the meaning given to such term in Section 11.11 hereof.

 

Existing Credit Agreement shall have the meaning set forth in the recitals to
this Agreement.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
December 31, 2009.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank

 

- 11 -



--------------------------------------------------------------------------------

computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate shall mean the rate per annum determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) to be the “open” rate
for federal funds transactions as of the opening of business for federal funds
transactions among members of the Federal Reserve System arranged by federal
funds brokers on such day, as quoted by Garvin Guybutler, any successor entity
thereto, or any other broker selected by the Bank, as set forth on the
applicable Telerate display page; provided, however; that if such day is not a
Business Day, the Federal Funds Open Rate for such day shall be the “open” rate
on the immediately preceding Business Day, or if no such rate shall be quoted by
a Federal funds broker at such time, such other rate as determined by the
Administrative Agent in accordance with its usual procedures.

 

Financial Projections shall have the meaning assigned to that term in Section
6.1.9(ii).

 

Fixed and Floating Charge (Australia) shall mean each fixed and floating charge
granted by a Guarantor which is registered in Australia to the Administrative
Agent for the benefit of the Banks.

 

Fixed Charge Coverage Ratio shall mean the ratio of (i) Consolidated EBITDA
minus capital expenditures minus cash taxes to (ii) Fixed Charges.

 

Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, and contractual
principal payments on capitalized leases, in each case of the Borrower and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3, and applied on a
consistent basis both as to classification of items and amounts.

 

Governmental Acts shall have the meaning assigned to that term in Section
2.10.8.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 11.18.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under this
Agreement, any Guaranty Agreement and the other Loan Documents in the form of
Exhibit 1.1(G)(1).

 

 

- 12 -



--------------------------------------------------------------------------------

Guaranties of any Person, and Guaranty of any Person shall mean any obligation
of such Person guaranteeing or in effect guaranteeing any liability or
obligation of any other Person in any manner, whether directly or indirectly,
including any agreement to indemnify or hold harmless any other Person, any
performance bond or other suretyship arrangement and any other form of assurance
against loss, except endorsement of negotiable or other instruments for deposit
or collection in the ordinary course of business.

 

Guaranty Agreement (Australia) shall mean each guarantee and indemnity granted
by a Guarantor which is registered in Australia to the Administrative Agent for
the benefit of the Banks.

 

Guaranty Agreement shall mean (i) the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by certain of
the Guarantors to the Administrative Agent for the benefit of the Banks, and
(ii) any Guaranty Agreement (Australia).

 

Hedge Liabilities shall have the meaning given to such term in the definition of
the term “Bank-Provided Interest Rate Hedge”.

 

Historical Statements shall have the meaning assigned to that term in Section
6.1.9(i).

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, currency swap agreement, interest rate swap, cap, collar or
floor agreement or other interest rate management device, (iv) any other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than thirty (30) days
past due), or (v) any Guaranty of Indebtedness for borrowed money.

 

Indebtedness for Borrowed Money shall mean, as to any Person at any time, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii)
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person and the undrawn
stated amount of all letters of credit issued for the account of such Person, or
(iv) obligations with respect to capitalized leases.

 

 

- 13 -



--------------------------------------------------------------------------------

Ineligible Security shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

 

Insolvency Event shall mean in respect of a Person:

 

(a) an order being made, or the person passing a resolution, for its winding up
or bankruptcy, or

 

(b) an application being made by such Person or its representatives to a court
for an order for its winding up or bankruptcy, or an application being made by a
third party to a court for an order for its winding up or bankruptcy unless the
application is withdrawn or dismissed within 30 days, or

 

(c) an administrator being appointed to the Person, or

 

(d) (i) the Person resolving to appoint a receiver and manager or analogous
Person (“Controller”) to the Person or any of the Person’s property, or (ii) an
application being made by such Person to a court for an order to appoint a
Controller, provisional liquidator, trustee for creditors or in bankruptcy or
analogous Person to the Person or any of the Person’s property, or an
application being made by a third party to a court for an order to appoint a
Controller, provisional liquidator, trustee for creditors or in bankruptcy or
analogous Person to the Person or any of the Person’s property unless the
application is withdrawn or dismissed within 30 days, or (iii) an appointment of
the kind referred to in subparagraph (ii) being made (whether or not following a
resolution or application), or

 

(e) the Person being taken under Section 459F(1) of the Corporations Act to have
failed to comply with a statutory demand, or

 

(f) the Person (i) suspending payment of its debts, ceasing (or threatening to
cease) to carry on all or a material part of its business, stating that it is
unable to pay its debts or being or becoming otherwise insolvent, or (ii) being
taken by applicable law to be (or if a court would be entitled or required to
presume that the Person is) unable to pay its debts or otherwise insolvent, or

 

(g) the Person taking any step toward entering into a compromise or arrangement
with, or assignment for the benefit of, any of its members or creditors, unless
this takes place as part of a solvent reconstruction, amalgamation, merger or
consolidation that is in accordance with this Agreement.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,

 

- 14 -



--------------------------------------------------------------------------------

dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law or (c) an
Insolvency Event in the case of a corporation registered in Australia.

 

Intellectual Property Collateral shall mean all of the property described in the
Patent, Trademark and Copyright Security Agreement.

 

Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement among the Loan Parties in the form attached hereto as Exhibit
1.1(I)(2).

 

Intercreditor Agreement shall mean the Intercreditor Agreement dated as of
October 15, 2003, by and among the Administrative Agent, the 2003 Trustee, the
Borrower and the Subsidiary Guarantors, as the same may be amended, restated,
supplemented or otherwise modified in accordance with this Agreement.

 

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
Euro-Rate Option. Subject to the last sentence of this definition, such period
shall be one, two, three or six Months if Borrower selects the Euro-Rate Option.
Such Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrower is requesting new
Loans, or (ii) the date of renewal of or conversion to the Euro-Rate Option if
the Borrower is renewing or converting to the Euro-Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrower shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by the Loan Parties or their Subsidiaries in order to provide protection
to, or minimize the impact upon, the Borrower, the Guarantors and/or their
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

 

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

 

Internal Revenue Code shall mean the Internal Revenue Code of 1986, as the same
may be amended or supplemented from time to time, and any successor statute of
similar import, and the rules and regulations thereunder, as from time to time
in effect.

 

 

- 15 -



--------------------------------------------------------------------------------

Inventory shall mean any and all goods, merchandise and other personal property,
including, without limitation, goods in transit, wheresoever located and whether
now owned or hereafter acquired by the Borrower which are or may at any time be
held as raw materials, finished goods, work-in-process, supplies or materials
used or consumed in the Borrower’s business or held for sale or lease,
including, without limitation, (a) all such property the sale or other
disposition of which has given rise to Accounts and which has been returned to
or repossessed or stopped in transit by the Borrower, and (b) all packing,
shipping and advertising materials relating to all or any such property. All
Inventory, whether Qualified Inventory or not, shall be subject to the Banks’
Prior Security Interest.

 

IRH Provider shall have the meaning given to such term in Section 9.2.5.2
hereof.

 

Investors shall mean Saratoga and the Management Investors.

 

Issuing Bank shall mean individually and Issuing Banks shall mean collectively
the Administrative Agent and any other Bank designated by the Administrative
Agent as an Issuing Bank pursuant to Section 2.10 hereof, in their capacities as
issuers of Letters of Credit.

 

KI Holdings shall mean KI Holdings Inc., a Pennsylvania corporation.

 

Koppers-Arch Parent shall mean Koppers Arch Investments Pty. Ltd. an Australian
corporation of which 51% of the ownership interests are held by WWV.

 

Koppers Assurance shall mean Koppers Assurance, Inc., a South Carolina
corporation and successor by merger to KHC Assurance, Inc., a Vermont
corporation.

 

Koppers China shall mean Koppers (China) Carbon & Chemical Company Limited, a
limited liability company organized under the laws of the Peoples Republic of
China.

 

Koppers Investment Subsidiary shall mean Koppers Investment Subsidiary Pty Ltd.,
(ABN 99 081- 552 614), an Australian corporation.

 

Koppers-Mauritius shall mean Koppers Mauritius, a company organized under the
laws of the Republic of Mauritius.

 

Koppers Merger Sub shall mean Merger Sub for KI Inc., a Pennsylvania
corporation.

 

Koppers Monessen shall mean Koppers Monessen Partners LP, a Delaware limited
partnership.

 

 

- 16 -



--------------------------------------------------------------------------------

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

 

Landlord’s Waiver shall mean a Landlord’s Waiver in substantially the form
attached hereto as Exhibit 7.1.16 executed by the applicable Loan Parties and
the lessor of certain of the leased locations of Collateral in favor of the
Administrative Agent.

 

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

Letter of Credit shall have the meaning assigned to that term in Section 2.10.1.

 

Letter of Credit Borrowing shall have the meaning assigned to such term in
Section 2.10.3.4.

 

Letter of Credit Fee shall have the meaning assigned to that term in Section
2.10.2.

 

Letters of Credit Outstanding shall mean at any time the sum of (i) the
aggregate undrawn face amount of outstanding Letters of Credit and (ii) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
hypothec, charge or other encumbrance or security arrangement of any nature
whatsoever, whether voluntarily or involuntarily given, including any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security and any
filed financing statement or other notice of any of the foregoing (whether or
not a lien or other encumbrance is created or exists at the time of the filing).

 

LLC Interests shall have the meaning given to such term in Section 6.1.3.

 

Loan Documents shall mean this Agreement, the Guaranty Agreements, the
Intercompany Subordination Agreement, the Intercreditor Agreement, the Notes,
the Patent, Trademark and Copyright Security Agreement, the Pledge Agreement,
the Security Agreements, the Security Trust Deed, the Quebec Security,
agreements related to Bank-Provided Interest Rate Hedges, fee letters between
the Borrower and the Administrative Agent and the Syndication Agent and any
other instruments, certificates or documents delivered or contemplated to be
delivered hereunder or thereunder or in connection herewith or therewith, as the
same may be supplemented or amended from time to time in accordance herewith or
therewith, and Loan Document shall mean any of the Loan Documents.

 

 

- 17 -



--------------------------------------------------------------------------------

Loan Parties shall mean the Borrower and the Guarantors.

 

Loan Request shall have the meaning given to such term in Section 2.5.1.

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, the Term Loans, and the Swing Loans, or any Revolving Credit Loan,
the Term Loan or the Swing Loan.

 

Management Investors shall mean the employees of the Borrower or its
Subsidiaries who are stockholders of the Borrower.

 

Material Adverse Change shall mean any set of circumstances or events which (a)
has a material adverse effect upon the validity or enforceability of this
Agreement or any other Loan Document, (b) is material and adverse to the
business, properties, assets, financial condition, or results of operations of
the Loan Parties taken as a whole, (c) impairs materially the ability of the
Loan Parties taken as a whole to duly and punctually pay or perform its
Indebtedness, or (d) impairs materially the ability of the Administrative Agent
or any of the Banks, to the extent permitted, to enforce their legal remedies
pursuant to this Agreement or any other Loan Document.

 

Monessen Facility shall mean the Borrower’s coke facility located in Monessen,
Pennsylvania.

 

Monessen Section 29 Tax Credits shall mean the tax credits available under
Section 29 of the U.S. Internal Revenue Code associated with the operations of
the Monessen Facility.

 

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

 

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

 

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 

 

- 18 -



--------------------------------------------------------------------------------

Notes shall mean the Revolving Credit Notes, the Term Notes and the Swing Loan
Notes.

 

Notices shall have the meaning assigned to that term in Section 11.6.

 

Obligation shall mean any obligation or liability of any of the Loan Parties to
the Administrative Agent or any of the Banks, howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due, under or in connection with this Agreement,
the Notes, the Letters of Credit, the Agents’ Letters or any other Loan
Document. Obligations shall include (i) the liabilities to any Bank under any
Bank-Provided Interest Rate Hedge but shall not include the liabilities to other
Persons under any other Interest Rate Hedge, and (ii) the liabilities under
Purchasing Card Obligations.

 

Official Body shall mean any national, federal, state, local or other government
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

Optional Currency shall mean Australian dollars.

 

Order shall have the meaning given to such term in Section 2.10.9 hereof.

 

Original Currency shall have the meaning assigned to such term in Section 5.8.1.

 

Other Currency shall have the meaning assigned to such term in Section 5.8.1.

 

Participation Advance shall mean, with respect to any Bank, such Bank’s payment
in respect of its participation in a Letter of Credit Borrowing according to its
Ratable Share pursuant to Section 2.10.3.

 

Partnership Interests shall have the meaning given to such term in Section
6.1.3.

 

Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreement dated May 12, 2003 and recorded with
the United States Patent and Trademark Office on May 15, 2003 at Reel 002736,
Frames 0813-0840 with respect to trademarks, and on May 20, 2003 at Reel 01474,
Frames 0880-0903 with respect to patents, as the same may amended from time to
time, executed and delivered by each of the Loan Parties to the Administrative
Agent for the benefit of the Banks.

 

- 19 -



--------------------------------------------------------------------------------

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Permitted Acquisitions shall have the meaning assigned to such term in Section
8.2.6(5) hereof.

 

Permitted Investments shall mean:

 

(i) direct obligations of the United States of America, the Commonwealth of
Australia, a State of the Commonwealth of Australia, or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or the Commonwealth of Australia or a State of the
Commonwealth of Australia maturing in twelve (12) months or less from the date
of acquisition;

 

(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor’s or P-1 by Moody’s Investors Service, Inc. on the date of
acquisition;

 

(iii) demand deposits, time deposits, term deposits, or certificates of deposit
maturing within one year in commercial banks of the United States or Europe, or
banks constituted under the legislation of a State of the Commonwealth of
Australia whose obligations are given a short-term rating of A-1, or a long-term
senior unsecured rating of A or the equivalent or better by Standard & Poor’s or
given a short-term rating of P-1, or a long-term senior unsecured rating of A2
or the equivalent or better by Moody’s (and not rated other than the highest
rating by Standard & Poor’s or Moody’s) on the date of acquisition; and

 

(iv) money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor’s or Moody’s (and not rated other than the highest
rating by Standard & Poor’s or Moody’s) or investing solely in investments
described in clauses (i) through (iv) of the definition of Cash Equivalents.

 

Permitted Liens shall mean:

 

(i) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business and which are not yet due and payable;

 

(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;

 

(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and Liens of landlords securing obligations to pay lease
payments that are not yet due and payable or in default;

 

- 20 -



--------------------------------------------------------------------------------

(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;

 

(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, or minor irregularities in title
thereto and other immaterial liens that do not secure the payment of money, none
of which materially impairs the use of such property or the value thereof, and
none of which is violated in any material respect by existing or proposed
structures or land use;

 

(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Banks securing the Obligations including
liabilities under any Bank-Provided Interest Rate Hedge;

 

(vii) Liens on property leased by any Loan Party or Subsidiary of a Loan Party
under capital and operating leases securing obligations of such Loan Party or
Subsidiary to the lessor under such leases;

 

(viii) Any Lien existing on the date of this Agreement and described on Schedule
1.1(P), and any extension, replacement or renewal thereof, provided that the
principal amount secured thereby is not hereafter increased, and no additional
assets become subject to such Lien;

 

(ix) Purchase Money Security Interests and liens on tangible property (excluding
inventory) acquired pursuant to Permitted Acquisitions to the extent permitted
under Section 8.2.1(vi);

 

(x) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not affect the Collateral or, in the
aggregate, materially impair the ability of any Loan Party to perform its
Obligations hereunder or under the other Loan Documents:

 

(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

- 21 -



--------------------------------------------------------------------------------

(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or

 

(4) Liens resulting from final judgments or orders described in Section 9.1.6;

 

(xi) Liens on Inventory of Subsidiaries organized under Australian law arising
from title retention arrangements with suppliers of such Subsidiaries, provided
that such Liens do not encumber any other property;

 

(xii) Liens securing obligations in an aggregate amount not to exceed $5,000,000
at any one time outstanding; and

 

(xiii) Liens on Collateral in favor of the 2003 Trustee granted to secure the
2003 Senior Notes pursuant to the 2003 Senior Note Debt Documents, provided that
all such Liens are subordinated to the Liens in favor of the Administrative
Agent for the benefit of the Banks pursuant to the Intercreditor Agreement.

 

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

Pledge Agreement shall mean the Pledge Agreement in substantially the form of
Exhibit 1.1(P)(2) executed and delivered by certain of the Loan Parties to the
Administrative Agent for the benefit of the Banks.

 

Pledged Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Pledge Agreement.

 

PNC Bank shall mean PNC Bank, National Association, its successors and assigns.

 

- 22 -



--------------------------------------------------------------------------------

Potential Default shall mean any event or condition which with notice, passage
of time or a determination by the Administrative Agent or the Required Banks, or
any combination of the foregoing, would constitute an Event of Default.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code or a first
registered charge under the Corporations Act (in the case of a Security
Agreement governed by Australian law) or a first ranking hypothec under the
applicable laws of the Province Quebec, Canada (in the case of the Deed of
Hypothec and the Debenture Pledge Agreement) in the UCC Collateral and the
Pledged Collateral which is subject only to (i) Liens for taxes not yet due and
payable to the extent such prospective tax payments are given priority by
statute, (ii) Purchase Money Security Interests as permitted hereunder, (iii)
Permitted Liens on tangible property (excluding inventory) acquired pursuant to
Permitted Acquisitions, and (iv) other Permitted Liens to the extent given
priority by statute, excluding Liens created by consensual security interests
granted under the Uniform Commercial Code (assuming compliance, to the extent it
is applicable, (i) with the requirements of laws of jurisdictions other than the
United States, Australia, Canada or any state, province or subdivision thereof
with respect to Collateral located in jurisdictions other than the United
States, Australia or Canada, and (ii) with the requirements of the laws of the
Republic of Mauritius with respect to the pledge of the shares of
Koppers-Mauritius).

 

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property, which Liens do not encumber any other property.

 

Purchasing Bank shall mean a Bank which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.

 

Purchasing Card Obligations shall mean obligations of the Borrower or any
Subsidiary pursuant to any and all arrangements with one or more Banks to
provide company paid credit cards that permit employees to make purchases on
behalf of the Borrower or such Subsidiary.

 

- 23 -



--------------------------------------------------------------------------------

Qualified Accounts shall mean any Accounts which the Administrative Agent in its
reasonable discretion determines to have met all of the minimum requirements set
forth on Schedule 1.1(Q)(1).

 

Qualified Australian Accounts shall mean any Accounts of any Loan Party that is
an Australian Subsidiary or any Accounts owed by any Australian Account Debtor
to any Loan Party which the Administrative Agent in its reasonable discretion
determines to have met all of the minimum requirements set forth on Schedule
1.1(Q)(1).

 

Qualified Australian Inventory shall mean any Inventory valued at the lower of
cost or market of any Loan Party that is an Australian Subsidiary which the
Administrative Agent in its reasonable discretion determines to have met all of
the minimum requirements set forth on Schedule 1.1(Q)(2).

 

Qualified Inventory shall mean any Inventory valued at the lower of cost or
market which the Administrative Agent in its reasonable discretion determines to
have met all of the minimum requirements set forth on Schedule 1.1(Q)(2).

 

Quebec Security shall mean (i) the Deed of Hypothec, (ii) the Demand Debenture,
and (iii) the Debenture Pledge Agreement.

 

Ratable Share shall mean the proportion that a Bank’s Commitment (excluding the
Swing Loan Commitment) bears to the Commitments of all of the Banks (excluding
the Swing Loan Commitment).

 

Re-Aged Accounts shall mean Accounts which have been rebilled or reissued by a
Loan Party after the initial invoice date for reasons of discrepancies between
the shipping weight as recorded by such Loan Party and the destination weight as
recorded by the Account Debtor or such other party receiving the Inventory
giving rise to such Accounts.

 

Real Property shall mean the real estate owned by certain of the Loan Parties
listed on Schedule 6.1.8 hereto.

 

Reference Currency shall have the meaning assigned to such term in the
definition of Equivalent Amount.

 

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
“hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties

 

- 24 -



--------------------------------------------------------------------------------

or nature or any other material, substance or waste, regardless of its form or
nature, which otherwise is regulated, controlled or governed by Environmental
Laws including without limitation, petroleum and petroleum products (including
crude oil and any fractions thereof), natural gas, synthetic gas and any
mixtures thereof, asbestos, urea formaldehyde, polychlorinated biphenlys,
mercury, radon and radioactive materials.

 

Regulations shall have the meaning given to such term in Section 11.17 hereof.

 

Regulation U shall mean Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

Reimbursement Obligation shall have the meaning assigned to such term in Section
2.10.3.2.

 

Remedial Action shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.

 

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan
for which notice has not been waived by regulation of the PBGC.

 

Required Banks shall mean

 

(i) if there are no Loans, Reimbursement Obligations or Letter of Credit
Borrowings outstanding, Banks whose Commitments (excluding the Swing Loan
Commitments) aggregate at least 51% of the Commitments (excluding the Swing Loan
Commitments) of all of the Banks, or

 

(ii) if there are Loans, Reimbursement Obligations, or Letter of Credit
Borrowings outstanding, any Bank or group of Banks if the sum of the Loans
(excluding the Swing Loans), Reimbursement Obligations and Letter of Credit
Borrowings of such Banks then outstanding aggregates at least 51% of the total
principal amount of all of the Loans (excluding the Swing Loans), Reimbursement
Obligations and Letter of Credit Borrowings then outstanding. Reimbursement
Obligations and Letter of Credit Borrowings shall be deemed, for purposes of
this definition, to be in favor of the Administrative Agent and not a
participating Bank if such Bank has not made its Participation Advance in
respect thereof and shall be deemed to be in favor of such Bank to the extent of
its Participation Advance if it has made its Participation Advance in respect
thereof.

 

Responsible Officer of a Loan Party shall mean the Chief Executive Officer,
President, Chief Financial Officer, Treasurer, or Director of such Loan Party.

 

- 25 -



--------------------------------------------------------------------------------

Restricted Payment shall mean with respect to any Person (i) the declaration or
payment of any dividend or other distribution on account of any shares of such
Person’s capital stock, (ii) any payment on account of the purchase, redemption,
retirement or other acquisition of (a) any shares of such Person’s capital stock
or (b) any option, warrant or other right to acquire shares of such Person’s
capital stock, or (iii) any voluntary prepayment or defeasance, redemption,
repurchase or other acquisition or retirement for value of any Indebtedness
ranked subordinate in right of payment to the 2003 Senior Notes. Notwithstanding
the foregoing, “Restricted Payment” shall not include (i) any dividend on shares
of capital stock payable solely in shares of capital stock or in options,
warrants or other rights to purchase capital stock; (ii) any dividend or other
distribution or payment in respect of redemption of capital stock payable to the
Borrower by any of its Subsidiaries or by a Subsidiary to another Subsidiary or
the retirement of any shares of the Borrower held by any wholly-owned Subsidiary
of the Borrower; (iii) the repurchase or other acquisition or retirement for
value of any shares of the Borrower’s capital stock, or any option, warrant or
other right to purchase shares of the Borrower’s capital stock with additional
shares of, or out of the net proceeds of a substantial contemporaneous issuance
of, capital stock; and (iv) the retirement of any shares of capital stock by
conversion into, or by exchange for, additional shares of capital stock, or out
of the net proceeds of the substantial contemporaneous issuance (other than to a
Subsidiary of the Borrower) of other shares of capital stock.

 

Revolving Credit Base Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1(i).

 

Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and Revolving Credit
Commitments shall mean the aggregate Revolving Credit Commitments of all of the
Banks.

 

Revolving Credit Euro-Rate Option shall mean the option of the Borrower to have
Revolving Credit Loans bear interest at the rate and under the terms and
conditions set forth in Section 4.1.1(ii).

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Banks or one of the Banks to the Borrower pursuant to Section 2.1 or 2.9.

 

Revolving Credit Notes shall mean collectively and Revolving Credit Note shall
mean separately all the Revolving Credit Notes of the Borrower in the form of
Exhibit 1.1(R) evidencing the Revolving Credit Loans together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

- 26 -



--------------------------------------------------------------------------------

Revolving Facility Usage shall mean at any time the sum of the Revolving Credit
Loans and Swing Loans outstanding and the Dollar Equivalent amount of Letters of
Credit Outstanding.

 

Safety Complaints shall mean any (i) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (ii) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for civil or administrative penalties, criminal fines or
penalties, or declaratory or equitable relief arising under any Safety Laws; or
(iv) subpoena, request for information or other written notice or demand of any
type issued by an Official Body pursuant to any Safety Laws.

 

Safety Filings and Records shall mean all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including, but not
limited to, employee safety in the workplace, employee injuries or fatalities,
employee training, or the protection of employees from exposure to Regulated
Substances which pursuant to Safety Laws or at the direction or order of any
Official Body the Loan Parties or any Subsidiaries of any Loan either must be
submit to an Official Body or otherwise must maintain in their records.

 

Safety Laws shall mean the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).

 

Saratoga shall mean Saratoga Partners III L.P., a Delaware limited partnership.

 

Schedule of Accounts shall mean a detailed aged trial balance of all then
existing Accounts in form and substance satisfactory to Administrative Agent,
specifying in each case the names, addresses, face amount and dates of
invoice(s) for each Account Debtor obligated on an Account so listed and, if
requested by the Administrative Agent, copies of proof of delivery and customer
statements and the original copy of all documents, including, without
limitation, repayment histories and present status reports, and such other
matters and information relating to the status of the Accounts and/or the
Account Debtors so scheduled as the Administrative Agent may from time to time
reasonably request.

 

Schedule of Inventory shall mean a current schedule of Inventory in form and
substance satisfactory to the Administrative Agent on a FIFO basis, itemizing
and describing the type and quantity of Inventory, as determined by the
Borrower, and the Borrower’s costs therefor.

 

- 27 -



--------------------------------------------------------------------------------

Schedule of Payables shall mean a detailed listing of Borrower’s existing
accounts payable, specifying the names of each creditor and the amount owed to
such creditor and such matters and information relating to the status of
Borrower’s accounts payable so scheduled as the Administrative Agent may from
time to time reasonably request.

 

Section 20 Subsidiary shall mean the Subsidiary of the bank holding company
controlling any Bank, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

 

Security Agreement shall mean (i) the Security Agreements in substantially the
form of Exhibit 1.1(S)(1) executed and delivered by certain of the Loan Parties
to the Administrative Agent for the benefit of the Banks, and (ii) any Fixed and
Floating Charge (Australia).

 

Security Trust Deed shall mean the Security Trust Deed dated 11 May 2003
executed and delivered by Koppers Australia Pty Limited to the Administrative
Agent for the benefit of the Banks.

 

Senior Debt shall mean Total Debt but specifically excluding the 2003 Senior
Note Debt outstanding at such time.

 

Senior Leverage Ratio shall mean, as of any date of determination, the ratio of
(i) Senior Debt less cash and Cash Equivalents of the Borrower and its
consolidated Subsidiaries (excluding Koppers Arch Parent and its Subsidiaries
and Koppers-China and its Subsidiaries) in excess of $5,000,000 on such date to
(ii) Consolidated EBITDA for the four fiscal quarters ending on such date.

 

Shares shall have the meaning assigned to that term in Section 6.1.2.

 

Solvent shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged. In computing the
amount

 

- 28 -



--------------------------------------------------------------------------------

of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.

 

Standby Letter of Credit shall mean a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.

 

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which 50% or more of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person’s Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
50% or more of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person’s Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled or capable of being controlled by such Person or one
or more of such Person’s Subsidiaries; provided, that Koppers China shall be
deemed not to be a “Subsidiary”, notwithstanding the Borrower’s indirect
ownership interest therein, for so long as neither the Borrower nor any of its
other Subsidiaries manages the operations of Koppers China.

 

Subsidiary Shares shall have the meaning assigned to that term in Section 6.1.3.

 

Swing Loan Commitment shall mean PNC Bank’s commitment to make Swing Loans to
the Borrower pursuant to Section 2.1.2 hereof in an aggregate principal amount
up to $10,000,000.

 

Swing Loan Notes shall mean collectively and Swing Loan Note shall mean
separately all the Swing Loan Notes of the Borrower in the form of Exhibit
1.1(S)(2) evidencing the Swing Loans, together with all amendments, extensions,
renewals, replacements, refinancings or refundings thereof in whole or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 hereof.

 

- 29 -



--------------------------------------------------------------------------------

Swing Loans shall have the meaning given to such term in Section 2.1.2 hereof.

 

Syndication Agent shall mean National City Bank of Pennsylvania, and its
successors and assigns.

 

Term Loan shall have the meaning given to such term in Section 3.1; Term Loans
shall mean collectively all of the Term Loans.

 

Term Loan Base Rate Option shall mean the option of the Borrower to have Term
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.2(i).

 

Term Loan Commitment shall mean, as to any Bank at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Term Loans,” and thereafter on Schedule I to the most
recent Assignment and Assumption Agreement, and Term Loan Commitments shall mean
the aggregate Term Loan Commitments of all of the Banks.

 

Term Loan Euro-Rate Option shall mean the option of the Borrower to have Term
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.2(ii).

 

Term Loan Maturity Date shall mean November 1, 2009.

 

Term Notes shall mean collectively and Term Note shall mean separately all of
the Term Notes of the Borrower in the form of Exhibit 1.1(T) evidencing the Term
Loans together with all amendments, extensions, renewals, replacements,
refinancings or refunds thereof in whole or in part.

 

Total Debt shall mean, without duplication, total Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries, exclusive of Indebtedness for
Borrowed Money of Koppers Arch Parent and its Subsidiaries and of Koppers China
and its Subsidiaries, determined and consolidated in accordance with GAAP. For
purposes of the foregoing calculation, Letters of Credit or letters of credit
issued solely to support the line of credit and letter of credit subfacility of
National Australia Bank (or a replacement lender) to certain of the Australian
Subsidiaries of the Borrower shall not be included in the calculation of Total
Debt.

 

Total Leverage Ratio shall mean, as of any date of determination, the ratio of
(i) Total Debt less cash and Cash Equivalents of the Borrower and its
consolidated Subsidiaries (excluding Koppers Arch Parent and its Subsidiaries
and Koppers China and its Subsidiaries) in excess of $5,000,000 on such date to
(ii) Consolidated EBITDA for the four fiscal quarters ending on such date.

 

- 30 -



--------------------------------------------------------------------------------

Transferor Bank shall mean the selling Bank pursuant to an Assignment and
Assumption Agreement.

 

“2003 Note Closing Date shall mean October 15, 2003

 

“2003 Senior Note Debt shall mean the Indebtedness of the Borrower under the
2003 Senior Notes.

 

2003 Senior Note Debt Documents shall mean the 2003 Senior Note Indenture, the
2003 Senior Notes, and the Security Documents (as defined in the 2003 Senior
Note Indenture).

 

2003 Senior Note Indenture shall mean the Indenture, dated as of October 15,
2003, between the Borrower, the Guarantors and J.P. Morgan Trust Company, N.A.,
as trustee, relating to the 2003 Senior Notes, as the same may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement.

 

2003 Senior Notes shall mean the Borrower’s 9-7/8% Senior Secured Notes Due
2013, issued pursuant to the 2003 Senior Note Indenture (including the exchange
notes issued under the 2003 Senior Note Indenture in a registered exchange
offering for the original 2003 Senior Notes sold pursuant to Rule 144A and
Regulation S promulgated under the Securities Exchange Act of 1934), as the same
may be amended, restated, supplemented or otherwise modified in accordance with
this Agreement.

 

2003 Trustee shall mean J.P. Morgan Chase Bank, and its permitted successors and
assigns under the 2003 Senior Note Indenture.

 

2004 Permitted Merger shall mean the merger of Koppers Merger Sub with and into
the Borrower, effected November 18, 2004, pursuant to which (i) the Borrower was
the surviving corporation, and (ii) the Borrower became a wholly-owned
subsidiary of KI Holdings.

 

UCC Collateral shall mean the property of the Loan Parties in which security
interests are to be granted under the Security Agreements and the Quebec
Security.

 

Undrawn Availability shall mean, as of any date of determination, an amount
equal to (a) the lesser of (i) the Borrowing Base or (ii) the Revolving Credit
Commitments, minus (b) the sum of (i) the Revolving Facility Usage plus (ii) all
amounts due and owing to Borrower’s trade creditors which are outstanding beyond
normal trade terms, plus (iii) fees and expenses then due from the Borrower
hereunder which have not been paid or charged to the account of the Borrower.

 

Uniform Commercial Code shall have the meaning assigned to that term in Section
6.1.16.

 

- 31 -



--------------------------------------------------------------------------------

Withholding Certificate shall have the meaning given to such term in Section
11.17 hereof.

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

WWV shall mean World-Wide Ventures Corporation, a Delaware corporation.

 

1.2 Construction.

 

Unless the context of this Agreement otherwise clearly requires, the following
rules of construction shall apply to this Agreement and each of the other Loan
Documents:

 

1.2.1. Number; Inclusion.

 

references to the plural include the singular, the plural, the part and the
whole; “or” has the inclusive meaning represented by the phrase “and/or,” and
“including” has the meaning represented by the phrase “including without
limitation”;

 

1.2.2. Determination.

 

references to “determination” of or by the Administrative Agent or the Banks
shall be deemed to include good-faith estimates by the Administrative Agent or
the Banks (in the case of quantitative determinations) and good-faith beliefs by
the Administrative Agent or the Banks (in the case of qualitative
determinations) and such determination shall be conclusive absent, in the case
of quantitative determinations, manifest error; provided, that with respect to
qualitative determinations made hereunder, such determinations shall be
conclusive to the extent that the Administrative Agent or the Banks act in
accordance with the other provisions of this Agreement applicable to such
determinations (including any requirement to act reasonably with respect
thereto);

 

1.2.3. Administrative Agent’s Discretion and Consent.

 

whenever the Administrative Agent or the Banks are granted the right herein to
act in its or their sole discretion or to grant or withhold consent such right
shall be exercised in good faith;

 

1.2.4. Documents Taken as a Whole.

 

the words “hereof,” “herein,” “hereunder,” “hereto” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document as a whole and not to any particular provision of this Agreement or
such other Loan Document;

 

- 32 -



--------------------------------------------------------------------------------

1.2.5. Headings.

 

the section and other headings contained in this Agreement or such other Loan
Document and the Table of Contents (if any), preceding this Agreement or such
other Loan Document are for reference purposes only and shall not control or
affect the construction of this Agreement or such other Loan Document or the
interpretation thereof in any respect;

 

1.2.6. Implied References to this Agreement.

 

article, section, subsection, clause, schedule and exhibit references are to
this Agreement or other Loan Document, as the case may be, unless otherwise
specified;

 

1.2.7. Persons.

 

reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement
or such other Loan Document, as the case may be, and reference to a Person in a
particular capacity excludes such Person in any other capacity;

 

1.2.8. Modifications to Documents.

 

reference to any agreement (including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto), document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated;

 

1.2.9. From, To and Through.

 

relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including”; and

 

1.2.10. Shall; Will.

 

references to “shall” and “will” are intended to have the same meaning.

 

1.3 Accounting Principles.

 

Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have

 

- 33 -



--------------------------------------------------------------------------------

the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2 shall have the
meaning given to such terms (and defined terms) under GAAP as in effect on the
date hereof applied on a basis consistent with those used in preparing the
Historical Statements referred to in Section 6.1.9 [Financial Statements]. In
the event of any change after the date hereof in GAAP, and if such change would
result in the inability to determine compliance with the financial covenants set
forth in Section 8.2 based upon the Borrower’s regularly prepared financial
statements by reason of the preceding sentence, then the parties hereto agree to
endeavor, in good faith, to agree upon an amendment to this Agreement that would
adjust such financial covenants in a manner that would not affect the substance
thereof, but would allow compliance therewith to be determined in accordance
with the Borrower’s financial statements at that time.

 

2. REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1 Revolving Credit Loans and Swing Loans.

 

2.1.1. Revolving Credit Loans.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make Revolving
Credit Loans to the Borrower at any time or from time to time on or after the
date hereof to the Expiration Date provided that after giving effect to such
Loan (i) the aggregate amount of Revolving Credit Loans from such Bank shall not
exceed such Bank’s Revolving Credit Commitment minus such Bank’s Ratable Share
of the Dollar Equivalent amount of Letters of Credit Outstanding, and (ii) the
Revolving Facility Usage shall not exceed the Borrowing Base. Within such limits
of time and amount and subject to the other provisions of this Agreement, the
Borrower may borrow, repay and reborrow pursuant to this Section 2.1.1.

 

2.1.2. Swing Loans.

 

Subject to the terms and conditions hereof and relying upon the representations
and warranties herein set forth, PNC Bank may, at its option, cancelable at any
time for any reason whatsoever, make overnight swing loans (the “Swing Loans”)
to the Borrower at any time or from time to time after the date hereof to, but
not including, the Expiration Date, in an aggregate principal amount up to but
not in excess of the Swing Loan Commitment, provided that the aggregate
principal amount of PNC Bank’s Swing Loans and the Revolving Credit Loans of all
the Banks at any one time outstanding plus the Dollar Equivalent amount of
Letters of Credit Outstanding shall not exceed the Revolving Credit Commitments
of all the Banks. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow
pursuant to this Section 2.1.2.

 

- 34 -



--------------------------------------------------------------------------------

2.2 Nature of Banks’ Obligations with Respect to Revolving Credit Loans.

 

Each Bank shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.5 [Revolving Credit Loan Requests] in accordance
with its Ratable Share. The aggregate of each Bank’s Revolving Credit Loans
outstanding hereunder to the Borrower at any time shall never exceed its
Revolving Credit Commitment minus its Ratable Share of the Dollar Equivalent
amount of Letters of Credit Outstanding, subject to Section 5.5.5 hereof. The
obligations of each Bank hereunder are several. The failure of any Bank to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Bank to perform its obligations hereunder. The Banks shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

2.3 Commitment Fees.

 

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Bank, as consideration
for such Bank’s Revolving Credit Commitment hereunder, a nonrefundable
commitment fee (the “Commitment Fee”) equal to 0.375% per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
on the average daily difference between the amount of (i) such Bank’s Revolving
Credit Commitment as the same may be constituted from time to time (for purposes
of this computation, PNC Bank’s Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment) and the (ii) the sum of such
Bank’s Revolving Credit Loans outstanding plus its Ratable Share of Letters of
Credit Outstanding. All Commitment Fees shall be payable in arrears on the first
day of each November, February, May and August after the date hereof and on the
Expiration Date or upon acceleration of the Notes.

 

2.4 Reduction of Commitment.

 

The Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Administrative Agent to
permanently reduce, in whole multiples of $1,000,000 of principal, or terminate
the Revolving Credit Commitment without penalty or premium, except as
hereinafter set forth, provided that any such reduction or termination shall be
accompanied by (a) the payment in full of any Commitment Fee then accrued on the
amount of such reduction or termination and (b) prepayment of the Revolving
Credit Notes, together with the full amount of interest accrued on the principal
sum to be prepaid (and all amounts referred to in Section 5.6 hereof), to the
extent that the aggregate amount thereof then outstanding exceeds the Revolving
Credit Commitment as so reduced or terminated. From the effective date of any
such reduction or termination the obligations of Borrower to pay the Commitment
Fee pursuant to Section 2.3 shall correspondingly be reduced or cease.

 

- 35 -



--------------------------------------------------------------------------------

2.5 Revolving Credit Loan Requests; Swing Loan Requests.

 

2.5.1. Revolving Credit Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request the Banks to make Revolving Credit Loans, or renew
or convert the Interest Rate Option applicable to existing Revolving Credit
Loans or Term Loans pursuant to Section 4.2 [Interest Periods], by delivering to
the Administrative Agent, not later than 11:00 a.m., Pittsburgh time, (i) three
(3) Business Days prior to the proposed Borrowing Date with respect to the
making of Revolving Credit Loans to which the Euro-Rate Option applies or the
conversion to or the renewal of the Euro-Rate Option for any Loans; and (ii) on
either the proposed Borrowing Date with respect to the making of a Revolving
Credit Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.5.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or telex in such form (each, a “Loan Request”), it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Loan Request shall be irrevocable and shall
specify (i) the proposed Borrowing Date; (ii) the aggregate amount of the
proposed Loans comprising each Borrowing Tranche, which shall be in integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing Tranche to
which the Euro-Rate Option applies and not less than the lesser of $100,000 or
the maximum amount available for Borrowing Tranches to which the Base Rate
Option applies; (iii) whether the Euro-Rate Option or Base Rate Option shall
apply to the proposed Loans comprising the applicable Borrowing Tranche; and
(iv) in the case of a Borrowing Tranche to which the Euro-Rate Option applies,
an appropriate Interest Period for the Loans comprising such Borrowing Tranche.

 

2.5.2. Swing Loan Requests.

 

Except as otherwise provided herein, the Borrower may from time to time prior to
the Expiration Date request PNC Bank to make Swing Loans by delivery to PNC Bank
not later than 11:00 a.m., Pittsburgh time, on the proposed Borrowing Date of a
duly completed request therefor substantially in the form of Exhibit 2.5.2
hereto or a request by telephone immediately confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be in integral multiples of $100,000 and not less than $500,000.

 

- 36 -



--------------------------------------------------------------------------------

2.6 Making Revolving Credit Loans and Swing Loans.

 

2.6.1. Making Revolving Credit Loans

 

The Administrative Agent shall, promptly after receipt by it of a Loan Request
pursuant to Section 2.5.1 [Revolving Credit Loan Requests], notify the Banks of
its receipt of such Loan Request specifying: (i) the proposed Borrowing Date and
the time and method of disbursement of the Revolving Credit Loans requested
thereby; (ii) the amount and type of each such Revolving Credit Loan and the
applicable Interest Period (if any); and (iii) the apportionment among the Banks
of such Revolving Credit Loans as determined by the Administrative Agent in
accordance with Section 2.2 [Nature of Banks’ Obligations]. Each Bank shall
remit the principal amount of each Revolving Credit Loan to the Administrative
Agent such that the Administrative Agent is able to, and the Administrative
Agent shall, to the extent the Banks have made funds available to it for such
purpose and subject to Section 7.2 [Each Additional Loan], fund such Revolving
Credit Loans to the Borrower in U.S. Dollars and immediately available funds at
the Principal Office prior to 2:00 p.m., Pittsburgh time, on the applicable
Borrowing Date, provided that if any Bank fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Bank on such Borrowing Date, and such Bank shall be subject to the
repayment obligation in Section 10.16 [Availability of Funds].

 

2.6.2. Making Swing Loans.

 

So long as PNC Bank elects to make Swing Loans, PNC Bank shall, after receipt by
it of a Swing Loan Request pursuant to Section 2.5.2, fund such Swing Loan to
the Borrower in U.S. Dollars and immediately available funds at the Principal
Office prior to 2:00 p.m., Pittsburgh time, on the Borrowing Date.

 

2.7 Revolving Credit Notes; Swing Loan Notes.

 

2.7.1. Revolving Credit Notes.

 

The Obligation of the Borrower to repay the aggregate unpaid principal amount of
the Revolving Credit Loans made to it by each Bank, together with interest
thereon, shall be evidenced by a Revolving Credit Note dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(R) payable to the order of
such Bank in a face amount equal to the Revolving Credit Commitment of such
Bank.

 

2.7.2. Swing Loan Notes.

 

The Obligation of the Borrower to repay the unpaid principal amount of the Swing
Loans made to it by PNC Bank together with interest thereon shall be evidenced
by demand promissory notes of the Borrower dated the Closing Date in
substantially the form attached hereto as Exhibit 1.1(S)(2) payable to the order
of PNC Bank, the aggregate face amount of which notes equals the Swing Loan
Commitment.

 

- 37 -



--------------------------------------------------------------------------------

2.8 Use of Proceeds.

 

The proceeds of the Revolving Credit Loans shall be used (i) to repay certain
existing senior secured Indebtedness of the Borrower, (ii) to provide working
capital to the Borrower, (iii) for general corporate purposes of the Borrower,
including advances to Subsidiaries permitted under this Agreement and
transaction costs and expenses, and (iv) in accordance with Section 8.1.10 [Use
of Proceeds].

 

2.9 Borrowings to Repay Swing Loans.

 

PNC Bank may, at its option, exercisable at any time for any reason whatsoever,
demand repayment of the Swing Loans, and each Bank shall make a Revolving Credit
Loan in an amount equal to such Bank’s Ratable Share of the aggregate principal
amount of the outstanding Swing Loans, plus, if PNC Bank so requests, accrued
interest thereon, provided that no Bank shall be obligated in any event to make
Revolving Credit Loans in excess of its Revolving Credit Commitment. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.5.1 without regard to any of the requirements of that
provision. PNC Bank shall provide notice to the Banks (which may be telephonic
or written notice by letter, facsimile or telex) that such Revolving Credit
Loans are to be made under this Section 2.9 and of the apportionment among the
Banks, and the Banks shall be unconditionally obligated to fund such Revolving
Credit Loans (whether or not the conditions specified in Section 2.5.1 are then
satisfied) by the time PNC Bank so requests, which shall not be earlier than
2:00 p.m. Pittsburgh time on the Business Day next after the date the Banks
receive such notice from PNC Bank.

 

2.10 Letter of Credit Subfacility.

 

2.10.1. Issuance of Letters of Credit.

 

Borrower may request the issuance of a letter of credit (each a “Letter of
Credit”) on behalf of itself or another Loan Party by delivering or having such
other Loan Party deliver to the Administrative Agent a completed application and
agreement for letters of credit in such form as the Administrative Agent may
specify from time to time by no later than 10:00 a.m., Pittsburgh time, at least
five (5) Business Days, or such shorter period as may be agreed to by the
Administrative Agent, in advance of the proposed date of issuance. Each Letter
of Credit shall be a Standby Letter of Credit or a Commercial Letter of Credit
and may be denominated in either Dollars or the Optional Currency. Subject to
the terms and conditions hereof and in reliance on the agreements of the other
Banks set forth in this Section 2.10, the Administrative Agent (and, upon
request of the Borrower, consent of the Administrative Agent, and consent of the
requested Issuing Bank, any other Issuing Bank designated by the Administrative
Agent in accordance with the terms of this Section) will issue a Letter of
Credit provided that each Letter

 

- 38 -



--------------------------------------------------------------------------------

of Credit shall (A) have a maximum maturity of twelve (12) months from the date
of issuance (but may include a provision for the automatic extension of the
Letter of Credit absent notice by the Issuing Bank to the beneficiary), and (B)
in no event expire later than ten (10) Business Days prior to the Expiration
Date, and provided that in no event shall (i) the Dollar Equivalent amount of
Letters of Credit Outstanding exceed, at any one time, $35,000,000, or (ii) the
Revolving Facility Usage exceed, at any one time, the Revolving Credit
Commitments. From time to time the Borrower may request that a Bank other than
the Administrative Agent issue Letters of Credit on its behalf (or on behalf of
another Loan Party) hereunder by submitting a written request to such effect to
the Administrative Agent, which request the Administrative Agent shall forward
to the requested Bank; in the event that such requested Bank consents thereto,
and subject to the consent of the Administrative Agent, the Administrative Agent
shall be permitted to designate one or more of such additional Banks as “Issuing
Banks” hereunder. Those letters of credit issued by the Administrative Agent
described on Schedule 2.10 shall from and after the Closing Date be deemed to be
Letters of Credit issued pursuant to the terms of this Agreement.

 

2.10.2. Letter of Credit Fees.

 

The Borrower shall pay in Dollars (i) to the Administrative Agent for the
ratable account of the Banks a fee (the “Letter of Credit Fee”) equal to the
Applicable Letter of Credit Fee then in effect (computed on the basis of a year
of 360 days and actual days elapsed) per annum, and (ii) to each Issuing Bank
(including the Administrative Agent) for its own account a fronting fee equal to
.250% per annum (computed on the basis of a year of 360 days and actual days
elapsed), which fees shall be computed on the daily average Dollar Equivalent
amount of Letters of Credit Outstanding issued by such Issuing Bank and shall be
payable quarterly in arrears commencing with the first day of each November,
February, May and August following issuance of each Letter of Credit and on the
Expiration Date. The Borrower shall also pay to each Issuing Bank (including the
Administrative Agent) in Dollars for its own account such Issuing Bank’s then in
effect customary fees and administrative expenses payable with respect to the
Letters of Credit as such Issuing Bank may generally charge or incur from time
to time in connection with the issuance, maintenance, modification (if any),
assignment or transfer (if any), negotiation, and administration of Letters of
Credit.

 

2.10.3. Disbursements, Reimbursement.

 

2.10.3.1. Immediately upon the Issuance of each Letter of Credit, each Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from each Issuing Bank a participation in such Letter of Credit and
each drawing thereunder in an amount equal to such Bank’s Ratable Share of the
maximum amount available to be drawn under such Letter of Credit and the amount
of such drawing, respectively.

 

2.10.3.2. In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the relevant Issuing Bank will promptly
notify the Administrative Agent and the Borrower. Provided that it shall have
received such notice, the Borrower shall reimburse (such obligation to reimburse
such Issuing Bank

 

- 39 -



--------------------------------------------------------------------------------

sometimes be referred to as a “Reimbursement Obligation”) such Issuing Bank in
Dollars prior to 12:00 noon, Pittsburgh time on each date that an amount is paid
by such Issuing Bank under any Letter of Credit (each such date, a “Drawing
Date”) in an amount equal to the Dollar Equivalent amount so paid by such
Issuing Bank. In the event the Borrower fails to reimburse such Issuing Bank for
the full Dollar Equivalent amount of any drawing under any Letter of Credit by
12:00 noon, Pittsburgh time, on the Drawing Date, such Issuing Bank will
promptly notify the Administrative Agent, which will in turn promptly notify
each Bank thereof, and the Borrower shall be deemed to have requested that
Revolving Credit Loans be made by the Banks in Dollars under the Base Rate
Option to be disbursed on the Drawing Date under such Letter of Credit, subject
to the amount of the unutilized portion of the Revolving Credit Commitment and
subject to the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements. Any notice given by such Issuing Bank or the
Administrative Agent pursuant to this Section 2.10.3.2 may be oral if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

2.10.3.3. Each Bank shall upon any notice pursuant to Section 2.10.3.2 make
available to the Administrative Agent for the account of the relevant Issuing
Bank an amount in Dollars in immediately available funds equal to its Ratable
Share of the Dollar Equivalent amount of the drawing, whereupon the
participating Banks shall (subject to Section 2.10.3.4) each be deemed to have
made a Revolving Credit Loan in Dollars under the Base Rate Option to the
Borrower in that amount. If any Bank so notified fails to make available in
Dollars to the Administrative Agent for the account of the relevant Issuing Bank
the amount of such Bank’s Ratable Share of such Dollar Equivalent amount by no
later than 2:00 p.m., Pittsburgh time on the Drawing Date, then interest shall
accrue on such Bank’s obligation to make such payment, from the Drawing Date to
the date on which such Bank makes such payment (i) at a rate per annum equal to
the Federal Funds Effective Rate during the first three days following the
Drawing Date and (ii) at a rate per annum equal to the rate applicable to Loans
under the Revolving Credit Base Rate Option on and after the fourth day
following the Drawing Date. The relevant Issuing Bank and, in turn, the
Administrative Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of the Issuing Bank or the Administrative Agent to give any
such notice on the Drawing Date or in sufficient time to enable any Bank to
effect such payment on such date shall not relieve such Bank from its obligation
under this Section 2.10.3.3.

 

2.10.3.4. With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrower in whole or in
part as contemplated by Section 2.10.3.2, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Each Additional Loan] other
than any notice requirements or for any other reason, the Borrower shall be
deemed to have incurred from the relevant Issuing Bank a borrowing (each a
“Letter of Credit Borrowing”) in Dollars in the Dollar Equivalent amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each Bank’s
payment to the

 

- 40 -



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 2.10.3.3 shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Bank in satisfaction of its
participation obligation under this Section 2.10.3.

 

2.10.4. Repayment of Participation Advances.

 

2.10.4.1. Upon (and only upon) receipt by the relevant Issuing Bank for its
account of immediately available funds from the Borrower (i) in reimbursement of
any payment made by such Issuing Bank under the Letter of Credit with respect to
which any Bank has made a Participation Advance to the Administrative Agent, or
(ii) in payment of interest on such a payment made by such Issuing Bank under
such a Letter of Credit, such Issuing Bank will pay to each Bank, in the same
funds as those received by such Issuing Bank, the amount of such Bank’s Ratable
Share of such funds, except such Issuing Bank shall retain the amount of the
Ratable Share of such funds of any Bank that did not make a Participation
Advance in respect of such payment by such Issuing Bank.

 

2.10.4.2. If any Issuing Bank or the Administrative Agent is required at any
time to return to any Loan Party, or to a trustee, receiver, liquidator,
custodian, or any official in any Insolvency Proceeding, any portion of the
payments made by any Loan Party to such Issuing Bank or the Administrative Agent
pursuant to Section 2.10.4.1 in reimbursement of a payment made under the Letter
of Credit or interest or fee thereon, each Bank shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent the amount of
its Ratable Share of any amounts so returned by such Issuing Bank or the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Bank to the Administrative Agent, at
a rate per annum equal to the Federal Funds Effective Rate in effect from time
to time.

 

2.10.5. Documentation.

 

Each Loan Party agrees to be bound by the terms of each Issuing Bank’s
(including the Administrative Agent’s) application and agreement for letters of
credit and each Issuing Bank’s (including the Administrative Agent’s) written
regulations and customary practices relating to letters of credit, though such
interpretation may be different from such Loan Party’s own. In the event of a
conflict between such application or agreement and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct and in the case of a violation of Section
2.10.6 by the Issuing Bank in a material manner, each Issuing Bank shall not be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

- 41 -



--------------------------------------------------------------------------------

2.10.6. Determinations to Honor Drawing Requests.

 

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, each Issuing Bank shall be responsible only
to determine that the documents and certificates required to be delivered under
such Letter of Credit have been delivered and that they comply on their face
with the requirements of such Letter of Credit.

 

2.10.7. Nature of Participation and Reimbursement Obligations.

 

Each Bank’s obligation in accordance with this Agreement to make the Revolving
Credit Loans or Participation Advances, as contemplated by Section 2.10.3, as a
result of a drawing under a Letter of Credit, and the Obligations of the
Borrower to reimburse each Issuing Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.10 under all
circumstances, including the following circumstances:

 

(i) any set-off, counterclaim, recoupment, defense or other right which such
Bank may have against such Issuing Bank or the Administrative Agent or any of
their Affiliates, the Borrower or any other Person for any reason whatsoever;

 

(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Section 2.1
[Revolving Credit Commitments], 2.5.1 [Revolving Credit Loan Requests], 2.6.1
[Making Revolving Credit Loans] or 7.2 [Each Additional Loan] or as otherwise
set forth in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Banks to make Participation Advances
under Section 2.10.3;

 

(iii) any lack of validity or enforceability of any Letter of Credit;

 

(iv) any claim of breach of warranty that might be made by any Loan Party or any
Bank against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Bank may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
such Issuing Bank or the Administrative Agent or their Affiliates or any Bank or
any other Person or, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Loan Party or Subsidiaries of a Loan Party and the
beneficiary for which any Letter of Credit was procured);

 

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate

 

- 42 -



--------------------------------------------------------------------------------

or other document presented under or in connection with any Letter of Credit, or
any fraud or alleged fraud in connection with any Letter of Credit, or the
transport of any property or provisions of services relating to a Letter of
Credit, in each case even if such Issuing Bank or the Administrative Agent or
any of their Affiliates has been notified thereof;

 

(vi) payment by such Issuing Bank or the Administrative Agent or any of their
Affiliates under any Letter of Credit against presentation of a demand, draft or
certificate or other document which does not comply with the terms of such
Letter of Credit;

 

(vii) the solvency of, or any acts of omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

(viii) any failure by such Issuing Bank or the Administrative Agent or any of
their Affiliates to issue any Letter of Credit in the form requested by any Loan
Party, unless such party has received written notice from such Loan Party of
such failure within three Business Days after such party shall have furnished
such Loan Party a copy of such Letter of Credit and such error is material and
no drawing has been made thereon prior to receipt of such notice;

 

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

 

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;

 

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

 

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

 

2.10.8. Indemnity.

 

In addition to amounts payable as provided in Section 10.5 [Reimbursement of
Administrative Agent by Borrower, Etc.], the Borrower hereby agrees to protect,
indemnify, pay and save harmless each Issuing Bank and any of its Affiliates
that has

 

- 43 -



--------------------------------------------------------------------------------

issued a Letter of Credit from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which such Issuing Bank or any
of its Affiliates may incur or be subject to as a consequence, direct or
indirect, of the issuance of any Letter of Credit, other than as a result of (A)
the gross negligence or willful misconduct of such Issuing Bank as determined by
a final judgment of a court of competent jurisdiction, (B) failure by such
Issuing Bank to comply with Section 2.10.6 in a material manner, or (C) the
wrongful dishonor by such Issuing Bank or any of its Affiliates of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority (all such
acts or omissions herein called “Governmental Acts”).

 

2.10.9. Liability for Acts and Omissions.

 

As between any Loan Party and each Issuing Bank, or its Affiliates, such Loan
Party assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, each Issuing Bank shall not
be responsible for any of the following including any losses or damages to any
Loan Party or other Person or property relating therefrom: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if such
Issuing Bank or its Affiliates shall have been notified thereof); (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of such Issuing
Bank or its Affiliates, as applicable, including any Governmental Acts, and none
of the above shall affect or impair, or prevent the vesting of, any of such
Issuing Bank’s or its Affiliates rights or powers hereunder. Nothing in the
preceding sentence shall relieve any Issuing Bank from liability for such
Issuing Bank’s gross negligence or willful misconduct in connection with actions
or omissions described in such clauses (i) through (viii) of such sentence. In
no event shall any Issuing Bank or its Affiliates be liable to any Loan Party
for any indirect, consequential, incidental, punitive, exemplary or special
damages or expenses (including without limitation attorneys’ fees), or for any
damages resulting from any change in the value of any property relating to a
Letter of Credit.

 

- 44 -



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Issuing Bank and the
Administrative Agent and their Affiliates (i) may rely on any oral or other
communication believed in good faith by such Issuing Bank, the Administrative
Agent or such Affiliate to have been authorized or given by or on behalf of the
applicant for a Letter of Credit, (ii) may honor any presentation if the
documents presented appear on their face substantially to comply with the terms
and conditions of the relevant Letter of Credit; (iii) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by such Issuing Bank or its Affiliate; (iv) may honor any drawing
that is payable upon presentation of a statement advising negotiation or
payment, upon receipt of such statement (even if such statement indicates that a
draft or other document is being delivered separately), and shall not be liable
for any failure of any such draft or other document to arrive, or to conform in
any way with the relevant Letter of Credit; (v) may pay any paying or
negotiating bank claiming that it rightfully honored under the laws or practices
of the place where such bank is located; and (vi) may settle or adjust any claim
or demand made on such Issuing Bank or its Affiliate in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any drawing in connection with any Letter of Credit that is the
subject to such Order, notwithstanding that any drafts or other documents
presented in connection with such Letter of Credit fail to conform in any way
with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any Issuing Bank, the
Administrative Agent or their Affiliates under or in connection with the Letters
of Credit issued by it or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put such Issuing Bank, the
Administrative Agent or their Affiliates under any resulting liability to the
Borrower or any Bank.

 

2.11 Periodic Computations of Dollar Equivalent Amounts of Letters of Credit
Outstanding.

 

The Administrative Agent will determine the Dollar Equivalent amount of (i)
proposed Letters of Credit to be denominated in an Optional Currency as of the
requested date of issuance, as the case may be, and (ii) outstanding Letters of
Credit Outstanding denominated in an Optional Currency as of the last Business
Day of each month, (each such date under clauses (i) and (ii), a “Computation
Date”).

 

- 45 -



--------------------------------------------------------------------------------

3. TERM LOANS

 

3.1 Term Loan Commitments.

 

Subject to the terms and conditions hereof, and relying upon the representations
and warranties herein set forth, each Bank severally agrees to make a term loan
(each, a “Term Loan”) to the Borrower on the Closing Date in such principal
amount as the Borrower shall request up to, but not exceeding such Bank’s Term
Loan Commitment.

 

3.2 Nature of Banks’ Obligations with Respect to Term Loans.

 

The obligations of each Bank to make Term Loans to the Borrower shall be in the
proportion that such Bank’s Term Loan Commitment bears to the Term Loan
Commitments of all Banks to the Borrower, but each Bank’s Term Loan to the
Borrower shall never exceed its Term Loan Commitment. The failure of any Bank to
make a Term Loan shall not relieve any other Bank of its obligations to make a
Term Loan nor shall it impose any additional liability on any other Bank
hereunder. The Banks shall have no obligation to make Term Loans hereunder after
the Closing Date. The Term Loan Commitments are not revolving credit
commitments, and the Borrower shall not have the right to borrow, repay and
reborrow under Section 3.1 [Term Loan Commitments].

 

3.3 Term Loan Notes.

 

The Obligation of the Borrower to repay the unpaid principal amount of the Term
Loans made to it by each Bank, together with interest thereon, shall be
evidenced by a Term Note dated the Closing Date in substantially the form
attached hereto as Exhibit 1.1(T) payable to the order of each Bank in a face
amount equal to the Term Loan of such Bank. The principal amount as provided
therein of the Term Notes shall be payable in 16 quarterly installments on the
first day of each November, February, May and August hereafter, each in the
amount of $500,000, commencing on November 1, 2005, and continuing through
August 1, 2009, with a final payment of all outstanding principal and interest
on the Term Loans due on the Term Loan Maturity Date.

 

3.4 Use of Proceeds.

 

The proceeds of the Term Loans shall be used (i) to refinance a portion of the
balance of principal and interest outstanding under the Existing Credit
Agreement, and (ii) in accordance with Section 8.1.10 [Use of Proceeds].

 

4. INTEREST RATES

 

4.1 Interest Rate Options.

 

The Borrower shall pay interest in respect of the outstanding unpaid principal
amount of the Loans as selected by it from the Base Rate Option or Euro-Rate
Option set forth

 

- 46 -



--------------------------------------------------------------------------------

below applicable to the Loans, it being understood that, subject to the
provisions of this Agreement, the Borrower may select different Interest Rate
Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche, provided that there shall not be at any one time
outstanding more than twelve (12) Borrowing Tranches in the aggregate among all
of the Loans, and provided further that only the As-Offered Rate shall apply to
the Swing Loans. If at any time the designated rate applicable to any Loan made
by any Bank exceeds such Bank’s highest lawful rate, the rate of interest on
such Bank’s Loan shall be limited to such Bank’s highest lawful rate.

 

4.1.1. Revolving Credit Interest Rate Options.

 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans (subject to the provisions
above regarding Swing Loans):

 

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

 

(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin.

 

4.1.2. Term Loan Interest Rate Options.

 

The Borrower shall have the right to select from the following Interest Rate
Options applicable to the Term Loans:

 

(i) Term Loan Base Rate Option: A fluctuating rate per annum (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
equal to the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

 

(ii) Term Loan Euro-Rate Option: A rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin.

 

4.1.3. Rate Quotations.

 

The Borrower may call the Administrative Agent on or before the date on which a
Loan Request is to be delivered to receive an indication of the rates then in
effect, but it

 

- 47 -



--------------------------------------------------------------------------------

is acknowledged that such projection shall not be binding on the Administrative
Agent or the Banks nor affect the rate of interest which thereafter is actually
in effect when the election is made.

 

4.2 Interest Periods.

 

At any time when the Borrower shall select, convert to or renew a Euro-Rate
Option, the Borrower shall notify the Administrative Agent thereof at least
three (3) Business Days prior to the effective date of such Euro-Rate Option by
delivering a Loan Request. The notice shall specify an Interest Period during
which such Interest Rate Option shall apply. Notwithstanding the preceding
sentence, the following provisions shall apply to any selection of, renewal of,
or conversion to a Euro-Rate Option:

 

4.2.1. Amount of Borrowing Tranche.

 

each Borrowing Tranche of Euro-Rate Loans shall be in integral multiples of
$500,000 and not less than $1,000,000;

 

4.2.2. Renewals.

 

in the case of the renewal of a Euro-Rate Option at the end of an Interest
Period, the first day of the new Interest Period shall be the last day of the
preceding Interest Period, without duplication in payment of interest for such
day.

 

4.3 Interest After Default.

 

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time such Event of Default shall have been cured or waived, the
Borrower may not select, convert to or renew a Euro-Rate Option, and:

 

4.3.1. Letter of Credit Fees, Interest Rate.

 

the Letter of Credit Fees and the rate of interest for each Loan otherwise
applicable pursuant to Section 2.10.2 [Letter of Credit Fees] or Section 4.1
[Interest Rate Options], respectively, shall be increased by 2.0% per annum; and

 

4.3.2. Other Obligations.

 

each other Obligation hereunder if not paid when due shall bear interest at a
rate per annum equal to the sum of the rate of interest applicable under the
Revolving Credit Base Rate Option plus an additional 2.0% per annum from the
time such Obligation becomes due and payable and until it is paid in full.

 

- 48 -



--------------------------------------------------------------------------------

4.3.3. Acknowledgment.

 

The Borrower acknowledges that the increase in rates referred to in this Section
4.3 reflects, among other things, the fact that such Loans or other amounts have
become a substantially greater risk given their default status and that the
Banks are entitled to additional compensation for such risk; and all such
interest shall be payable by Borrower upon demand by Administrative Agent.

 

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

4.4.1. Unascertainable.

 

If on any date on which a Euro-Rate would otherwise be determined, the
Administrative Agent shall have determined that:

 

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

 

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the Euro-Rate, the Administrative
Agent shall have the rights specified in Section 4.4.3.

 

4.4.2. Illegality; Increased Costs; Deposits Not Available.

 

If at any time any Bank shall have determined that:

 

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Bank in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

 

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Bank of the establishment or maintenance of any such Loan, or

 

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a Euro-Rate Option applies, respectively, are not available to such Bank
with respect to such Loan, or to banks generally, in the interbank eurodollar
market,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3.

 

- 49 -



--------------------------------------------------------------------------------

4.4.3. Administrative Agent’s and Bank’s Rights.

 

In the case of any event specified in Section 4.4.1 above, the Administrative
Agent shall promptly so notify the Banks and the Borrower thereof, and in the
case of an event specified in Section 4.4.2 above, such Bank shall promptly so
notify the Administrative Agent and endorse a certificate to such notice as to
the specific circumstances of such notice, and the Administrative Agent shall
promptly send copies of such notice and certificate to the other Banks and the
Borrower. Upon such date as shall be specified in such notice (which shall not
be earlier than the date such notice is given), the obligation of (A) the Banks,
in the case of such notice given by the Administrative Agent, or (B) such Bank,
in the case of such notice given by such Bank, to allow the Borrower to select,
convert to or renew a Euro-Rate Option shall be suspended until the
Administrative Agent shall have later notified the Borrower, or such Bank shall
have later notified the Administrative Agent, of the Administrative Agent’s or
such Bank’s, as the case may be, determination that the circumstances giving
rise to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 4.4.1 and the Borrower
has previously notified the Administrative Agent of its selection of, conversion
to or renewal of a Euro-Rate Option and such Interest Rate Option has not yet
gone into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Bank notifies the Administrative Agent of a
determination under Section 4.4.2, the Borrower shall, subject to the Borrower’s
indemnification Obligations under Section 5.6.2 [Indemnity], as to any Loan of
the Bank to which a Euro-Rate Option applies, on the date specified in such
notice either convert such Loan to the Base Rate Option otherwise available with
respect to such Loan or prepay such Loan in accordance with Section 5.4
[Voluntary Prepayments]. Absent due notice from the Borrower of conversion or
prepayment, such Loan shall automatically be converted to the Base Rate Option
otherwise available with respect to such Loan upon such specified date.

 

4.5 Selection of Interest Rate Options.

 

If the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the Euro-Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.2 [Interest Periods], the Borrower shall be deemed to
have converted such Borrowing Tranche to the Revolving Credit Base Rate Option
or Term Loan Base Rate Option, as applicable, commencing upon the last day of
the existing Interest Period.

 

4.6 Canadian Interest Provisions.

 

Whenever interest is payable hereunder on the basis of a year of 365 or 360
days, for the purposes of the Interest Act (Canada), the yearly rate of interest
which is equivalent to the rate payable hereunder is the rate payable hereunder
multiplied by the actual number of days in the year and divided by 365 or 360,
as applicable. All interest will be calculated using the

 

- 50 -



--------------------------------------------------------------------------------

nominal rate method and not the effective rate method and the deemed
reinvestment principle shall not apply to such calculations.

 

The amount of the interest or fees exigible in applying this agreement shall not
exceed the maximum rate permitted by Law. Where the amount of such interest or
such fees is greater than the maximum rate, the amount shall be reduced to the
highest rate which may be recovered in accordance with the applicable provisions
of Law.

 

5. PAYMENTS

 

5.1 Payments.

 

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees or amounts due from the
Borrower hereunder shall be payable prior to 11:00 a.m., Pittsburgh time, on the
date when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC Bank with respect to the Swing Loans
and for the ratable accounts of the Banks with respect to the Revolving Credit
Loans or Term Loans in U.S. Dollars and in immediately available funds, and the
Administrative Agent shall promptly distribute such amounts to the Banks in
immediately available funds, provided that in the event payments are received by
11:00 a.m., Pittsburgh time, by the Administrative Agent with respect to the
Loans and such payments are not distributed to the Banks on the same day
received by the Administrative Agent, the Administrative Agent shall pay the
Banks the Federal Funds Effective Rate with respect to the amount of such
payments for each day held by the Administrative Agent and not distributed to
the Banks. The Administrative Agent’s and each Bank’s statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement (including the Equivalent
Amounts of the applicable currencies where such computations are required) and
shall be deemed an “account stated.”

 

5.2 Pro Rata Treatment of Banks.

 

Each borrowing shall be allocated to each Bank according to its Ratable Share,
and each selection of, conversion to or renewal of any Interest Rate Option and
each payment or prepayment by the Borrower with respect to principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees (except for payments for
fees of the Administrative Agent or the Syndication Agent) or amounts due from
the Borrower hereunder to the Banks with respect to the Loans, shall (except as
provided in Section 4.4.3 [Administrative Agent’s and Bank’s Rights] in the case
of an event specified in Section 4.4 [Euro-Rate Unascertainable; Etc.], 5.4.2
[Replacement of a Bank] or 5.6 [Additional Compensation in Certain
Circumstances]) be made in proportion to the applicable Loans outstanding from
each Bank and, if no such Loans are then outstanding, in proportion to the
Ratable Share of each Bank. Notwithstanding any of the

 

- 51 -



--------------------------------------------------------------------------------

foregoing, each borrowing or payment or prepayment by the Borrower of principal,
interest, fees or other amounts with respect to Swing Loans shall be made by or
to PNC Bank according to Section 2.

 

5.3 Interest Payment Dates.

 

Interest on Loans to which the Base Rate Option applies shall be due and payable
in arrears on the first day of each November, February, May and August after the
date hereof and on the Expiration Date or the Term Loan Maturity Date (as
applicable) or upon acceleration of the Notes. Interest on Loans to which the
Euro-Rate Option applies shall be due and payable on the last day of each
Interest Period for those Loans and, if such Interest Period is longer than
three (3) Months, also on the 90th day of such Interest Period. Interest on
mandatory prepayments of principal under Section 5.5 [Mandatory Prepayments]
shall be due on the date such mandatory prepayment is due. Interest on the
principal amount of each Loan or other monetary Obligation shall be due and
payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated maturity date, upon acceleration
or otherwise).

 

5.4 Voluntary Prepayments.

 

5.4.1. Right to Prepay.

 

The Borrower shall have the right at its option from time to time to prepay the
Loans in whole or part without premium or penalty (except as provided in Section
5.4.2 below or in Section 5.6 [Additional Compensation in Certain
Circumstances]):

 

(i) at any time with respect to any Loan to which the Base Rate Option applies,

 

(ii) on the last day of the applicable Interest Period with respect to Loans to
which a Euro-Rate Option applies,

 

(iii) on the date specified in a notice by any Bank pursuant to Section 4.4
[Euro-Rate Unascertainable, Etc.] with respect to any Loan to which a Euro-Rate
Option applies.

 

Whenever the Borrower desires to prepay any part of the Loans, it shall provide
a prepayment notice to the Administrative Agent by 1:00 p.m. (i) at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans
or Term Loans which bear interest at the Base Rate Option, (ii) at least three
(3) Business Days prior to the date of prepayment of the Revolving Credit Loans
or Term Loans which bear interest at the Euro-Rate Option, and (iii) or no later
than 1:00 p.m., Pittsburgh time, on the date of prepayment of Swing Loans,
setting forth the following information:

 

- 52 -



--------------------------------------------------------------------------------

(x) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

 

(y) a statement indicating the application of the prepayment between the Swing
Loans, Revolving Credit Loans and Term Loans; and

 

(z) the total principal amount of such prepayment, which shall not be less than
$100,000 for any Swing Loan or $500,000 for any Revolving Credit Loan or Term
Loan.

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. All Term Loan prepayments
permitted pursuant to this Section 5.4.1 shall be applied pro rata to the
remaining scheduled amortization payments thereunder; provided, however, that
the Term Loan prepayment in the amount of $62,187,500 to be made by the Borrower
in connection with the issuance of the 2003 Senior Notes shall not be applied
ratably to reduce the quarterly payments to be made under the Agreement as in
effect prior to the 2003 Note Closing Date but shall be applied to reduce the
principal of the Term Loan outstanding and remaining payments of the Term Loan
shall be made as set forth in Section 3.3 of the Agreement as amended pursuant
to the First Amendment. Any prepayment hereunder shall be subject to the
Borrower’s Obligation to indemnify the Banks under Section 5.6.2 [Indemnity].

 

5.4.2. Replacement of a Bank.

 

In the event any Bank (i) gives notice under Section 4.4 [Euro-Rate
Unascertainable, Etc.] or Section 5.6.1 [Increased Costs, Etc.], (ii) does not
fund Revolving Credit Loans because the making of such Loans would contravene
any Law applicable to such Bank, or (iii) becomes subject to the control of an
Official Body (other than normal and customary supervision), then the Borrower
shall have the right at its option, with the consent of the Administrative
Agent, which shall not be unreasonably withheld, to prepay the Loans of such
Bank in whole, together with all interest accrued thereon, and terminate such
Bank’s Commitment within ninety (90) days after (x) receipt of such Bank’s
notice under Section 4.4 [Euro-Rate Unascertainable, Etc.] or 5.6.1 [Increased
Costs, Etc.], (y) the date such Bank has failed to fund Revolving Credit Loans
because the making of such Loans would contravene Law applicable to such Bank,
or (z) the date such Bank became subject to the control of an Official Body, as
applicable; provided that the Borrower shall also pay to such Bank at the time
of such prepayment any amounts required under Section 5.6 [Additional
Compensation in Certain Circumstances] and any accrued interest due on such
amount and any related fees; provided, however, that the Commitment and any Term
Loan of such Bank shall be provided by one or more of the remaining Banks or a
replacement bank acceptable to the Administrative Agent; provided, further, the
remaining Banks shall have no obligation hereunder to increase their
Commitments. Notwithstanding the foregoing, the Administrative Agent may only be
replaced subject to the requirements of Section 10.14 [Successor Agent] and
provided that all Letters of Credit issued by the Administrative Agent have
expired or been terminated or replaced.

 

- 53 -



--------------------------------------------------------------------------------

5.4.3. Change of Lending Office.

 

Each Bank agrees that upon the occurrence of any event giving rise to increased
costs or other special payments under Section 4.4.2 [Illegality, Etc.] or 5.6.1
[Increased Costs, Etc.] with respect to such Bank, it will if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Bank) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Bank and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section
5.4.3 shall affect or postpone any of the Obligations of the Borrower or any
other Loan Party or the rights of the Administrative Agent or any Bank provided
in this Agreement.

 

5.5 Mandatory Prepayments.

 

5.5.1. Sale of Assets.

 

Within five (5) days of the receipt of the proceeds of sale or other disposition
by a Loan Party or a Subsidiary of a Loan Party from any asset sale permitted
under Section 8.2.7(v)(c), the Borrower shall make a mandatory prepayment of
principal equal to the net after-tax proceeds of such sale (as estimated in good
faith by the Borrower), together with accrued interest on such principal amount.
Within one hundred eighty (180) days of the receipt of the proceeds of sale or
other disposition by a Loan Party or a Subsidiary of a Loan Party from any asset
sale permitted under Section 8.2.7(v)(b) (or within sixty (60) days after such
receipt, to the extent such Loan Party or Subsidiary has failed to provide to
the Administrative Agent satisfactory evidence of such Loan Party’s or
Subsidiary’s commitment to reinvest such proceeds as provided in Section
8.2.7(v)(b), to the extent that such Loan Party or Subsidiary has not reinvested
such proceeds), the Borrower shall make a mandatory prepayment of principal
equal to the net after-tax proceeds of such sale or other disposition (as
estimated in good faith by the Borrower), together with accrued interest on such
principal amount.

 

5.5.2. Equity Proceeds.

 

Within five (5) Business Days of the receipt of proceeds from any issuance of
equity securities of the Loan Parties (other than any equity contributed by
Saratoga), the Borrower shall make a mandatory prepayment of principal equal to
50% of the net after-tax proceeds of such issuance, together with accrued
interest on such principal amount.

 

5.5.3. Recovery of Insurance Proceeds.

 

Within one hundred eighty (180) days of the receipt of insurance proceeds from a
loss described in Section 8.1.3 (v)(c) (or, within sixty (60) days after such
receipt, to the

 

- 54 -



--------------------------------------------------------------------------------

extent such Loan Party or Subsidiary has failed to provide to the Administrative
Agent satisfactory evidence of such Loan Party’s or Subsidiary’s commitment to
reinvest such proceeds as provided in Section 8.1.3(v)(c), to the extent that
such Loan Party or Subsidiary has not reinvested such proceeds), the Borrower
shall make a mandatory prepayment of principal equal to 100% of the net after
tax proceeds thereof, together with accrued interest on such principal amount.
Within one hundred eighty (180) days of the receipt of insurance proceeds by a
Loan Party or a Subsidiary of a Loan Party from a loss which are not reinvested
as described in Section 8.1.3(v)(b) (or, within sixty (60) days after such
receipt, to the extent a Loan Party has failed to provide to the Administrative
Agent satisfactory evidence of such Loan Party’s commitment to reinvest such
proceeds as provided in Section 8.1.3(v)(b)), the Borrower shall make a
mandatory prepayment of principal equal to 100% of the net after tax proceeds
thereof, together with accrued interest on such principal amount.

 

5.5.4. Borrowing Base Exceeded.

 

Whenever the outstanding principal balance of Revolving Credit Loans and Swing
Loans by the Banks plus Letters of Credit Outstanding exceed the Borrowing Base,
the Borrower shall make, within one (1) Business Day after the Borrower learns
of such excess and whether or not the Administrative Agent has given notice to
such effect, a mandatory prepayment of principal equal to the excess of the
Revolving Facility Usage over the Borrowing Base, together with accrued interest
on such principal amount.

 

5.5.5. Currency Fluctuations.

 

If on any Computation Date the Revolving Facility Usage is equal to or greater
than the Revolving Credit Commitments as a result of a change in exchange rates
between the Optional Currency and Dollars, then the Administrative Agent shall
notify the Borrower of the same. The Borrower shall pay or prepay the Loans
(subject to Borrower’s indemnity obligations under Sections 4.4 and 5.6 hereof)
within one (1) Business Day after receiving such notice such that the Revolving
Facility Usage shall not exceed the Revolving Credit Commitments after giving
effect to such payments or prepayments.

 

5.5.6. Application Among Loans and Interest Rate Options.

 

All prepayments pursuant to this Section 5.5 shall first be applied to the Term
Loans pro rata to the remaining scheduled amortization payments thereunder, and
then to the Revolving Credit Loans outstanding, if any, and the excess, if any,
shall be returned to the Borrower. All prepayments required pursuant to this
Section 5.5 shall first be applied among the Interest Rate Options to the
principal amount of the Loans subject to the Base Rate Option, then to Loans
subject to a Euro-Rate Option. In accordance with Section 5.6.2 [Indemnity], the
Borrower shall indemnify the Banks for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

 

- 55 -



--------------------------------------------------------------------------------

5.6 Additional Compensation in Certain Circumstances.

 

5.6.1. Increased Costs or Reduced Return Resulting from Taxes, Reserves, Capital
Adequacy Requirements, Expenses, Etc.

 

If any Law, guideline or interpretation or any change in any Law, guideline or
interpretation or application thereof by any Official Body charged with the
interpretation or administration thereof or compliance with any request or
directive (whether or not having the force of Law) of any central bank or other
Official Body:

 

(i) subjects any Bank to any tax or changes the basis of taxation with respect
to this Agreement, the Notes, the Loans or payments by the Borrower of
principal, interest, Commitment Fees, or other amounts due from the Borrower
hereunder or under the Notes (except for taxes on the overall net income of such
Bank),

 

(ii) imposes, modifies or deems applicable any reserve, special deposit or
similar requirement against credits or commitments to extend credit extended by,
or assets (funded or contingent) of, deposits with or for the account of, or
other acquisitions of funds by, any Bank, or

 

(iii) imposes, modifies or deems applicable any capital adequacy or similar
requirement (A) against assets (funded or contingent) of, or letters of credit,
other credits or commitments to extend credit extended by, any Bank, or (B)
otherwise applicable to the obligations of any Bank under this Agreement,

 

and the result of any of the foregoing is to increase the cost to, reduce the
income receivable by, or impose any expense (including loss of margin) upon any
Bank with respect to this Agreement, the Notes or the making, maintenance or
funding of any part of the Loans (or, in the case of any capital adequacy or
similar requirement, to have the effect of reducing the rate of return on any
Bank’s capital, taking into consideration such Bank’s customary policies with
respect to capital adequacy) by an amount which such Bank in its sole discretion
deems to be material, such Bank shall from time to time notify the Borrower and
the Administrative Agent of the amount determined in good faith (using any
averaging and attribution methods employed in good faith) by such Bank to be
necessary to compensate such Bank for such increase in cost, reduction of
income, additional expense or reduced rate of return. Such notice shall set
forth in reasonable detail the basis for such determination. Such amount shall
be due and payable by the Borrower to such Bank ten (10) Business Days after
such notice is given.

 

5.6.2. Indemnity.

 

In addition to the compensation required by Section 5.6.1 [Increased Costs,
Etc.], the Borrower shall indemnify each Bank against all liabilities, losses or
expenses (including loss of margin, any loss or expense incurred in liquidating
or employing deposits from third parties and any loss or expense incurred in
connection with funds acquired by a Bank to fund or maintain Loans subject to a
Euro-Rate Option) which such Bank sustains or incurs as a consequence of any

 

- 56 -



--------------------------------------------------------------------------------

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

 

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.5 [Revolving
Credit Loan Requests] or Section 4.2 [Interest Periods] or notice relating to
prepayments under Section 5.4 [Voluntary Prepayments], or

 

(iii) default by a Loan Party in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrower to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.

 

If any Bank sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Bank
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Bank shall deem
reasonable) to be necessary to indemnify such Bank for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such Bank
ten (10) Business Days after such notice is given.

 

5.7 Collections; Administrative Agent’s Right to Notify Account Debtors.

 

After the occurrence of any Event of Default, the Administrative Agent may, and
upon request of the Required Banks, shall (i) notify any or all Account Debtors
that the Accounts have been assigned to the Banks and that the Banks have a
security interest therein, and (ii) direct such Account Debtors to make all
payments due from them to the Loan Parties upon the Accounts directly to the
Administrative Agent or to a lockbox designated by the Administrative Agent. The
Administrative Agent shall promptly furnish the Borrower with a copy of any such
notice sent. Any such notice, in the Administrative Agent’s sole discretion, may
be sent on the Borrower’s stationery, in which event the Borrower shall co-sign
such notice with the Administrative Agent. To the extent that any Law or custom
or any contract or agreement with any Account Debtor requires notice to or the
approval of the Account Debtor in order to perfect such assignment of a security
interest in Accounts, the Borrower agrees to give such notice or obtain such
approval.

 

- 57 -



--------------------------------------------------------------------------------

5.8 Judgment Currency.

 

5.8.1. Currency Conversion Procedures for Judgments.

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereby agree, to the
fullest extent permitted by Law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures each Bank could purchase the
Original Currency with the Other Currency after any premium and costs of
exchange on the Business Day preceding that on which final judgment is given.

 

5.8.2. Indemnity in Certain Events.

 

The obligation of Borrower in respect of any sum due from Borrower to any Bank
hereunder shall, notwithstanding any judgment in an Other Currency, whether
pursuant to a judgment or otherwise, be discharged only to the extent that, on
the Business Day following receipt by any Bank of any sum adjudged to be so due
in such Other Currency, such Bank may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to such Bank in the Original Currency, Borrower agrees, as a separate obligation
and notwithstanding any such judgment or payment, to indemnify such Bank against
such loss.

 

6. REPRESENTATIONS AND WARRANTIES

 

6.1 Representations and Warranties.

 

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and each of the Banks as follows:

 

6.1.1. Organization and Qualification.

 

Each Loan Party and each Subsidiary of each Loan Party is a corporation,
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each Loan
Party and each Subsidiary of each Loan Party has the lawful power to own or
lease its properties and to engage in the business it presently conducts or
proposes to conduct. Each Loan Party and each Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction listed on
Schedule 6.1.1 and in all other jurisdictions where the property owned or leased
by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary, except to the extent that any failure to
be so qualified and in good standing would not constitute a Material Adverse
Change.

 

- 58 -



--------------------------------------------------------------------------------

6.1.2. Capitalization and Ownership.

 

As of the Closing Date, the authorized capital stock of the Borrower consists of
37,000,000 shares of common stock and 10,000,000 shares of senior convertible
preferred stock, of which 991,053 shares of common stock and 2,288,481shares of
senior convertible preferred stock (collectively referred to herein as the
“Shares”) are issued and outstanding and are owned as indicated on Schedule
6.1.2. All of the Shares have been validly issued and are fully paid and
nonassessable. As of the Closing Date, there are no options, warrants or other
rights outstanding to purchase any such shares except as indicated on Schedule
6.1.2.

 

6.1.3. Subsidiaries.

 

Schedule 6.1.3 states as of the Closing Date the name of each of the Borrower’s
Subsidiaries, its jurisdiction of organization, its authorized capital stock,
the issued and outstanding shares (referred to herein as the “Subsidiary
Shares”) and the owners thereof if it is a corporation, its outstanding
partnership interests (the “Partnership Interests”) if it is a partnership and
its outstanding limited liability company interests, interests assigned to
managers thereof and the voting rights associated therewith (the “LLC
Interests”) if it is a limited liability company. The Borrower and each
Subsidiary of the Borrower has good and marketable title to all of the
Subsidiary Shares, Partnership Interests and LLC Interests it purports to own,
free and clear in each case of any Lien. All Subsidiary Shares, Partnership
Interests and LLC Interests have been validly issued, and all Subsidiary Shares
are fully paid and nonassessable. All capital contributions and other
consideration required to be made or paid in connection with the issuance of the
Partnership Interests and LLC Interests have been made or paid, as the case may
be. As of the Closing Date, there are no options, warrants or other rights
outstanding to purchase any such Subsidiary Shares, Partnership Interests or LLC
Interests except as indicated on Schedule 6.1.3.

 

6.1.4. Power and Authority.

 

Each Loan Party has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part.

 

6.1.5. Validity and Binding Effect.

 

This Agreement has been duly and validly executed and delivered by each Loan
Party, and each other Loan Document which any Loan Party is required to execute
and deliver on or after the date hereof will have been duly executed and
delivered by such Loan Party on the required date of delivery of such Loan
Document. This Agreement and each other Loan Document constitutes, or will
constitute, legal, valid and binding obligations of each Loan Party which is or
will be a party thereto on and after its date of delivery thereof, enforceable
against

 

- 59 -



--------------------------------------------------------------------------------

such Loan Party in accordance with its terms, except to the extent that
enforceability of any of such Loan Document may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforceability of creditors’ rights generally or limiting the right of specific
performance.

 

6.1.6. No Conflict.

 

Neither the execution and delivery of this Agreement or the other Loan Documents
by any Loan Party nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof or thereof by
any of them will conflict with, constitute a default under or result in any
breach of (i) the terms and conditions of the certificate of incorporation,
bylaws, constitution, certificate of limited partnership, partnership agreement,
certificate of formation, limited liability company agreement or other
organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens granted under the Loan Documents).

 

6.1.7. Litigation.

 

Except as set forth on Schedule 6.1.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Loan Party, threatened
against such Loan Party or any Subsidiary of such Loan Party at law or equity
before any Official Body as to which there is a reasonable probability of such
actions, suits, proceedings or investigations being adversely decided and, if
adversely decided, which would reasonably be expected to have a Material Adverse
Change. None of the Loan Parties or any Subsidiaries of any Loan Party is in
violation of any order, writ, injunction or any decree of any Official Body
which may result in any Material Adverse Change.

 

6.1.8. Title to Properties.

 

The real property owned or leased by each Loan Party and each Subsidiary of each
Loan Party as of the Closing Date is described on Schedule 6.1.8. Each Loan
Party and each Subsidiary of each Loan Party has good and marketable title to or
valid leasehold interest in all material properties, assets and other rights
which it purports to own or lease or which are reflected as owned or leased on
its books and records, free and clear of all Liens and encumbrances except
Permitted Liens, and subject to the terms and conditions of the applicable
leases. All material leases of property are in full force and effect without the
necessity for any consent which has not previously been obtained upon
consummation of the transactions contemplated hereby.

 

- 60 -



--------------------------------------------------------------------------------

6.1.9. Financial Statements.

 

(i) Historical Statements. The Borrower has delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the fiscal year ended December 31, 2004, and its unaudited consolidated
financial statements for and as of the fiscal quarter ended March 31, 2005
(collectively, the “Historical Statements”). The Historical Statements were
compiled from the books and records maintained by the Borrower’s management, are
correct and complete and fairly represent the consolidated financial condition
of the Borrower and its Subsidiaries as of their dates and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied.

 

(ii) Financial Projections. The Borrower has delivered to the Administrative
Agent financial projections of the Borrower and its Subsidiaries for the period
January 1, 2005 through December 31, 2009 derived from various assumptions of
the Borrower’s management, including balance sheets, income statements and
statements of cash flows and assumptions with respect thereto (the “Financial
Projections”). The Financial Projections represent a reasonable range of
possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower’s management. The
Financial Projections accurately reflect the liabilities of the Borrower and its
Subsidiaries upon consummation of the transactions contemplated hereby as of the
Closing Date.

 

(iii) Accuracy of Financial Statements. Neither the Borrower nor any Subsidiary
of the Borrower had, as of the date of the Historical Statements, any material
liabilities, contingent or otherwise, or forward or long-term commitments that
are not disclosed in the Historical Statements or in the notes thereto, and
except as disclosed therein there are no unrealized or anticipated losses from
any commitments of the Borrower or any Subsidiary of the Borrower which would
cause a Material Adverse Change. Since December 31, 2004, no Material Adverse
Change has occurred.

 

6.1.10. Use of Proceeds; Margin Stock; Section 20 Subsidiaries.

 

6.1.10.1. General.

 

The Loan Parties intend to use the proceeds of the Loans in accordance with
Sections 2.8, 3.4 and 8.1.10.

 

6.1.10.2. Margin Stock.

 

None of the Loan Parties or any Subsidiaries of any Loan Party engages or
intends to engage principally, or as one of its important activities, in the
business of extending credit for the purpose, immediately, incidentally or
ultimately, of purchasing or carrying margin stock (within the meaning of
Regulation U). No part of the proceeds of any Loan has been or will be used,
immediately, incidentally or ultimately, to purchase or carry any

 

- 61 -



--------------------------------------------------------------------------------

margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock or to refund Indebtedness originally incurred for such
purpose, or for any purpose which entails a violation of or which is
inconsistent with the provisions of the regulations of the Board of Governors of
the Federal Reserve System. None of the Loan Parties or any Subsidiary of any
Loan Party holds or intends to hold margin stock in such amounts that more than
25% of the reasonable value of the assets of any Loan Party or Subsidiary of any
Loan Party are or will be represented by margin stock.

 

6.1.10.3. Section 20 Subsidiaries.

 

The Loan Parties do not intend to use and shall not use any portion of the
proceeds of the Loans, directly or indirectly, to purchase during the
underwriting period, or for thirty (30) days thereafter, Ineligible Securities
being underwritten by a Section 20 Subsidiary.

 

6.1.11. Full Disclosure.

 

Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Bank in connection herewith or therewith, in each case on the respective
dates thereof, contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein, in light of the circumstances under which they were made, not
misleading. As of the Closing Date, there is no fact known to any Loan Party
which materially adversely affects the business, property, assets, financial
condition, or results of operations specific to any Loan Party or Subsidiary of
any Loan Party which has not been set forth in this Agreement or in the
certificates, statements, agreements or other documents furnished in writing to
the Administrative Agent and the Banks prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

6.1.12. Taxes.

 

All federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except to the extent
that such taxes, fees, assessments and other charges are being contested in good
faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made. As of the Closing Date there are no agreements or waivers
extending the statutory period of limitations applicable to any federal income
tax return of any Loan Party or Subsidiary of any Loan Party for any period.

 

- 62 -



--------------------------------------------------------------------------------

6.1.13. Consents and Approvals.

 

Except for the filing of financing statements in the state and county filing
offices, no consent, approval, exemption, order or authorization of, or a
registration or filing with, any Official Body or any other Person is required
by any Law or any agreement in connection with the execution, delivery and
carrying out of this Agreement and the other Loan Documents by any Loan Party,
except as listed on Schedule 6.1.13, all of which shall have been obtained or
made on or prior to the Closing Date except as otherwise indicated on Schedule
6.1.13.

 

6.1.14. No Event of Default; Compliance with Instruments.

 

No event has occurred and is continuing and no condition exists or will exist
after giving effect to the borrowings or other extensions of credit to be made
on the Closing Date under or pursuant to the Loan Documents which constitutes an
Event of Default or Potential Default. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of (i) any term of its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (ii) any material agreement or
instrument to which it is a party or by which it or any of its properties may be
subject or bound where such violation constitutes a Material Adverse Change.

 

6.1.15. Patents, Trademarks, Copyrights, Licenses, Etc.

 

Each Loan Party and each Subsidiary of each Loan Party owns or possesses or
otherwise has the right to use all the material patents, trademarks, service
marks, trade names, copyrights, licenses, registrations, franchises, permits and
rights necessary to own and operate its properties and to carry on its business
as presently conducted and planned to be conducted by such Loan Party or
Subsidiary, without known conflict with the rights of others. All material
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises and permits of each Loan Party and each Subsidiary of
each Loan Party as of the Closing Date are listed and described on Schedule
6.1.15.

 

6.1.16. Security Interests.

 

The Liens and security interests granted to the Administrative Agent for the
benefit of the Banks pursuant to the Patent, Trademark and Copyright Security
Agreement, the Pledge Agreement, the Security Agreements and the Quebec Security
in the Collateral (other than the Real Property) constitute and will continue to
constitute Prior Security Interests under the Uniform Commercial Code or the
Corporations Act or the applicable laws of the Province of Quebec (as the case
may be) as in effect in each applicable jurisdiction (the “Uniform Commercial
Code”) or other applicable Law entitled to all the rights, benefits and
priorities provided by the Uniform Commercial Code or such Law. Upon the filing
of financing statements, the necessary Australian Securities and Investments
Commission forms and the

 

- 63 -



--------------------------------------------------------------------------------

registration of the Deed of Hypothec relating to said security interests in each
office and in each jurisdiction where required in order to perfect the security
interests described above, taking possession of any stock certificates or other
certificates evidencing the Pledged Collateral and recordation of the Patent,
Trademark and Copyright Security Agreement in the United States Patent and
Trademark Office and United States Copyright Office, as applicable, all such
action as is necessary or advisable to establish such rights of the
Administrative Agent will have been taken, and there will be upon execution and
delivery of the Patent, Trademark and Copyright Security Agreement, the Pledge
Agreement, the Security Agreements and the Quebec Security, such filings and
such taking of possession, no necessity for any further action in order to
preserve, protect and continue such rights, except the filing of continuation
statements with respect to such financing statements within six months prior to
each five-year anniversary of the filing of such financing statements. All
filing or registration fees and other expenses in connection with each such
action have been or will be paid by the Borrower.

 

6.1.17. [Intentionally Omitted].

 

6.1.18. Status of the Pledged Collateral.

 

All the shares of capital stock, Partnership Interests or LLC Interests included
in the Pledged Collateral to be pledged pursuant to the Pledge Agreement are or
will be upon issuance validly issued and nonassessable and owned beneficially
and of record by the pledgors thereunder free and clear of any Lien or
restriction on transfer, except for taxes not yet due and payable to the extent
such prospective tax payments are given priority by statute or as otherwise
provided by the Pledge Agreement and except as the right of the Banks to dispose
of the Shares, Partnership Interests or LLC Interests may be limited by the
Securities Act of 1933, as amended, and the regulations promulgated by the
Securities and Exchange Commission thereunder and by applicable state securities
laws. There are no shareholder, partnership, limited liability company or other
agreements or understandings with respect to the shares of capital stock,
Partnership Interests or LLC Interests included in the Pledged Collateral except
for the partnership agreements and limited liability company agreements
described on Schedule 6.1.18. The Loan Parties have delivered true and correct
copies of such partnership agreements and limited liability company agreements
to the Administrative Agent.

 

6.1.19. Insurance.

 

Schedule 6.1.19 lists as of the Closing Date all insurance policies and other
bonds to which any Loan Party or Subsidiary of any Loan Party is a party, all of
which are valid and in full force and effect. No notice has been given or claim
made and no grounds exist to cancel or avoid any of such policies or bonds or to
reduce the coverage provided thereby. Such policies and bonds provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Loan Party and each Subsidiary of each Loan
Party in accordance with prudent business practice in the industry of the Loan
Parties and their Subsidiaries.

 

- 64 -



--------------------------------------------------------------------------------

6.1.20. Compliance with Laws.

 

The Loan Parties and their Subsidiaries are in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.25 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business.

 

6.1.21. Material Contracts.

 

Schedule 6.1.21 lists as of the Closing Date all contracts relating to the
business operations of each Loan Party and each Subsidiary of any Loan Party
required to be filed by Item 601 of Regulation S-K of the Securities Act of
1933, as amended. All such material contracts are valid, binding and enforceable
upon such Loan Party or Subsidiary and each of the other parties thereto in
accordance with their respective terms. The Borrower and its Subsidiaries are
not in material default with respect to any such material contracts, nor do the
Loan Parties have knowledge of any material default with respect to the other
parties to such material contracts.

 

6.1.22. Investment Companies; Regulated Entities.

 

None of the Loan Parties or any Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control.” None of the Loan Parties or any
Subsidiaries of any Loan Party is subject to any other Federal or state statute
or regulation limiting its ability to incur Indebtedness for borrowed money.

 

6.1.23. Plans and Benefit Arrangements.

 

Except as set forth on Schedule 6.1.23:

 

(i) The Borrower and each other member of the ERISA Group are in compliance in
all material respects with any applicable provisions of ERISA with respect to
all Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower, with respect to any Multiemployer Plan or
Multiple Employer Plan, which could result in any material liability of the
Borrower or any other member of the ERISA Group. The Borrower and all other
members of the ERISA Group have made when due any and all payments required to
be made under any agreement relating to a Multiemployer Plan or a Multiple
Employer Plan or any Law pertaining thereto. With respect to each Plan and
Multiemployer Plan, the Borrower and each other member of the ERISA Group (i)
have fulfilled in all material respects their obligations under the minimum
funding standards of ERISA, (ii) have not incurred any liability to the PBGC,
and (iii) have not had asserted against them any penalty for failure to fulfill
the minimum funding requirements of ERISA.

 

- 65 -



--------------------------------------------------------------------------------

(ii) To the best of the Borrower’s knowledge, each Multiemployer Plan and
Multiple Employer Plan is able to pay benefits thereunder when due.

 

(iii) Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan under
Section 4041 of ERISA.

 

(iv) No event requiring notice to the PBGC under Section 302(f)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan, and no
amendment with respect to which security is required under Section 307 of ERISA
has been made or is reasonably expected to be made to any Plan.

 

(v) Neither the Borrower nor any other member of the ERISA Group has incurred or
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA.

 

(vi) To the extent that any Benefit Arrangement is insured, the Borrower and all
other members of the ERISA Group have paid when due all premiums required to be
paid for all periods through the Closing Date. To the extent that any Benefit
Arrangement is funded other than with insurance, the Borrower and all other
members of the ERISA Group have made when due all contributions required to be
paid for all periods through the Closing Date.

 

(vii) All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in accordance with their terms and applicable Law in all material
respects.

 

6.1.24. Employment Matters.

 

Each of the Loan Parties and each of their Subsidiaries is in compliance with
the Labor Contracts and all applicable federal, state and local labor and
employment Laws including those related to equal employment opportunity and
affirmative action, labor relations, minimum wage, overtime, child labor,
medical insurance continuation, worker adjustment and relocation notices,
immigration controls and worker and unemployment compensation, where the failure
to comply constitutes a Material Adverse Change. As of the Closing Date, there
are no outstanding grievances, arbitration awards or appeals therefrom arising
out of the Labor

 

- 66 -



--------------------------------------------------------------------------------

Contracts or current or threatened strikes, picketing, handbilling or other work
stoppages or slowdowns at facilities of any of the Loan Parties or any of their
Subsidiaries which in any case would constitute a Material Adverse Change. The
Borrower has delivered to the Administrative Agent true and correct copies of
each of the Labor Contracts.

 

6.1.25. Environmental Matters and Safety Matters.

 

Except as set forth on Schedule 6.1.25:

 

(i) None of the Loan Parties has received any Environmental Complaint which
there is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate, in a Material Adverse Change, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any Loan Party or
to any prior owner, operator or occupant of the Property, and none of the Loan
Parties is aware of any acts or omissions or any conditions or circumstances,
not subject to indemnification by Beazer East, which could reasonably be
expected to give rise to such an Environmental Complaint;

 

(ii) No activity or operation of any Loan Party at the Property is being or has
been conducted in violation of any Environmental Law or Environmental Permit
where such violation would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change, and to the knowledge of any
Loan Party no activity or operation of any predecessor of any Loan Party or any
prior owner, operator or occupant of the Property was conducted in material
violation of any Environmental Law in effect as of the date such predecessor,
prior owner, operator or occupant conducted such activity or operation;

 

(iii) All Regulated Substances which are or are likely to result in
Contamination and are present on, in, under, or migrating from, or to any Loan
Party’s knowledge migrating to, the Property or any portion thereof are being
managed, including pursuant to Remedial Action, either (A) by a Person (other
than a Loan Party) in material compliance with applicable Environmental Laws and
Environmental Permits issued to such Person (other than a Loan Party), or (B) by
a Loan Party in compliance with applicable Environmental Laws and Environmental
Permits, except (in the case of this clause (B)), where such failure to so
manage would not reasonably be expected to result in Material Adverse Change;

 

(iv) Each Loan Party in its current operations uses, generates, treats,
collects, stores, disposes, deposits, emits, releases, discharges and transports
to or from the Property all Regulated Substances in material compliance with
applicable Environmental Laws and Environmental Permits;

 

(v) Each Loan Party has all Environmental Permits except for any such
Environmental Permits the absence of which whether individually or in the
aggregate, would result in a Material Adverse Change; all such Environmental
Permits are in full force and

 

- 67 -



--------------------------------------------------------------------------------

effect, each Loan Party’s operations at the Property are conducted in compliance
in all material respects with the terms and conditions of such Environmental
Permits, and none of the Loan Parties has received any written notice from an
Official Body that such Official Body has or intends to suspend, revoke or
adversely alter, whether in whole or in part, any such Environmental Permit
which would reasonably be expected to result whether individually or in the
aggregate in a Material Adverse Change;

 

(vi) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Environmental Records;

 

(vii) No structures, improvements, equipment, fixtures, impoundments, pits,
lagoons or aboveground or underground storage tanks, operated or owned by any
Loan Party, located on the Property contain or use, except in compliance in all
material respects with Environmental Laws and Environmental Permits, Regulated
Substances or otherwise are operated or owned except in compliance in all
material respects with Environmental Laws and Environmental Permits.

 

(viii) To the knowledge of each Loan Party, all structures, improvements,
equipment, fixtures, impoundments, pits, lagoons or aboveground or underground
storage tanks that contained or used Regulated Substances and were operated or
maintained by prior owners, operators or occupants of the Property have been
identified and/or located. To the knowledge of each Loan Party, any such
structure, improvement, equipment, fixture, impoundment, pit, lagoon or
aboveground or underground storage tank located on Property not acquired from
Beazer East, the presence of which does not comply in all material respects with
applicable Environmental Laws, or from which there has been or is a release of
Regulated Substances which has or could result in Contamination, is the subject
of a Remedial Action;

 

(ix) To the knowledge of each Loan Party, no facility or site to which any Loan
Party, either directly or indirectly by a third party, has sent Regulated
Substances for storage, treatment, disposal or other management has been or is
being operated in material violation of Environmental Laws or pursuant to
Environmental Laws is identified or proposed to be identified on any list of
contaminated properties or other properties which pursuant to Environmental Laws
are the subject of a Remedial Action by an Official Body or any other Person
(including any Loan Party);

 

(x) No portion of the Property is identified or to the knowledge of any Loan
Party proposed to be identified on any Official Body’s list of contaminated
properties or other properties which pursuant to Environmental Laws are the
subject of a Remedial Action by an Official Body or any other Person (including
any Loan Party), nor to the knowledge of any Loan Party is any property
adjoining or in the proximity of the Property identified or proposed to be
identified on any such list or the subject of a Remedial Action;

 

(xi) To the knowledge of each Loan Party, no portion of the Property constitutes
an Environmentally Sensitive Area;

 

- 68 -



--------------------------------------------------------------------------------

(xii) No Official Body has filed or recorded a lien for the recovery of Remedial
Action costs against the Property or any other assets of any Loan Party and none
of the Loan Parties is aware of any acts or omissions by any Loan Party or any
conditions or circumstances caused or created by any Loan Party which could
reasonably be expected to result in the filing or recording by an Official Body
of any such lien, nor have any restrictions been imposed upon the type of use or
any Loan Party’s ability to transfer, as authorized by Environmental Laws, the
Property or any portion thereof, and none of the Loan Parties is aware of any
facts, conditions or circumstances which could reasonably be expected to result
in any such restriction on use or transferability being imposed upon the
Property, or any portion thereof;

 

(xiii) Neither the transaction contemplated by the Loan Documents nor any other
transaction involving the sale, transfer or exchange of the Property will
trigger or has triggered any obligation under any applicable Environmental Laws
to make a filing, provide a notice, provide other disclosure or take any other
action the failure to accomplish which whether individually or in the aggregate
would reasonably be expected to result in a Material Adverse Change, or in the
event that any such transaction-triggered obligation does arise or has arisen
under any Environmental Laws, all such actions required thereby have been taken
in compliance with applicable Environmental Laws (it being understood that the
foregoing does not constitute a representation or warranty that any transferee
or creditor could conduct operations on any Property under existing
Environmental Permits);

 

(xiv) The activities and operations of the Loan Parties are being conducted in
compliance with applicable Safety Laws, except where the failure, whether
individually or in the aggregate, to do so would not reasonably be expected to
result in a Material Adverse Change;

 

(xv) The Loan Parties have not received any Safety Complaints, the Loan Parties
are not aware of any acts or omissions by any Loan Party or any conditions or
circumstances caused or created by any Loan Party which could reasonably be
expected to give rise to any Safety Complaints and, to the knowledge of the Loan
Parties no Safety Complaints are being threatened in each case as to which there
is a reasonable probability of the same being adversely decided and, if
adversely decided, would reasonably be expected to result whether individually
or in the aggregate in a Material Adverse Change; and

 

(xvi) Each Loan Party has submitted to an Official Body and/or maintains in its
files, as applicable, all material Safety Filings and Records.

 

It is expressly understood and agreed that for purposes of this Section 6.1.25
only to the extent any of the preceding requires the Loan Parties to make
representations and warranties which relate or pertain to: (a) any Person (other
than a Loan Party); or (b) the operations and activities of any Person (other
than a Loan Party), including Beazer East under the Beazer Acquisition
Agreement, such representations and warranties are being made to the knowledge
of the Loan Parties; it is further expressly understood and agreed that for
purposes of this Section 6.1.25 only to the extent any of the preceding requires
the Loan Parties to make representations

 

- 69 -



--------------------------------------------------------------------------------

and warranties which relate or pertain to portions of the Property leased by a
Loan Party, such representations and warranties are limited to the operations
conducted by the Loan Parties on such portions of the Property.

 

6.1.26. Senior Debt Status.

 

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens (other than Liens in favor of the 2003 Trustee
securing the 2003 Senior Notes). There is no Lien upon or with respect to any of
the properties or income of any Loan Party or Subsidiary of any Loan Party which
secures indebtedness or other obligations of any Person except for Permitted
Liens. The Obligations of the Borrower hereunder constitute and will constitute
“Senior Indebtedness” within the meaning of such term in the 2003 Senior Note
Indenture, and all or a portion of the Obligations of the Borrower hereunder
constitute or will constitute “First Lien Obligations” within the meaning of
such term in the 2003 Senior Note Indenture. The lien subordination provisions
of the Intercreditor Agreement are enforceable by the Banks against the Loan
Parties and the holders from time to time of the 2003 Senior Notes.

 

6.1.27. Solvency.

 

Each of the Loan Parties is Solvent. After giving effect to the transactions
contemplated by the Loan Documents, including all Indebtedness incurred thereby,
the Liens granted by the Loan Parties in connection therewith and the payment of
all fees related thereto, each of the Loan Parties will be Solvent, determined
as of the Closing Date.

 

6.2 Updates to Schedules.

 

Should any of the information or disclosures provided on any of the Schedules
attached hereto which are not limited to matters disclosed as of the Closing
Date become outdated or incorrect in any material respect, the Borrower shall
promptly provide the Administrative Agent in writing with such revisions or
updates to such Schedule as may be necessary or appropriate to update or correct
same; provided, however, that no Schedule shall be deemed to have been amended,
modified or superseded by any such correction or update, nor shall any breach of
warranty or representation resulting from the inaccuracy or incompleteness of
any such Schedule be deemed to have been cured thereby, unless and until the
Required Banks, in their sole and absolute discretion, shall have accepted in
writing such revisions or updates to such Schedule.

 

 

7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Bank to make Loans and of the Administrative Agent or any
other Issuing Bank to issue Letters of Credit hereunder is subject to the
performance by each of the

 

- 70 -



--------------------------------------------------------------------------------

Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:

 

7.1 First Loans and Letters of Credit.

 

On the Closing Date:

 

7.1.1. Officer’s Certificates.

 

The representations and warranties of each of the Loan Parties contained in
Section 6.1 and in each of the other Loan Documents shall be true and accurate
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which relate solely to an earlier date or time,
which representations and warranties shall be true and correct on and as of the
specific dates or times referred to therein), and each of the Loan Parties shall
have performed and complied with all covenants and conditions hereof and
thereof, no Event of Default or Potential Default shall have occurred and be
continuing or shall exist; and there shall be delivered to the Administrative
Agent for the benefit of each Bank a certificate of each of the Loan Parties,
dated the Closing Date and signed by the Chief Executive Officer, President,
Chief Financial Officer or other Responsible Officer of each of the Loan
Parties, to each such effect.

 

7.1.2. Secretary’s or Director’s Certificates.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank a certificate dated the Closing Date and signed by the Secretary, an
Assistant Secretary, or Director (in the case of a Loan Party registered in
Australia) of each of the Loan Parties, certifying as appropriate as to:

 

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

 

(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent and each Bank may conclusively rely; and

 

(iii) copies of its organizational documents (except in the case of a Loan Party
registered in Australia), including its certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, and limited liability company agreement as in effect on the Closing
Date certified by the appropriate state official where such documents are filed
in a state office and/or the corporate secretary of other appropriate officer,
together with certificates from the appropriate state officials (or on an
interim basis, by a corporation service company acceptable to the Agent) as to
the continued existence and good standing of each Loan Party in each state where
organized or qualified to do business and a bring-down certificate by facsimile
dated the Closing Date.

 

- 71 -



--------------------------------------------------------------------------------

7.1.3. Delivery of Loan Documents.

 

The Guaranty Agreements, Notes, Patent, Trademark and Copyright Security
Agreement, Pledge Agreement, Intercompany Subordination Agreement, Security
Agreements and the Quebec Security shall have been duly executed and delivered
to the Administrative Agent for the benefit of the Banks, together with all
appropriate financing statements, evidence that the document has been registered
or is in a registrable form including any necessary Australian Securities and
Investments Commission forms and evidence that the document has been duly
stamped or that it will be duly stamped (including if appropriate, sufficient
funds to pay all stamp duty which is payable) in the case of the Security
Agreements which are governed by Australian law and appropriate stock powers and
certificates (other than with respect to Koppers Assurance) evidencing the
Shares, the Partnership Interests and the LLC Interests.

 

7.1.4. Opinion of Counsel.

 

There shall be delivered to the Administrative Agent for the benefit of each
Bank a written opinion of (i) Reed Smith, LLP, and (ii) Baker & McKenzie,
counsel for the Loan Parties (who may rely on the opinions of such other counsel
as may be acceptable to the Administrative Agent), dated the Closing Date and in
form and substance satisfactory to the Administrative Agent and its counsel:

 

(i) as to the matters set forth in Exhibit 7.1.4; and

 

(ii) as to such other matters incident to the transactions contemplated herein
as the Administrative Agent may reasonably request.

 

7.1.5. Legal Details.

 

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request.

 

7.1.6. Payment of Fees.

 

The Borrower shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Banks to the extent not previously paid
all fees accrued through the Closing Date and the costs and expenses for which
the Administrative Agent and the Banks are entitled to be reimbursed.

 

- 72 -



--------------------------------------------------------------------------------

7.1.7. [Intentionally Omitted].

 

7.1.8. Management Agreements and Employment Contracts.

 

The Borrower shall have delivered to the Administrative Agent true, correct and
complete copies of all management agreements and material employment contracts
to which any of the Loan Parties are party, which shall be in form and substance
satisfactory to the Administrative Agent.

 

7.1.9. Consents.

 

All material consents required to effectuate the transactions contemplated
hereby as set forth on Schedule 6.1.13 shall have been obtained.

 

7.1.10. Officer’s Certificates Regarding MACs.

 

Since December 31, 2004, no Material Adverse Change shall have occurred; prior
to the Closing Date, there shall have been no material change in the management
of any Loan Party or Subsidiary of any Loan Party; and there shall have been
delivered to the Administrative Agent for the benefit of each Bank a certificate
dated the Closing Date and signed by the Chief Executive Officer, President,
Chief Financial Officer or other Responsible Officer of each Loan Party to each
such effect.

 

7.1.11. No Violation of Laws.

 

The making of the Loans and the issuance of the Letters of Credit shall not
contravene any Law applicable to any Loan Party or any of the Banks.

 

7.1.12. No Actions or Proceedings.

 

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent’s sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.

 

- 73 -



--------------------------------------------------------------------------------

7.1.13. Insurance Policies; Certificates of Insurance; Endorsements.

 

The Loan Parties shall have delivered evidence acceptable to the Administrative
Agent that adequate insurance in compliance with Section 8.1.3 [Maintenance of
Insurance] is in full force and effect and that all premiums then due thereon
have been paid, together with certificates of insurance from the Loan Parties’
independent insurance broker describing and certifying as to the existence of
the insurance and evidencing coverage satisfactory to the Administrative Agent,
with additional insured and lender loss payable special endorsements attached
thereto in form and substance satisfactory to the Administrative Agent and its
counsel naming the Administrative Agent as additional insured and lender loss
payee.

 

7.1.14. [Intentionally Omitted].

 

7.1.15. Financing Statements and Lien Searches.

 

The Administrative Agent shall have received (1) financing statements in proper
form for recordation necessary to perfect the Lien of the Banks on the
Collateral and (2) the results of a satisfactory Lien, tax and judgment search
in a form acceptable to the Administrative Agent evidencing the absence of any
Liens on such Collateral (other than those in favor of the Banks and those that
terminate prior to or simultaneously with the closing of the transactions
contemplated by this Agreement) and that, upon filing of such financing
statements, such Liens in favor of the Banks shall constitute Prior Security
Interests in favor of the Banks.

 

7.1.16. Landlord’s Waivers.

 

The Landlord’s Waivers in substantially the form of Exhibit 7.1.16 previously
executed and delivered to the Agent from the lessors of certain of the leased
Collateral locations, as listed on Part II of Schedule A of the Borrower to the
Security Agreement, shall continue in full force and effect with respect to the
Obligations, as amended and restated pursuant to this Agreement.

 

7.1.17. Borrowing Base Certificate.

 

The Borrower shall have delivered to the Administrative Agent a Borrowing Base
Certificate calculating Qualified Accounts and Qualified Inventory as of June
30, 2005, in substantially the form attached hereto as Exhibit 8.3.4, showing
Undrawn Availability, after giving effect to the Loans and Letters of Credit
made and outstanding on the Closing Date and consummation of the transactions
contemplated hereby, of at least $42,000,000.

 

- 74 -



--------------------------------------------------------------------------------

7.1.18. Financial Statements, Contingent Liabilities, ERISA, Other Due
Diligence.

 

The Administrative Agent shall have completed its due diligence with all aspects
of the Loan Parties and their Subsidiaries including a review of the books and
records, accounting policies, and historical financial statements, asset
valuation, tax exposure due diligence and site visits. The Administrative Agent
shall be reasonably satisfied as to the amount and nature of all tax, ERISA,
labor, employee retirement benefit, litigation, and other contingent liabilities
to which the Loan Parties and their Subsidiaries may be subject.

 

7.1.19. Capital Structure of Loan Parties.

 

With respect to each Loan Party and each Subsidiary of each Loan Party, the
capital structure, ownership, organization documents (including, without
limitation, articles or certificate of incorporation, certificate of limited
partnership, certificate of limited liability company, bylaws, partnership
agreements, and limited liability company agreements), shareholder agreements or
similar agreements among equity owners shall be reasonably satisfactory, in form
and substance, to the Administrative Agent.

 

7.1.20. Projected Financial Statements.

 

The Borrower shall have delivered to the Administrative Agent copies of its
projected financial statements for a period of five years following the Closing
Date (and including a pro forma balance sheet as of the Closing Date), which
shall be in form and substance satisfactory to the Administrative Agent.

 

7.2 Each Additional Loan or Letter of Credit.

 

At the time of making any Loans or issuing any Letters of Credit other than
Loans made or Letters of Credit issued on the Closing Date and after giving
effect to the proposed extensions of credit: the representations and warranties
of the Loan Parties contained in Section 6.1 and in the other Loan Documents
shall be true on and as of the date of such additional Loan or Letter of Credit
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which expressly
relate solely to an earlier date or time, which representations and warranties
shall be true and correct on and as of the specific dates or times referred to
therein) and the Loan Parties shall have performed and complied with all
covenants and conditions hereof; no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Banks or the terms of
the 2003 Senior Note Indenture including, without limitation, Section 4.03
thereof [Limitation on Indebtedness]; and the Borrower shall have delivered to
the Administrative Agent a duly executed and completed Loan Request or
application for a Letter of Credit as the case may be.

 

- 75 -



--------------------------------------------------------------------------------

8. COVENANTS

 

8.1 Affirmative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings,
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations under the Loan
Documents and termination of the Commitments, the Loan Parties shall comply at
all times with the following affirmative covenants:

 

8.1.1. Preservation of Existence, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain its
legal existence as a corporation, limited partnership or limited liability
company and its license or qualification and good standing in each jurisdiction
in which its ownership or lease of property or the nature of its business makes
such license or qualification necessary, except as otherwise expressly permitted
in Section 8.2.6 [Liquidations, Mergers, Etc.] and except to the extent that any
failure to be so licensed or qualified and in good standing would not constitute
a Material Adverse Change.

 

8.1.2. Payment of Liabilities, Including Taxes, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, duly pay and
discharge all liabilities to which it is subject or which are asserted against
it, promptly as and when the same shall become due and payable, including all
taxes, assessments and governmental charges upon it or any of its properties,
assets, income or profits, prior to the date on which penalties attach thereto,
except to the extent that such liabilities, including taxes, assessments or
charges, are being contested in good faith and by appropriate and lawful
proceedings diligently conducted and for which such reserve or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, but only
to the extent that failure to discharge any such liabilities would not result in
any additional liability which would adversely affect to a material extent the
financial condition of any Loan Party or Subsidiary of any Loan Party or which
would materially adversely affect the Collateral, provided that the Loan Parties
and their Subsidiaries will pay all such liabilities forthwith upon the
commencement of proceedings to foreclose or enforce any Lien which may have
attached as security therefor.

 

8.1.3. Maintenance of Insurance.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, insure its
properties and assets against loss or damage by fire and such other insurable
hazards as such assets are commonly insured (including fire, extended coverage,
property damage, workers’ compensation, public liability and business
interruption insurance) and against other risks (including errors and omissions)
in such amounts as similar properties and assets are insured by prudent
companies in similar circumstances carrying on similar businesses, and with
reputable

 

- 76 -



--------------------------------------------------------------------------------

and financially sound insurers, including self-insurance to the extent
customary, all as reasonably satisfactory to the Administrative Agent. At the
request of the Administrative Agent, the Loan Parties shall deliver to the
Administrative Agent and each of the Banks (x) on the Closing Date and annually
thereafter an original certificate of insurance signed by the Loan Parties’
independent insurance broker describing and certifying as to the existence of
the insurance on the Collateral required to be maintained by this Agreement and
the other Loan Documents, together with a copy of the endorsement described in
the next sentence attached to such certificate and (y) from time to time a
summary schedule indicating all insurance then in force with respect to each of
the Loan Parties. Such policies of insurance shall contain special endorsements,
in form and substance reasonably acceptable to the Administrative Agent, which
shall (i) specify the Administrative Agent as an additional insured and lender
loss payee as its interests may appear, with the understanding that any
obligation imposed upon the insured (including the liability to pay premiums)
shall be the sole obligation of the applicable Loan Parties and not that of the
insured, (ii) provide that the interest of the Banks shall be insured regardless
of any breach or violation by the applicable Loan Parties of any warranties,
declarations or conditions contained in such policies or any action or inaction
of the applicable Loan Parties or others insured under such policies, (iii)
provide a waiver of any right of the insurers to set off or counterclaim or any
other deduction, whether by attachment or otherwise, (iv) provide that any and
all rights of subrogation which the insurers may have or acquire shall be, at
all times and in all respects, junior and subordinate to the prior payment in
full of the Indebtedness hereunder and that no insurer shall exercise or assert
any right of subrogation until such time as the Indebtedness hereunder has been
paid in full and the Commitments have terminated, (v) provide, except in the
case of liability insurance and workmen’s compensation insurance, that (a)
provided no Event of Default or Potential Default exists, all insurance proceeds
for losses of $5,000,000 or less shall be adjusted with and payable to the
applicable Loan Parties, (b) provided no Event of Default or Potential Default
exists, all insurance proceeds for losses greater than $5,000,000 but less than
$25,000,000 shall be either used by the Loan Parties within 180 days of the
receipt of such proceeds to rebuild or replace the property subject to such loss
(provided that the Loan Parties shall have provided to the Administrative Agent
within 60 days of the receipt of such proceeds satisfactory evidence of such
Loan Parties’ commitment to rebuild or replace such property in the form of
executed purchase orders, construction contracts and the like) or applied as a
mandatory prepayment of the Loans in accordance with the provisions of Section
5.5.3, and (c) all insurance proceeds for losses of $25,000,000 or more shall be
adjusted with and payable to the Administrative Agent; provided that in the
event of such a loss under this clause (c), the Loan Parties may provide the
Administrative Agent with a written request within 10 days of such loss that the
Loan Parties be permitted to use the insurance proceeds associated with such
loss for rebuilding or replacing the property subject to such loss, and upon
receipt of such request, the Administrative Agent shall distribute such request
to the Banks, which shall have 15 days to decide whether to approve or deny such
request, and, (i) in the event that the Required Banks approve such request, the
Administrative Agent shall provide notice of such approval to the Borrower, and
the Borrower shall have 180 days from the receipt of such proceeds to rebuild or
replace the property subject to such loss (provided that the Loan Parties shall
have provided to the Administrative Agent within 60 days of the receipt of such
proceeds satisfactory evidence of

 

- 77 -



--------------------------------------------------------------------------------

such Loan Parties’ commitment to rebuild or replace such property in the form of
executed purchase orders, construction contracts and the like), and (ii) in the
event that the Required Banks fail to approve such request or the Loan Parties
fail to reinvest such funds within 180 days from the date of receipt of such
proceeds (or fail to provide the Administrative Agent with satisfactory evidence
of such parties’ commitment to rebuild or replace such property within 60 days
of the receipt of such proceeds), such proceeds shall be applied as a mandatory
prepayment of the Loans in accordance with the provisions of Section 5.5.3, (vi)
include effective waivers by the insurer of all claims for insurance premiums
against the Administrative Agent, (vii) provide that no cancellation of such
policies for any reason (including non-payment of premium) nor any change
therein shall be effective until at least thirty (30) days after receipt by the
Administrative Agent of written notice of such cancellation or change, (viii) be
primary without right of contribution of any other insurance carried by or on
behalf of any additional insureds with respect to their respective interests in
the Collateral, and (ix) provide that inasmuch as the policy covers more than
one insured, all terms, conditions, insuring agreements and endorsements (except
limits of liability) shall operate as if there were a separate policy covering
each insured. The applicable Loan Parties shall notify the Administrative Agent
promptly of any occurrence causing a material casualty loss and associated
decline in value of the Collateral and the estimated (or actual, if available)
amount of such loss and decline in value. Except for monies which the applicable
Loan Party or Subsidiary is entitled to use for replacement or rebuilding as
permitted herein, any monies received by the Administrative Agent constituting
insurance proceeds or condemnation proceeds may, at the option of the
Administrative Agent, (i) be applied by the Administrative Agent to the payment
of the Loans in such manner as the Administrative Agent may reasonably
determine, or (ii) be disbursed to the applicable Loan Parties on such terms as
are deemed appropriate by the Administrative Agent for the repair, restoration
and/or replacement of property in respect of which such proceeds were received.

 

8.1.4. Maintenance of Properties and Leases.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
good repair, working order and condition (ordinary wear and tear excepted) in
accordance with the general practice of other businesses of similar character
and size, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof, except to the extent that the failure
to so maintain, repair, renew or replace such properties would not constitute a
Material Adverse Change.

 

8.1.5. Maintenance of Patents, Trademarks, Etc.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all patents, trademarks, service marks, trade names,
copyrights, licenses, franchises, permits and other authorizations necessary for
the ownership and operation of its properties and business if the failure so to
maintain the same would constitute a Material Adverse Change.

 

- 78 -



--------------------------------------------------------------------------------

8.1.6. Visitation Rights; Collateral Examinations.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, permit any
of the officers or authorized employees or representatives of the Administrative
Agent or any of the Banks to visit and inspect any of its properties and to
examine and make excerpts from its books and records and discuss its business
affairs, finances and accounts with its officers, all in such detail and at such
times and as often as any of the Banks may reasonably request, provided that so
long as an Event of Default has not occurred, each Bank shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection. The foregoing obligations of the Loan Parties shall include
collateral audits and field examinations to audit the Collateral and the
Borrowing Base, which collateral audits and field examinations shall be required
to occur once annually at the Loan Parties’ expense; provided, however that so
long as an Event of Default has not occurred there shall be no more than one
field examination of the Borrower in any year, which annual examinations shall
be conducted by an independent examiner selected by the Administrative Agent,
with such examinations at the sole cost and expense of the Loan Parties.

 

8.1.7. Keeping of Records and Books of Account.

 

The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

8.1.8. Plans and Benefit Arrangements.

 

The Borrower shall, and shall cause each other member of the ERISA Group to,
comply with ERISA, the Internal Revenue Code and other applicable Laws
applicable to Plans and Benefit Arrangements except where such failure, alone or
in conjunction with any other failure, would not result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any member of the ERISA Group
to be funded in accordance with the minimum funding requirements of ERISA and
shall make, and cause each member of the ERISA Group to make, in a timely
manner, all contributions due to Plans, Benefit Arrangements and Multiemployer
Plans.

 

8.1.9. Compliance with Laws.

 

Each Loan Party shall, and shall cause each of its Subsidiaries to, comply with
all applicable Laws, including all Environmental Laws and Safety Laws, in all
respects, provided that it shall not be deemed to be a violation of this Section
8.1.9 if any failure to comply with any Law would not result in fines,
penalties, costs associated with the performance of any Remedial Actions, other
similar liabilities or injunctive relief which in the aggregate would

 

- 79 -



--------------------------------------------------------------------------------

constitute a Material Adverse Change. Without limiting the generality of the
foregoing, each Loan Party shall, and shall cause each of its Subsidiaries to,
obtain, maintain, renew and comply with all Environmental Permits applicable to
their respective operations and activities, provided that it shall not be deemed
to be a violation of this Section 8.1.9 if any failure to do so would not result
in cease and desist orders or fines, penalties or other similar liabilities or
injunctive relief which in the aggregate would constitute a Material Adverse
Change.

 

8.1.10. Use of Proceeds.

 

The Loan Parties will use the Letters of Credit and the proceeds of the Loans
only (i) to refinance indebtedness under the Existing Credit Agreement, (ii) to
provide working capital to the Borrower, (iii) for capital expenditures and
financing for Permitted Acquisitions, and (iv) for general corporate purposes of
the Borrower and its Subsidiaries as permitted by the terms of this Agreement,
including transaction costs and expenses. The Loan Parties shall not use the
Letters of Credit or the proceeds of the Loans for (i) payment of any
Indebtedness which is subordinate in right of payment to the 2003 Senior Note
Debt or (ii) any purposes which contravenes any applicable Law or any provision
hereof.

 

8.1.11. Further Assurances.

 

Each Loan Party shall, from time to time, at its expense, faithfully preserve
and protect the Administrative Agent’s Lien on and Prior Security Interest in
the Collateral as a continuing first priority perfected Lien, subject only to
Permitted Liens, and shall do such other acts and things as the Administrative
Agent in its reasonable discretion may deem necessary or advisable from time to
time in order to preserve, perfect and protect the Liens granted under the Loan
Documents and to exercise and enforce its rights and remedies thereunder with
respect to the Collateral.

 

8.1.12. Subordination of Intercompany Loans.

 

Each Loan Party shall cause any intercompany Indebtedness, loans or advances
owed by any Loan Party to any other Loan Party to be subordinated pursuant to
the terms of the Intercompany Subordination Agreement.

 

8.2 Negative Covenants.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply with the following
negative covenants:

 

- 80 -



--------------------------------------------------------------------------------

8.2.1. Indebtedness.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

 

(i) Indebtedness under the Loan Documents;

 

(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof, provided (i) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (ii) the terms of such Indebtedness
do not restrict the ability of the Subsidiaries of the Borrower to pay dividends
or make other distributions on account of the ownership interests of the
Borrower’s Subsidiaries;

 

(iii) Indebtedness of a Loan Party to another Loan Party which is subordinated
in accordance with the provisions of Section 8.1.12 [Subordination of
Intercompany Loans];

 

(iv) [Intentionally Omitted];

 

(v) Any Bank-Provided Interest Rate Hedge or other Interest Rate Hedge approved
by the Administrative Agent;

 

(vi) Indebtedness secured by Purchase Money Security Interests, Indebtedness
evidenced by capitalized leases and other Indebtedness for Borrowed Money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Subsection 8.2.1(vi) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

 

(vii) Non-speculative Currency Agreements in the ordinary course of business;

 

(viii) Indebtedness of Koppers-Arch Parent and its Subsidiaries, which, together
with the Indebtedness of Koppers-Arch Parent and its Subsidiaries set forth on
Schedule 8.2.1, does not exceed $25,000,000 at any time outstanding; and

 

(ix) 2003 Senior Note Debt of the Loan Parties in an aggregate principal amount
not to exceed $320,000,000.

 

- 81 -



--------------------------------------------------------------------------------

8.2.2. Liens.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
directly or indirectly enter into or assume any agreement (other than this
Agreement, the other Loan Documents and the 2003 Senior Note Indenture), or
adopt any charter or other governing document provision, prohibiting the
creation or assumption of any Lien upon any of the property or assets of the
Loan Parties and their Subsidiaries. Notwithstanding the foregoing, no Loan
Party or Subsidiary shall grant any Liens in any Collateral in favor of the 2003
Trustee securing the Indebtedness under the 2003 Senior Notes unless, prior to
the date of such grant, such Loan Party or Subsidiary grants Liens in such
Collateral in favor of the Administrative Agent and executes and delivers a
Security Agreement in favor of the Administrative Agent, together with any other
documents, certificates or instruments necessary to grant and perfect such
Liens.

 

8.2.3. Guaranties.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties permitted hereunder, (ii) Guaranties listed on
Schedule 8.2.3 hereto, (iii) Guaranties by Koppers-Arch Parent of the
Indebtedness permitted under clause (viii) of Section 8.2.1 hereof, (iv)
Guaranties of Indebtedness incurred by Koppers-China and its Affiliates doing
business in China, provided that the aggregate principal or stated amount of all
such Guaranties under this clause (iv) shall not exceed $20,000,000 at any one
time, (v) Guaranties of other obligations, provided that the aggregate principal
or stated amount of all such Guaranties under this clause (v) shall not exceed
$25,000,000 at any one time, and (vi) indemnifications by the Borrower or any of
its Subsidiaries of the liabilities of its directors or officers pursuant to the
provisions contained in such party’s respective organizational documents or
bylaws. Notwithstanding the foregoing, no Subsidiary shall execute any Guaranty
of any Indebtedness of the 2003 Senior Notes unless, prior to the date of such
execution, such Subsidiary executes and delivers a Guaranty Agreement in favor
of the Administrative Agent.

 

8.2.4. Loans and Investments.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time make or suffer to remain outstanding any loan or advance to, or
purchase or acquire any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, or make any capital contribution to, any
other Person, or agree, become or remain liable to do any of the foregoing,
except:

 

- 82 -



--------------------------------------------------------------------------------

(i) trade credit extended on usual and customary terms, including extended
repayment terms to the extent consistent with the current practices of the Loan
Parties, in the ordinary course of business;

 

(ii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

 

(iii) Permitted Investments;

 

(iv) loans, advances and investments in other Loan Parties organized under the
laws of the United States, Australia or a state thereof, or, upon the Borrower’s
request and the prior written consent of the Administrative Agent, any other
country;

 

(v) loans and investments set forth on Schedule 8.2.4;

 

(vi) loans, advances and investments not existing as of the Closing Date in (1)
wholly-owned Subsidiaries of the Borrower that are not Loan Parties, and (2)
Loan Parties organized under the laws of jurisdictions other than the United
States, Australia or a state thereof, Bermuda or, to the extent that the
Administrative Agent has consented thereto, any other country, provided that the
aggregate amount of such loans, advances and investments at any one time
outstanding shall not exceed $20,000,000;

 

(vii) upon prior written notice to the Administrative Agent and delivery to the
Agent of a Borrowing Base Certificate which evidences that the Borrower has
Undrawn Availability of at least $15,000,000 after giving effect to such
investment, investments in joint ventures not existing as of the Closing Date
and additional investments in existing joint ventures above the amount of such
investments in existing joint ventures listed on Schedule 8.2.4, which joint
ventures (a) limit the liability of the Loan Party or Subsidiary to such party’s
investment therein, and (b) are in the same or substantially similar lines of
business as the Loan Parties’ business, provided that the aggregate amount of
the sum of (y) such investments in joint ventures from and after the Closing
Date pursuant to this clause (vii), and (z) advances under clause (ix) of this
Section 8.2.4 shall not exceed $25,000,000 at any one time;

 

(viii) advances to subcontractors and suppliers of the Loan Parties or their
Subsidiaries made in the ordinary course of business, provided that the
aggregate amount of such advances shall not exceed $10,000,000 at any one time
outstanding; and

 

(ix) advances to customers of the Loan Parties or their Subsidiaries to finance
the construction of facilities for such customers which will use products
supplied by the Loan Parties or their Subsidiaries, provided that the aggregate
amount of the sum of (y) all such advances pursuant to this clause (ix), and (z)
investments under clause (vii) of this Section 8.2.4 shall not exceed
$10,000,000 at any one time.

 

- 83 -



--------------------------------------------------------------------------------

8.2.5. Restricted Payments.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make any Restricted Payment, provided that the Borrower
may make Restricted Payments in accordance with Section 4.04 [Limitation of
Restricted Payments] of the 2003 Senior Note Indenture if after giving effect
thereto, (i) no Event of Default or Potential Default will have occurred and be
continuing, and (ii) the Undrawn Availability is at least $15,000,000. The
Borrower may make Restricted Payments consisting of retiree redemptions and
repurchases of the Borrower’s capital stock in an aggregate amount not to exceed
$1,500,000 in any fiscal year, if after giving effect thereto, (i) no Event of
Default or Potential Default will have occurred and be continuing and (ii) the
Undrawn Availability is at least $15,000,000; provided that, to the extent that
in any fiscal year (or portion thereof), such Restricted Payments made by the
Borrower consisting of retiree redemptions and repurchases of the Borrower’s
capital stock (“Actual Redemption Payments”) are less than $1,500,000, then,
during the immediately following fiscal year, the Borrower may make Restricted
Payments consisting of retiree redemptions and repurchases of the Borrower’s
capital stock in an amount not to exceed $1,500,000 plus ($1,500,000 minus
Actual Redemption Payments).

 

8.2.6. Liquidations, Mergers, Consolidations, Acquisitions.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, dissolve, liquidate or wind-up its affairs, or become a party to any merger
or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that

 

(1) any Loan Party other than the Borrower may consolidate or merge into the
Borrower or into another Loan Party which is wholly-owned by one or more of the
other Loan Parties,

 

(2) any Subsidiary of a Loan Party may be liquidated or dissolved if it is
inactive or if all of the assets of such Subsidiary have been sold or disposed
of in compliance with the terms of this Agreement,

 

(3) any Subsidiary of a Loan Party may be merged into any Person or may be
liquidated and dissolved, in each case in connection with the sale or
disposition of such Subsidiary, if the sale or disposition of all of the assets
of such Subsidiary would have been otherwise permitted hereunder,

 

(4) the Borrower may cause the liquidation or dissolution of Koppers Monessen
and Koppers Investment Subsidiary, and

 

(5) any Loan Party may acquire, whether by purchase or by merger, (A) all of the
ownership interests of another Person or (B) substantially all of assets of
another Person or of a business or division of another

 

- 84 -



--------------------------------------------------------------------------------

Person (each, a “Permitted Acquisition”), provided that each of the following
requirements is met:

 

(i) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.18 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

 

(ii) the Loan Parties, such Person and its owners, as applicable, if the same
are United States or Australian Persons, shall grant Liens in the assets of or
acquired from and stock or other ownership interests in such Person and
otherwise comply with Section 11.18 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

 

(iii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties shall
use any portion of the Loans to fund such Permitted Acquisition, the Loan
Parties also shall have delivered to the Banks written evidence of the approval
of the board of directors (or equivalent body) of such Person for such Permitted
Acquisition;

 

(iv) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];

 

(v) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

 

(vi) the Borrower shall demonstrate (1) that it shall be in compliance with the
covenants contained in Sections 8.2 (other than Section 8.2.17) hereof after
giving effect to such Permitted Acquisition (including in such computation
Indebtedness or other liabilities assumed or incurred in connection with such
Permitted Acquisition and income earned or expenses incurred by the Person,
business or assets to be acquired prior to the date of such Permitted
Acquisition), (2) with respect to the covenant set forth in Section 8.2.17
hereof, that after giving effect to such Permitted Acquisition, on a pro forma
basis the Borrower would have been in compliance with the required ratios which
would otherwise be in effect as of the date of such Permitted Acquisition minus
0.25, in each case, and (3) that after giving effect to such Permitted
Acquisition, the Undrawn Availability is at least $15,000,000, in each case by
delivering at least five (5) Business Days prior to such Permitted Acquisition
(a) a certificate in the form of Exhibit 8.2.6 (each, an “Acquisition Compliance
Certificate”) evidencing such covenant compliance on a pro forma basis, and (b)
a Borrowing Base Certificate in the form of Exhibit 8.3.5 evidencing that such
Undrawn Availability on a pro forma basis is at least $15,000,000;

 

- 85 -



--------------------------------------------------------------------------------

(vii) and the aggregate of the Consideration paid by the Loan Parties for such
Permitted Acquisition and all other Permitted Acquisitions made between the
Closing Date and the date of such Permitted Acquisition shall not exceed
$40,000,000; and

 

(viii) the Loan Parties shall deliver to the Administrative Agent (a) at least
five (5) Business Days before such Permitted Acquisition drafts of any
agreements proposed to be entered into by such Loan Parties in connection with
such Permitted Acquisition, and (b) prior to the date of such Permitted
Acquisition, execution copies of such agreements entered into by such Loan
Parties in connection with such Permitted Acquisition, and shall deliver to the
Administrative Agent such other information about such Person or its assets as
any Loan Party may reasonably require.

 

8.2.7. Dispositions of Assets or Subsidiaries.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, sell, convey, assign, lease, abandon or otherwise transfer or dispose of,
voluntarily or involuntarily, any of its properties or assets, tangible or
intangible (including sale, assignment, discount or other disposition of
accounts, contract rights, chattel paper, equipment or general intangibles with
or without recourse or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:

 

(i) transactions involving the sale of inventory in the ordinary course of
business and casualty losses to inventory to the extent that the insurance
proceeds therefrom are used (a) to repair or replace such inventory, which
inventory shall be subject to the Banks’ Prior Security Interest, or (b) to
prepay the Loans in accordance with this Agreement;

 

(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required in the conduct of such Loan Party’s or
such Subsidiary’s business;

 

(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party;

 

(iv) any sale, transfer or lease of assets in the ordinary course of business
which are replaced by substitute assets acquired or leased, provided such
substitute assets are subject to the Banks’ Prior Security Interest if the
assets so sold, transferred or leased were so subject;

 

(v) provided no Event of Default or Potential Default exists, any sale, transfer
or lease of assets, other than those specifically excepted pursuant to clauses
(i) through (iv) above or (vi) below, for fair market value and not less than
80% cash consideration and for which (a) the net after-tax proceeds of such
sale, transfer or lease, individually or in the

 

- 86 -



--------------------------------------------------------------------------------

aggregate, do not exceed $5,000,000, (b) the net after-tax proceeds of such
sale, transfer or lease, individually or in the aggregate, exceeds $5,000,000
but does not exceed $25,000,000, so long as the net after-tax proceeds thereof
are either (i) reinvested by the Loan Parties within 180 days after the receipt
thereof and provided further, such reinvestment assets are subject to the Banks’
Prior Security Interest if the assets so sold, transferred or leased were so
subject, or (ii) applied as a mandatory prepayment of the Loans in accordance
with the provisions of Section 5.5.1 hereof, or (c) the net after-tax proceeds
of such sale, transfer or lease, individually or in the aggregate, exceeds
$25,000,000 and such proceeds are applied as a mandatory prepayment of the Loans
in accordance with the provisions of Section 5.5.1 hereof; or

 

(vi) the sale or other disposition of the Monessen Facility;.

 

8.2.8. Affiliate Transactions.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, enter into or carry out any transaction with an Affiliate (other than a Loan
Party or a wholly-owned Subsidiary of a Loan Party to the extent not otherwise
prohibited by this Agreement) (including purchasing property or services from or
selling property or services to any Affiliate of any Loan Party or other Person)
unless such transaction is not otherwise prohibited by this Agreement, is
entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions which are of a type which are or have
previously been fully disclosed to the Administrative Agent and is in accordance
with all applicable Law; it being agreed that the performance of the Advisory
Services Agreement, dated as of December 1, 1997 (the “Advisory Services
Agreement”), between the Borrower and Saratoga is permitted hereunder, and the
payment by the Borrower of the fees in the amounts set forth in Sections 3(b)
and (c), 4 and 5 of the Advisory Services Agreement is permitted hereunder.

 

8.2.9. Subsidiaries, Partnerships and Joint Ventures.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than (i) any
Subsidiary which has joined this Agreement as a Guarantor on the Closing Date or
which is listed on Schedule 6.1.3 hereto (excluding Koppers Assurance); (ii) any
Subsidiary formed under the laws of Australia or the United States or a state
thereof after the Closing Date which joins this Agreement as a Guarantor
pursuant to Section 11.18 [Joinder of Guarantors], provided that such Subsidiary
and the Loan Parties, as applicable, shall grant and cause to be perfected first
priority Liens to the Administrative Agent for the benefit of the Banks (in form
and substance satisfactory to the Administrative Agent) in the assets held by,
and stock of or other ownership interests in, such Subsidiary; (iii) upon prior
written notice to the Administrative Agent, any Subsidiary which is (a) not
formed under the laws of Australia or the United States or a state thereof, (b)
not a Guarantor hereunder, and (c) as to which the investment in such Subsidiary
(together with all other loans, advances and investments to and in other such
Subsidiaries) by the Loan Parties does not exceed the amount permitted under
Section 8.2.4(vi); and (iv) upon prior written consent of the Administrative
Agent, any Subsidiary formed after the Closing Date which

 

- 87 -



--------------------------------------------------------------------------------

is not formed under the laws of Australia or the United States or a state
thereof, or, to the extent that the Administrative Agent has consented thereto,
another country, which joins this Agreement as a Guarantor pursuant to Section
11.18, provided that such Subsidiary and the Loan Parties, as applicable, shall
grant and cause to be perfected first priority Liens to the Administrative Agent
for the benefit of the Banks (in form and substance satisfactory to the
Administrative Agent) in the assets held by, and stock of or other ownership
interests in, such Subsidiary, and as to which the investment in such Subsidiary
(together with all other loans, advances and investments to and in other such
Subsidiaries) by the Loan Parties does not exceed the amount permitted under
Section 8.2.4(vi). Any Subsidiary which executes a Guaranty of any Indebtedness
under the 2003 Senior Notes shall execute and deliver a Guaranty Agreement in
favor of the Administrative Agent. The Banks hereby consent to the incorporation
of a new Bermuda corporation which will be a wholly owned Subsidiary of the
Borrower, and the Banks hereby consent to the incorporation of a new Australian
corporation which will be a wholly owned Subsidiary of WWV, provided that at the
time of the incorporation of each such Subsidiary, such Subsidiary shall join
this Agreement as a Guarantor and shall grant and cause to be perfected first
priority Liens to the Administrative Agent for the benefit of the Banks in the
assets held by, and stock and other ownership interests in, such Subsidiary, and
the new Bermuda corporation shall pledge to the Administrative Agent for the
benefit of the Banks the promissory note of WWV or such other Loan Party
receiving a loan from the new Bermuda corporation. Except as set forth on
Schedule 8.2.9 and to the extent permitted by Section 8.2.4(vii), each of the
Loan Parties shall not become or agree to (1) become a general or limited
partner in any general or limited partnership, except that the Loan Parties may
be general or limited partners in other Loan Parties, (2) become a member or
manager of, or hold a limited liability company interest in, a limited liability
company, except that the Loan Parties may be members or managers of, or hold
limited liability company interests in, other Loan Parties, or (3) become a
joint venturer or hold a joint venture interest in any joint venture.

 

8.2.10. Continuation of or Change in Business.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, engage in any business other than as set forth on Schedule 8.2.10,
substantially as conducted and operated by such Loan Party or Subsidiary during
the present fiscal year and businesses reasonably related thereto, and such Loan
Party or Subsidiary shall not permit any material change in the nature of such
business. For avoidance of doubt, the parties recognize that sale or
dispositions of assets or Subsidiaries otherwise permitted under this Agreement
shall not violate this Section 8.2.10.

 

8.2.11. Plans and Benefit Arrangements.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to:

 

(i) fail to satisfy the minimum funding requirements of ERISA and the Internal
Revenue Code with respect to any Plan;

 

- 88 -



--------------------------------------------------------------------------------

(ii) request a minimum funding waiver from the Internal Revenue Service with
respect to any Plan;

 

(iii) engage in a Prohibited Transaction with any Plan, Benefit Arrangement or
Multiemployer Plan which, alone or in conjunction with any other circumstances
or set of circumstances resulting in liability under ERISA, would constitute a
Material Adverse Change;

 

(iv) fail to make when due any contribution to any Multiemployer Plan that the
Borrower or any member of the ERISA Group may be required to make under any
agreement relating to such Multiemployer Plan, or any Law pertaining thereto;

 

(v) withdraw (completely or partially) from any Multiemployer Plan or withdraw
(or be deemed under Section 4062(e) of ERISA to withdraw) from any Multiple
Employer Plan, where any such withdrawal is likely to result in a material
liability of the Borrower or any member of the ERISA Group;

 

(vi) terminate, or institute proceedings to terminate, any Plan under Section
4041 of ERISA, where such termination is likely to result in a material
liability to the Borrower or any member of the ERISA Group;

 

(vii) make any amendment to any Plan with respect to which security is required
under Section 307 of ERISA; or

 

(viii) fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure is likely to result in a Material Adverse Change.

 

8.2.12. Fiscal Year.

 

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
change its fiscal year from the twelve-month period beginning January 1 and
ending December 31.

 

8.2.13. Issuance of Stock.

 

The Borrower shall not issue any capital stock, options or warrants, the effect
of which would result in a Change of Control. Other than as permitted under
Sections 8.2.5 and 8.2.9, each of the Loan Parties other than the Borrower shall
not, and shall not permit any of its Subsidiaries to, issue any additional
shares of its capital stock or any options, warrants or other rights in respect
thereof.

 

- 89 -



--------------------------------------------------------------------------------

8.2.14. Changes in Organizational Documents; Changes in 2003 Senior Note Debt
Documents; KI Holdings 2004 Notes.

 

8.2.14.1. Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least ten (10) calendar
days’ prior written notice to the Administrative Agent and the Banks and, in the
event such change would be adverse to the Banks as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Banks.

 

8.2.14.2. Changes in 2003 Senior Note Debt Documents; Prohibition on Repurchase
or Prepayment. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, amend, modify, supplement or restate any of the 2003 Senior
Note Debt Documents or waive compliance by any Person party thereto with any
provision thereof without providing at least thirty (30) calendar days’ prior
written notice to the Administrative Agent and, in the event such change could
be adverse to the Banks as reasonably determined by the Administrative Agent,
obtaining the prior written consent of the Required Banks. Except as expressly
permitted by and in accordance with the provisions of Section 8.2.19 [2003
Senior Note Debt Prepayments], each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, prepay the 2003 Senior Note Debt or purchase,
repurchase, refinance, redeem, retire or defease any of the 2003 Senior Note
Debt without the prior written consent of the Required Banks; provided, however,
that the foregoing shall not restrict the registered exchange offering described
in the definition of the term “2003 Senior Notes.

 

8.2.14.3. KI Holdings 2004 Notes. With respect to the promissory notes issued by
KI Holdings in connection with the 2004 Permitted Merger, the covenants which
relate to the Borrower and its Subsidiaries set forth in the terms and
conditions of any such notes and related documents shall be no more restrictive
in any material respect than the covenants set forth in the 2003 Senior Note
Indenture and the 2003 Senior Notes.

 

8.2.15. [Intentionally Omitted].

 

8.2.16. Minimum Fixed Charge Coverage Ratio.

 

The Loan Parties shall not permit the Fixed Charge Coverage Ratio, calculated as
of the end of each fiscal quarter for the four fiscal quarters then ended, to be
less than 1.05 to 1.0.

 

- 90 -



--------------------------------------------------------------------------------

8.2.17. Maximum Total Leverage Ratio.

 

The Loan Parties shall not at any time permit the Total Leverage Ratio,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, to exceed the ratio set forth below for the periods specified below:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date through 3/31/08

   5.0 to 1.0

6/30/08 and thereafter

   4.5 to 1.0.

 

8.2.18. [Intentionally Omitted].

 

8.2.19. 2003 Senior Note Debt Payments.

 

The Loan Parties shall not make, nor permit to be made, any prepayments of
principal in respect or on account of the 2003 Senior Note Debt, provided that
the Loan Parties may make prepayments of principal in respect of the 2003 Senior
Note Debt if, after giving effect to any such prepayment, (i) no Event of
Default or Potential Default has occurred or exists, (ii) the Undrawn
Availability is at least $15,000,000, as evidenced by a certificate in the form
of Exhibit 8.3.4 delivered to the Administrative Agent not later than 11 a.m.
(Pittsburgh time) on the date proposed for such payment, (iii) the Loan Parties
are in pro forma covenant compliance with the covenants set forth in Section 8.2
hereof, as evidenced by a certificate in the form of Exhibit 8.3.3 delivered to
the Administrative Agent not later than 11 a.m. (Pittsburgh time) on the date
proposed for such payment, and (iv) the Total Leverage Ratio is less than or
equal to 4.25 to 1.00.

 

8.3 Reporting Requirements.

 

The Loan Parties, jointly and severally, covenant and agree that until payment
in full of the Loans, Reimbursement Obligations and Letter of Credit Borrowings
and interest thereon, expiration or termination of all Letters of Credit,
satisfaction of all of the Loan Parties’ other Obligations hereunder and under
the other Loan Documents and termination of the Commitments, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent and each of
the Banks:

 

8.3.1. Quarterly Financial Statements.

 

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial statements of the Borrower, consisting of a consolidated and
consolidating balance sheet as of the end of such fiscal quarter and related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, all in

 

- 91 -



--------------------------------------------------------------------------------

reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Chief Financial Officer, or Treasurer
of the Borrower as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
Simultaneously with the delivery of the financial statements referred to above,
the Borrower shall also furnish to the Administrative Agent and the Banks a
report on environmental matters occurring during such fiscal quarter with such
information and in form and scope satisfactory to the Administrative Agent.

 

8.3.2. Annual Financial Statements.

 

As soon as available and in any event within ninety (90) calendar days after the
end of each fiscal year of the Borrower, financial statements of the Borrower
consisting of a consolidated and consolidating balance sheet as of the end of
such fiscal year, and related consolidated and consolidating statements of
income, stockholders’ equity and cash flows for the fiscal year then ended, all
in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified by
independent certified public accountants of nationally recognized standing
satisfactory to the Administrative Agent. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents. The Loan
Parties shall deliver with such financial statements and certification by their
accountants a letter of such accountants to the Administrative Agent and the
Banks substantially (i) to the effect that, based upon their ordinary and
customary examination of the affairs of the Borrower, performed in connection
with the preparation of such consolidated financial statements, and in
accordance with generally accepted auditing standards, they are not aware of the
existence of any condition or event which constitutes an Event of Default or
Potential Default or, if they are aware of such condition or event, stating the
nature thereof and confirming the Borrower’s calculations with respect to the
certificate to be delivered pursuant to Section 8.3.3 [Certificate of the
Borrower] with respect to such financial statements and (ii) to the effect that
the Banks are intended to rely upon such accountant’s certification of the
annual financial statements and that such accountants authorize the Loan Parties
to deliver such reports and certificate to the Banks on such accountants’
behalf. Simultaneously with the delivery of the financial statements referred to
above, the Borrower shall also furnish to the Administrative Agent and the Banks
(i) a report listing the value of the Collateral located in Australia which
report describes the value of such Collateral by type and by jurisdiction within
Australia, and (ii) a report on environmental matters occurring during the
fourth fiscal quarter of such year, each of the reports in items (i) and (ii) to
contain such information and in form and scope satisfactory to the
Administrative Agent.

 

- 92 -



--------------------------------------------------------------------------------

8.3.3. Certificate of the Borrower.

 

Concurrently with the financial statements of the Borrower furnished to the
Administrative Agent and to the Banks pursuant to Sections 8.3.1 [Quarterly
Financial Statements] and 8.3.2 [Annual Financial Statements], a certificate
(each, a “Compliance Certificate”) of the Borrower signed by the Chief Executive
Officer, President, Chief Financial Officer, or Treasurer of the Borrower, in
the form of Exhibit 8.3.3, to the effect that, except as described pursuant to
Section 8.3.5 [Notice of Default], (i) the representations and warranties of the
Borrower contained in Section 6 and in the other Loan Documents are true on and
as of the date of such certificate with the same effect as though such
representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time) and the Loan Parties have performed and complied with all covenants and
conditions hereof, (ii) no Event of Default or Potential Default exists and is
continuing on the date of such certificate and (iii) containing calculations in
sufficient detail to demonstrate compliance as of the date of such financial
statements with all financial covenants contained in Section 8.2 [Negative
Covenants].

 

8.3.4. Monthly Borrowing Base Certificates, Schedules of Accounts, Inventory and
Payables.

 

As soon as available and in any event within thirty (30) calendar days after the
end of each month: (i) a Borrowing Base Certificate as of the last day of the
immediately preceding month in the form of Exhibit 8.3.4 hereto (the “Borrowing
Base Certificate”), appropriately completed, executed and delivered by the Chief
Executive Officer, President, Vice President of Finance, Chief Financial
Officer, or Treasurer of the Borrower (and, if requested by the Administrative
Agent, a Schedule of Accounts together with a detailed sales register, a cash
receipts report and an accounts payable trial balance showing sales, receipts
and purchases for the preceding month), and (ii) an aging of Accounts on a
consolidated basis, together with a listing of the 15 largest Account Debtors,
outstanding balances and aging related thereto and Schedule of Inventory as of
the end of the immediately preceding month.

 

8.3.5. Notice of Default.

 

Promptly after any officer of any Loan Party has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, or Director of
such Loan Party setting forth the details of such Event of Default or Potential
Default and the action which such Loan Party proposes to take with respect
thereto.

 

8.3.6. Notice of Litigation.

 

Promptly after the commencement thereof, notice of all (i) actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party which relate to the
Collateral, involve a claim or

 

- 93 -



--------------------------------------------------------------------------------

series of claims in excess of $3,000,000 or, (ii) Environmental Complaint,
individually or in the aggregate which exceeds $3,000,000 or a Safety Complaint,
individually or in the aggregate, which exceeds $3,000,000, which in any such
case listed in clause (i) or (ii) would, if adversely determined, constitute a
Material Adverse Change.

 

8.3.7. Certain Events.

 

Written notice to the Administrative Agent:

 

(i) at least ten (10) Business Days prior thereto, with respect to any proposed
sale or transfer of assets pursuant to Section 8.2.7(iv) or (v),

 

(ii) within the time limits set forth in Section 8.2.14 [Changes in
Organizational Documents], any amendment to the organizational documents of any
Loan Party; and

 

(iii) at least ten (10) Business Days prior thereto, with respect to any change
in any Loan Party’s locations from the locations set forth in Schedule A to the
Security Agreement.

 

8.3.8. Budgets, Forecasts, Other Reports and Information.

 

Promptly upon their becoming available to the Borrower:

 

(i) the annual budget, including a balance sheet, income statement and cash flow
statement, and any forecasts or projections of the Borrower, to be supplied not
later than thirty (30) days after the commencement of the fiscal year to which
any of the foregoing may be applicable,

 

(ii) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders (other than Saratoga and management shareholders)
on a date no later than the date supplied to such stockholders,

 

(iii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the
Securities and Exchange Commission,

 

(iv) a copy of any material order in any proceeding to which the Borrower or any
of its Subsidiaries is a party issued by any Official Body,

 

(v) a duly completed copy of IRS Form 8886 or any successor form, in the event
that the Borrower has notified the Administrative Agent of its intention to
treat the Loans and/or Letters of Credit as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4); and

 

- 94 -



--------------------------------------------------------------------------------

(vi) such other reports and information as any of the Banks may from time to
time reasonably request. The Borrower shall also notify the Banks promptly of
the enactment or adoption of any Law which results in a Material Adverse Change.

 

8.3.9. Notices Regarding Plans and Benefit Arrangements.

 

8.3.9.1. Certain Events.

 

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

 

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group,

 

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder,

 

(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan,

 

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability,

 

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA,

 

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan,

 

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 302(f) of
ERISA,

 

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA, or

 

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions.

 

- 95 -



--------------------------------------------------------------------------------

8.3.9.2. Notices of Involuntary Termination and Annual Reports.

 

Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan; and
(b) at the request of the Administrative Agent or any Bank each annual report
(IRS Form 5500 series) and all accompanying schedules, the most recent actuarial
reports, the most recent financial information concerning the financial status
of each Plan administered or maintained by the Borrower or any other member of
the ERISA Group, and schedules showing the amounts contributed to each such Plan
by or on behalf of the Borrower or any other member of the ERISA Group in which
any of their personnel participate or from which such personnel may derive a
benefit, and each Schedule B (Actuarial Information) to the annual report filed
by the Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.

 

8.3.9.3. Notice of Voluntary Termination.

 

Promptly upon the filing thereof, copies of any Form 5310, or any successor or
equivalent form to Form 5310, filed with the PBGC in connection with the
termination of any Plan under Section 4041 of ERISA.

 

9. DEFAULT

 

9.1 Events of Default.

 

An Event of Default shall mean the occurrence or existence of any one or more of
the following events or conditions (whatever the reason therefor and whether
voluntary, involuntary or effected by operation of Law):

 

9.1.1. Payments Under Loan Documents.

 

The Borrower shall fail to pay any principal of any Loan (including scheduled
installments, mandatory prepayments or the payment due at maturity),
Reimbursement Obligation or Letter of Credit Borrowing or shall fail to pay any
interest on any Loan, Reimbursement Obligation or Letter of Credit Borrowing or
any other amount owing hereunder or under the other Loan Documents after such
principal, interest or other amount becomes due in accordance with the terms
hereof or thereof;

 

9.1.2. Breach of Warranty.

 

Any representation or warranty made at any time by any of the Loan Parties
herein or by any of the Loan Parties in any other Loan Document, or in any
certificate, other instrument or statement furnished pursuant to the provisions
hereof or thereof, shall prove to have been false or misleading in any material
respect as of the time it was made or furnished;

 

- 96 -



--------------------------------------------------------------------------------

9.1.3. Breach of Negative Covenants or Visitation Rights.

 

Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights; Collateral Examinations]
or Section 8.2 [Negative Covenants];

 

9.1.4. Breach of Other Covenants.

 

Any of the Loan Parties shall default in the observance or performance of any
other covenant, condition or provision hereof or of any other Loan Document and
such default shall continue unremedied for a period of thirty calendar days
after any officer of any Loan Party becomes aware of the occurrence thereof
(such grace period to be applicable only in the event such default can be
remedied by corrective action of the Loan Parties as determined by the
Administrative Agent in its sole discretion);

 

9.1.5. Defaults in Other Agreements or Indebtedness.

 

A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor in excess of $5,000,000 in the aggregate,
and such breach, default or event of default consists of the failure to pay
(beyond any period of grace permitted with respect thereto, whether waived or
not) any indebtedness when due (whether at stated maturity, by acceleration or
otherwise) or if such breach or default permits or causes the acceleration of
any indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

 

9.1.6. Final Judgments or Orders.

 

Any final judgments or orders for the payment of money (not covered by insurance
for which there is no dispute with respect to coverage by the applicable
insurance carrier) in excess of $5,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;

 

9.1.7. Loan Document Unenforceable.

 

Any of the Loan Documents shall cease to be legal, valid and binding agreements
enforceable against the party executing the same or such party’s successors and
assigns (as permitted under the Loan Documents) in accordance with the
respective terms thereof or shall in any way be terminated (except in accordance
with its terms) or become or be declared ineffective or inoperative or shall in
any way be challenged or contested or cease to give or provide the respective
Liens, security interests, rights, titles, interests, remedies, powers or
privileges intended to be created thereby;

 

- 97 -



--------------------------------------------------------------------------------

9.1.8. Uninsured Losses; Proceedings Against Assets.

 

There shall occur any material uninsured damage to or loss, theft or destruction
of any of the Collateral in excess of $5,000,000 or the Collateral or any other
of the Loan Parties’ or any of their Subsidiaries’ assets are attached, seized,
levied upon or subjected to a writ or distress warrant; or such come within the
possession of any receiver, trustee, custodian or assignee for the benefit of
creditors and the same is not cured within thirty (30) days thereafter;

 

9.1.9. Notice of Lien or Assessment.

 

A notice of Lien or assessment in excess of $2,000,000 which is not a Permitted
Lien is filed of record with respect to all or any part of any of the Loan
Parties’ or any of their Subsidiaries’ assets by the United States, Australia,
Canada, Bermuda or any department, agency or instrumentality of the foregoing,
or by any state, county, provincial, municipal or other governmental agency,
including the PBGC, or any taxes or debts owing at any time or times hereafter
to any one of these becomes payable and the same is not paid within thirty (30)
days after the same becomes payable;

 

9.1.10. Insolvency.

 

Any Loan Party or any Subsidiary of a Loan Party ceases to be Solvent or admits
in writing its inability to pay its debts as they mature;

 

9.1.11. Events Relating to Plans and Benefit Arrangements.

 

Any of the following occurs: (i) any Reportable Event, which the Administrative
Agent determines in good faith constitutes grounds for the termination of any
Plan by the PBGC or the appointment of a trustee to administer or liquidate any
Plan, shall have occurred and be continuing; (ii) proceedings shall have been
instituted or other action taken to terminate any Plan, or a termination notice
shall have been filed with respect to any Plan under Section 4041 of ERISA;
(iii) a trustee shall be appointed to administer or liquidate any Plan; (iv) the
PBGC shall give notice of its intent to institute proceedings to terminate any
Plan or Plans or to appoint a trustee to administer or liquidate any Plan; and,
in the case of the occurrence of (i), (ii), (iii) or (iv) above, the
Administrative Agent determines in good faith that the amount of the Borrower’s
liability is likely to exceed $5,000,000; (v) the Borrower or any member of the
ERISA Group shall fail to make any contributions when due to a Plan or a
Multiemployer Plan; (vi) the Borrower or any other member of the ERISA Group
shall make any amendment to a Plan with respect to which security is required
under Section 307 of ERISA; (vii) the Borrower or any other member of the ERISA
Group shall withdraw completely or partially from a Multiemployer Plan; (viii)
the Borrower or any other member of the ERISA Group shall withdraw (or shall be
deemed under Section 4062(e) of ERISA to withdraw) from a Multiple Employer
Plan; or (ix) any applicable Law is adopted, changed or interpreted by any
Official Body with respect to or otherwise affecting one or more Plans,
Multiemployer Plans or Benefit Arrangements and, with respect to any of the
events specified in (v), (vi), (vii), (viii) or (ix), the Administrative Agent
determines in good faith that any such occurrence would be reasonably likely to
materially and adversely affect the total enterprise represented by the Borrower
and the other members of the ERISA Group;

 

- 98 -



--------------------------------------------------------------------------------

9.1.12. Cessation of Business.

 

Any Loan Party or Subsidiary of a Loan Party ceases to conduct its business as
contemplated, except as expressly permitted under Section 8.2.6 [Liquidations,
Mergers, Etc.] or 8.2.7, or any Loan Party or Subsidiary of a Loan Party is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business and such injunction, restraint or other
preventive order is not dismissed within thirty (30) days after the entry
thereof;

 

9.1.13. Change of Control.

 

(i) any Person other than the Investors and their controlled (but not
controlling or commonly controlled) Affiliates shall become the beneficial owner
of more than 50% of the voting stock of the Borrower or shall obtain the power
to nominate or elect, by agreement or otherwise, at least a majority of the
board of directors of the Borrower, (ii) the Management Investors shall cease to
be the beneficial owners of at least 10% of the voting stock of the Borrower,
(iii) a “Change of Control” as defined in the 2003 Senior Note Indenture shall
occur, or (iv) the Borrower shall cease to own 100% of the capital stock, member
interests or partnership interests of any Loan Party except as permitted in this
Agreement or following the consent of the Required Banks;

 

9.1.14. Beazer East Default.

 

(1) (a) A failure by Beazer East to pay any obligation or set of obligations
under Article VII of the Beazer Acquisition Agreement in excess of $10,000,000
in the aggregate, which failure shall have continued for a period of 30 days or
more, or (b) any other failure by Beazer East to perform any obligation or set
of obligations under Article VII of the Beazer Acquisition Agreement which the
Required Banks shall have determined in good faith has had, is having, or would
be reasonably likely to have, a Material Adverse Change; and (2) a failure to
perform by Beazer Limited under the Beazer Acquisition Agreement Guarantee with
respect to such obligation or set of obligations; provided, however, that if an
arbitration proceeding or arbitrations proceedings shall have been instituted
under Article XI of the Beazer Acquisition Agreement with respect to such
obligation or set of obligations, such failure by Beazer East to perform shall
not constitute an Event of Default hereunder unless and until (w) a final
decision shall have been rendered against Beazer East in such arbitration
proceeding and Beazer East shall have failed to perform such obligation for a
period of thirty days after such final decision has been rendered, (x) the
Required Banks shall have determined in good faith that such arbitration
proceeding is not being diligently prosecuted, (y) a period of one year shall
have passed since the commencement of such arbitration proceeding, or (z) the
Borrower shall have expended more than $10,000,000 in the aggregate in
unreimbursed expenditures as a result of such failure to perform by Beazer East
and Beazer Limited;

 

- 99 -



--------------------------------------------------------------------------------

9.1.15. Involuntary Proceedings.

 

A proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of any Loan Party or
Subsidiary of a Loan Party in an involuntary case under any applicable
bankruptcy, insolvency, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, receiver and manager, liquidator,
provisional liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, and such proceeding shall remain undismissed or unstayed and in effect
for a period of thirty (30) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such proceeding or an Insolvency
Event occurs with respect to a Loan Party or Subsidiary which is registered in
Australia; or

 

9.1.16. Voluntary Proceedings.

 

Any Loan Party or Subsidiary of a Loan Party shall commence a voluntary case
under any applicable bankruptcy, insolvency, reorganization or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment or
taking possession by a receiver, receiver and manager, liquidator, provisional
liquidator, assignee, custodian, trustee, sequestrator, administrator,
conservator (or other similar official) of itself or for any substantial part of
its property or shall make a general assignment for the benefit of creditors, or
shall fail generally to pay its debts as they become due, or shall take any
action in furtherance of any of the foregoing (it being understood that the
liquidation permitted by Section 8.2.6(4) of any of the Persons listed therein
shall not, in and of itself, constitute an Event of Default).

 

9.2 Consequences of Event of Default.

 

9.2.1. Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.

 

If an Event of Default specified under Sections 9.1.1 through 9.1.14 shall occur
and be continuing, the Banks and the Administrative Agent shall be under no
further obligation to make Loans or issue Letters of Credit, as the case may be,
and the Administrative Agent may, and upon the request of the Required Banks,
shall (i) by written notice to the Borrower, declare the unpaid principal amount
of the Notes then outstanding and all interest accrued thereon, any unpaid fees
and all other Indebtedness of the Borrower to the Banks hereunder and thereunder
to be forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Bank without presentment, demand, protest or any other notice of any kind, all
of which are hereby

 

- 100 -



--------------------------------------------------------------------------------

expressly waived, and (ii) require the Borrower to, and the Borrower shall
thereupon, deposit in a non-interest-bearing account with the Administrative
Agent, as cash collateral for its Obligations under the Loan Documents, an
amount equal to the maximum amount currently or at any time thereafter available
to be drawn on all outstanding Letters of Credit, and the Borrower hereby
pledges to the Administrative Agent and the Banks, and grants to the
Administrative Agent and the Banks a security interest in, all such cash as
security for such Obligations. Upon the curing of all existing Events of Default
to the satisfaction of the Required Banks, the Administrative Agent shall return
such cash collateral to the Borrower; and

 

9.2.2. Bankruptcy, Insolvency or Reorganization Proceedings.

 

If an Event of Default specified under Section 9.1.15 [Involuntary Proceedings]
or 9.1.16 [Voluntary Proceedings] shall occur, the Banks shall be under no
further obligations to make Loans hereunder and the unpaid principal amount of
the Loans then outstanding and all interest accrued thereon, any unpaid fees and
all other Obligations shall be immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived;
and

 

9.2.3. Set-off.

 

If an Event of Default shall occur and be continuing, any Bank to whom any
Obligation is owed by any Loan Party hereunder or under any other Loan Document
or any participant of such Bank which has agreed in writing to be bound by the
provisions of Section 10.13 [Equalization of Banks] and any branch, Subsidiary
or Affiliate of such Bank or participant anywhere in the world shall have the
right, in addition to all other rights and remedies available to it, without
notice to such Loan Party, to set-off against and apply to the then unpaid
balance of all the Loans and all other Obligations of the Borrower and the other
Loan Parties hereunder or under any other Loan Document any debt owing to, and
any other funds held in any manner for the account of, the Borrower or such
other Loan Party by such Bank or participant or by such branch, Subsidiary or
Affiliate, including all funds in all deposit accounts (whether time or demand,
general or special, provisionally credited or finally credited, or otherwise)
now or hereafter maintained by the Borrower or such other Loan Party for its own
account (but not including funds held in custodian or trust accounts) with such
Bank or participant or such branch, Subsidiary or Affiliate. Such right shall
exist whether or not any Bank or the Administrative Agent shall have made any
demand under this Agreement or any other Loan Document, whether or not such debt
owing to or funds held for the account of the Borrower or such other Loan Party
is or are matured or unmatured and regardless of the existence or adequacy of
any Collateral, Guaranty or any other security, right or remedy available to any
Bank or the Administrative Agent; and

 

9.2.4. Suits, Actions, Proceedings.

 

If an Event of Default shall occur and be continuing, and whether or not the
Administrative Agent shall have accelerated the maturity of Loans pursuant to
any of the

 

- 101 -



--------------------------------------------------------------------------------

foregoing provisions of this Section 9.2, the Administrative Agent or any Bank,
if owed any amount with respect to the Loans, may proceed to protect and enforce
its rights by suit in equity, action at law and/or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement or the other Loan Documents, including as permitted by applicable
Law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Administrative
Agent or such Bank; and

 

9.2.5. Application of Proceeds; Collateral Sharing.

 

9.2.5.1. Application of Proceeds.

 

From and after the date on which the Administrative Agent has taken any action
pursuant to this Section 9.2 and until all Obligations of the Loan Parties have
been paid in full, any and all proceeds received by the Administrative Agent
from any sale or other disposition of the Collateral, or any part thereof, or
the exercise of any other remedy by the Administrative Agent, shall be applied
as follows:

 

(i) first, to reimburse the Administrative Agent and the Banks for out-of-pocket
costs, expenses and disbursements, including reasonable attorneys’ and
paralegals’ fees and legal expenses, incurred by the Administrative Agent or the
Banks in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Banks or any one of them or the Administrative
Agent for the reasonable maintenance, preservation, protection or enforcement
of, or realization upon, the Collateral, including advances for taxes,
insurance, repairs and the like and reasonable expenses incurred to sell or
otherwise realize on, or prepare for sale or other realization on, any of the
Collateral;

 

(ii) second, to the repayment of all Obligations then due and unpaid of the Loan
Parties to the Banks incurred under this Agreement or any of the other Loan
Documents or a Bank-Provided Interest Rate Hedge, whether of principal,
interest, fees, expenses or otherwise, in such manner as the Administrative
Agent may determine in its discretion; and

 

(iii) the balance, if any, as required by Law.

 

9.2.5.2. Collateral Sharing.

 

All Liens granted under the Security Agreements, the Patent Trademark and
Copyright Security Agreement, the Pledge Agreement and any other Loan Document
(the “Collateral Documents”) shall secure ratably and on a pari passu basis (i)
the Obligations in favor of the Administrative Agent and the Banks hereunder and
(ii) the Obligations incurred by any of the Loan Parties in favor of any Bank
which provides a Bank-Provided Interest Rate Hedge (the “IRH Provider”). The
Administrative Agent under the Collateral Documents shall be deemed to serve and
is appointed as the collateral agent (the “Collateral Agent”) for the IRH
Provider and

 

- 102 -



--------------------------------------------------------------------------------

the Banks hereunder, provided that the Collateral Agent shall comply with the
instructions and directions of the Administrative Agent (or the Banks under this
Agreement to the extent that this Agreement or any other Loan Documents empowers
the Banks to direct the Administrative Agent), as to all matters relating to the
Collateral, including the maintenance and disposition thereof. No IRH Provider
(except in its capacity as a Bank hereunder) shall be entitled or have the power
to direct or instruct the Collateral Agent on any such matters or to control or
direct in any manner the maintenance or disposition of the Collateral.

 

9.2.6. Other Rights and Remedies.

 

In addition to all of the rights and remedies contained in this Agreement or in
any of the other Loan Documents, the Administrative Agent shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code or
other applicable Law, all of which rights and remedies shall be cumulative and
non-exclusive, to the extent permitted by Law. The Administrative Agent may, and
upon the request of the Required Banks shall, exercise all post-default rights
granted to the Administrative Agent and the Banks under the Loan Documents or
applicable Law.

 

9.3 Notice of Sale.

 

Any notice required to be given by the Administrative Agent of a sale, lease, or
other disposition of the Collateral or any other intended action by the
Administrative Agent, if given ten (10) days prior to such proposed action,
shall constitute commercially reasonable and fair notice thereof to the
Borrower.

 

10. THE ADMINISTRATIVE AGENT

 

10.1 Appointment.

 

Each Bank hereby irrevocably designates, appoints and authorizes PNC Bank to act
as Administrative Agent for such Bank under this Agreement and to execute and
deliver or accept on behalf of each of the Banks the other Loan Documents. Each
Bank hereby irrevocably authorizes, and each holder of any Note by the
acceptance of a Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and any other instruments and
agreements referred to herein, and to exercise such powers and to perform such
duties hereunder as are specifically delegated to or required of the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. PNC Bank agrees to act as the Administrative
Agent on behalf of the Banks to the extent provided in this Agreement.

 

None of the Banks designated on the facing page or signature pages of this
Agreement as the “Syndication Agent” or as a “Co-Documentation Agent” shall have
any right, power, obligation, liability, responsibility, or duty under this
Agreement other than those applicable to all Banks as such. Without limiting the
foregoing, none of the Banks so identified

 

- 103 -



--------------------------------------------------------------------------------

as the “Syndication Agent” or as a “Co-Documentation Agent” shall have or be
deemed to have any fiduciary relationship with any Bank. Each Bank acknowledges
that it has not relied and will not rely on any of the Banks so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

10.2 Delegation of Duties.

 

The Administrative Agent may perform any of its duties hereunder by or through
agents or employees (provided such delegation does not constitute a
relinquishment of its duties as Administrative Agent) and, subject to Sections
10.5 [Reimbursement of Administrative Agent by Borrower, Etc.] and 10.6, shall
be entitled to engage and pay for the advice or services of any attorneys,
accountants or other experts concerning all matters pertaining to its duties
hereunder and to rely upon any advice so obtained.

 

10.3 Nature of Duties; Independent Credit Investigation.

 

The Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or otherwise exist. The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement a fiduciary or trust relationship in respect of any
Bank; and nothing in this Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Administrative Agent any obligations
in respect of this Agreement except as expressly set forth herein. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Each Bank expressly
acknowledges (i) that the Administrative Agent has not made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of any of the Loan Parties, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Bank; (ii) that it has made and will continue to make, without reliance upon the
Administrative Agent, its own independent investigation of the financial
condition and affairs and its own appraisal of the creditworthiness of each of
the Loan Parties in connection with this Agreement and the making and
continuance of the Loans hereunder; and (iii) except as expressly provided
herein, that the Administrative Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Bank with any credit
or other information with respect thereto, whether coming into its possession
before the making of any Loan or at any time or times thereafter.

 

10.4 Actions in Discretion of Administrative Agent; Instructions From the Banks.

 

The Administrative Agent agrees, upon the written request of the Required Banks,
to take or refrain from taking any action of the type specified as being within
the Administrative

 

- 104 -



--------------------------------------------------------------------------------

Agent’s rights, powers or discretion herein, provided that the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or applicable Law. In the absence of a request by the Required
Banks, the Administrative Agent shall have authority, in its sole discretion, to
take or not to take any such action, unless this Agreement specifically requires
the consent of the Required Banks or all of the Banks. Any action taken or
failure to act pursuant to such instructions or discretion shall be binding on
the Banks, subject to Section 10.6 [Exculpatory Provisions, Etc.]. Subject to
the provisions of Section 10.6, no Bank shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Banks (or if required under Section 11.1, all the
Banks), or in the absence of such instructions, in the absolute discretion of
the Administrative Agent.

 

10.5 Reimbursement and Indemnification of Administrative Agent by the Borrower.

 

The Borrower unconditionally agrees to pay or reimburse the Administrative Agent
and hold the Administrative Agent harmless against (a) liability for the payment
of all reasonable out-of-pocket costs, expenses and disbursements, including
fees and expenses of counsel (including the allocated costs of staff counsel),
appraisers and environmental consultants, incurred by the Administrative Agent
(i) in connection with the development, negotiation, preparation, printing,
execution, administration, syndication, interpretation and performance of this
Agreement and the other Loan Documents, (ii) relating to any requested
amendments, waivers or consents pursuant to the provisions hereof, (iii) in
connection with the enforcement of this Agreement or any other Loan Document or
collection of amounts due hereunder or thereunder or the proof and allowability
of any claim arising under this Agreement or any other Loan Document, whether in
bankruptcy or receivership proceedings or otherwise, (iv) in any workout or
restructuring or in connection with the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings, and (v) in connection with any Environmental Complaint
threatened or asserted against the Administrative Agent or the Lenders in any
way relating to or arising out of this Agreement or any other Loan Documents
(including, without limitation, the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings or in any workout or restructuring), and (b) all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent, in its
capacity as such, in any way relating to or arising out of (i) this Agreement or
any other Loan Documents or any action taken or omitted by the Administrative
Agent hereunder or thereunder, and (ii) any Environmental Complaint in any way
relating to or arising out of this Agreement or any other Loan Documents or any
action taken or omitted by the Administrative Agent hereunder or thereunder,
provided that the Borrower shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements if the same results from the Administrative
Agent’s gross negligence or willful misconduct, or if the

 

- 105 -



--------------------------------------------------------------------------------

Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that the Borrower
shall remain liable to the extent such failure to give notice does not result in
a loss to the Borrower), or if the same results from a compromise or settlement
agreement entered into without the consent of the Borrower, which shall not be
unreasonably withheld. In addition, the Borrower agrees to reimburse and pay all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties. For the avoidance of doubt, references
in this Section to the Administrative Agent shall include the Administrative
Agent in its capacity as Collateral Agent under each of the Security Trust Deed
(Australia), Fixed and Floating Charge (Australia), and the Guaranty Agreement
(Australia).

 

10.6 Exculpatory Provisions; Limitation of Liability.

 

Neither the Administrative Agent nor any of its directors, officers, employees,
agents, attorneys or Affiliates shall (a) be liable to any Bank for any action
taken or omitted to be taken by it or them hereunder, or in connection herewith
including pursuant to any Loan Document, unless caused by its or their own gross
negligence or willful misconduct, (b) be responsible in any manner to any of the
Banks for the effectiveness, enforceability, genuineness, validity or the due
execution of this Agreement or any other Loan Documents or for any recital,
representation, warranty, document, certificate, report or statement herein or
made or furnished under or in connection with this Agreement or any other Loan
Documents, or (c) be under any obligation to any of the Banks to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Loan Parties, or the financial
condition of the Loan Parties, or the existence or possible existence of any
Event of Default or Potential Default. No claim may be made by any of the Loan
Parties, any Bank, the Administrative Agent or any of their respective
Subsidiaries against the Administrative Agent, any Bank or any of their
respective directors, officers, employees, agents, attorneys or Affiliates, or
any of them, for any special, indirect or consequential damages or, to the
fullest extent permitted by Law, for any punitive damages in respect of any
claim or cause of action (whether based on contract, tort, statutory liability,
or any other ground) based on, arising out of or related to any Loan Document or
the transactions contemplated hereby or any act, omission or event occurring in
connection therewith, including the negotiation, documentation, administration
or collection of the Loans, and each of the Loan Parties, (for itself and on
behalf of each of its Subsidiaries), the Administrative Agent and each Bank
hereby waive, release and agree never to sue upon any claim for any such
damages, whether such claim now exists or hereafter arises and whether or not it
is now known or suspected to exist in its favor. Each Bank agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Banks by the Administrative Agent hereunder or given to the Administrative
Agent for the account of or with copies for the Banks, the Administrative Agent
and each of its directors, officers, employees, agents,

 

- 106 -



--------------------------------------------------------------------------------

attorneys or Affiliates shall not have any duty or responsibility to provide any
Bank with an credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
the Loan Parties which may come into the possession of the Administrative Agent
or any of its directors, officers, employees, agents, attorneys or Affiliates.
For the avoidance of doubt, references in this Section to the Administrative
Agent shall include the Administrative Agent in its capacity as Collateral Agent
under each of the Security Trust Deed (Australia), Fixed and Floating Charge
(Australia), and the Guaranty Agreement (Australia).

 

10.7 Reimbursement and Indemnification of Administrative Agent by Banks.

 

Each Bank agrees to reimburse and indemnify, defend and save the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
Obligation of the Borrower to do so) in proportion to its Ratable Share harmless
from and against all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements, including
attorneys’ fees and disbursements (including the allocated costs of staff
counsel), and costs of appraisers and environmental consultants, of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent, in its capacity as such, in any way relating to or arising
out of this Agreement or any other Loan Documents or any action taken or omitted
by the Administrative Agent hereunder or thereunder, provided that no Bank shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements (a) if
the same results from the Administrative Agent’s gross negligence or willful
misconduct, or (b) if such Bank was not given notice of the subject claim and
the opportunity to participate in the defense thereof, at its expense (except
that such Bank shall remain liable to the extent such failure to give notice
does not result in a loss to the Bank), or (c) if the same results from a
compromise and settlement agreement entered into without the consent of such
Bank, which shall not be unreasonably withheld. In addition, each Bank agrees
promptly upon demand to reimburse the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the Obligation of the Borrower
to do so) in proportion to its Ratable Share for all amounts due and payable by
the Borrower to the Administrative Agent in connection with the Administrative
Agent’s periodic audit of the Loan Parties’ books, records and business
properties. For the avoidance of doubt, references in this Section to the
Administrative Agent shall include the Administrative Agent in its capacity as
Collateral Agent under each of the Security Trust Deed (Australia), Fixed and
Floating Charge (Australia), and the Guaranty Agreement (Australia).

 

10.8 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon any writing, telegram,
telex or teletype message, resolution, notice, consent, certificate, letter,
cablegram, statement, order or other document or conversation by telephone or
otherwise believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon the advice and opinions of
counsel and other professional advisers selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action hereunder unless it shall first be indemnified to its satisfaction by
the Banks against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action.

 

- 107 -



--------------------------------------------------------------------------------

10.9 Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Potential Default or Event of Default unless the
Administrative Agent has received written notice from a Bank or the Borrower
referring to this Agreement, describing such Potential Default or Event of
Default.

 

10.10 Notices.

 

The Administrative Agent shall promptly send to each Bank a copy of all notices
received from the Borrower pursuant to the provisions of this Agreement or the
other Loan Documents promptly upon receipt thereof. The Administrative Agent
shall promptly notify the Borrower and the other Banks of each change in the
Base Rate and the effective date thereof.

 

10.11 Banks in Their Individual Capacities; Administrative Agent in its
Individual Capacity.

 

With respect to its Revolving Credit Commitment, the Revolving Credit Loans, the
Term Loan Commitment and the Term Loan made by it and any other rights and
powers given to it as a Bank hereunder or under any of the other Loan Documents,
the Administrative Agent shall have the same rights and powers hereunder as any
other Bank and may exercise the same as though it were not the Administrative
Agent, and the term “Bank” and “Banks” shall, unless the context otherwise
indicates, include the Administrative Agent in its individual capacity. PNC Bank
and its Affiliates and each of the Banks and their respective Affiliates may,
without liability to account, except as prohibited herein, make loans to, issue
letters of credit for the account of, acquire equity interests in, accept
deposits from, discount drafts for, act as trustee under indentures of, and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with, the Loan Parties and their Affiliates, in the case of
the Administrative Agent, as though it were not acting as Administrative Agent
hereunder and in the case of each Bank, as though such Bank were not a Bank
hereunder, in each case without notice to or consent of the other Banks. The
Banks acknowledge that, pursuant to such activities, the Administrative Agent or
its Affiliates may (i) receive information regarding the Loan Parties or any of
their Subsidiaries or Affiliates (including information that may be subject to
confidentiality obligations in favor of the Loan Parties or such Subsidiary or
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them, and (ii) accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement and otherwise without having to account for the same to the Banks.

 

10.12 Holders of Notes.

 

The Administrative Agent may deem and treat any payee of any Note as the owner
thereof for all purposes hereof unless and until written notice of the
assignment or transfer thereof shall have been filed with the Administrative
Agent. Any request, authority or consent of

 

- 108 -



--------------------------------------------------------------------------------

any Person who at the time of making such request or giving such authority or
consent is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

 

10.13 Equalization of Banks.

 

The Banks and the holders of any participations in any Notes agree among
themselves that, with respect to all amounts received by any Bank or any such
holder for application on any Obligation hereunder or under any Note or under
any such participation, whether received by voluntary payment, by realization
upon security, by the exercise of the right of set-off or banker’s lien, by
counterclaim or by any other non-pro rata source, equitable adjustment will be
made in the manner stated in the following sentence so that, in effect, all such
excess amounts will be shared ratably among the Banks and such holders in
proportion to their interests in payments under the Notes, except as otherwise
provided in Section 4.4.3 [Administrative Agent’s and Bank’s Rights], 5.4.2
[Replacement of a Bank] or 5.6 [Additional Compensation in Certain
Circumstances]. The Banks or any such holder receiving any such amount shall
purchase for cash from each of the other Banks an interest in such Bank’s Loans
in such amount as shall result in a ratable participation by the Banks and each
such holder in the aggregate unpaid amount under the Notes, provided that if all
or any portion of such excess amount is thereafter recovered from the Bank or
the holder making such purchase, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, together with interest
or other amounts, if any, required by law (including court order) to be paid by
the Bank or the holder making such purchase.

 

10.14 Successor Administrative Agent.

 

The Administrative Agent (i) may resign as Administrative Agent or (ii) shall
resign if such resignation is requested by the Required Banks (if the
Administrative Agent is a Bank, the Administrative Agent’s Loans and its
Commitment shall be considered in determining whether the Required Banks have
requested such resignation) or required by Section 5.4.2 [Replacement of a
Bank], in either case of (i) or (ii) by giving not less than thirty (30) days’
prior written notice to the Borrower. If the Administrative Agent shall resign
under this Agreement, then either (a) the Required Banks shall appoint from
among the Banks a successor agent for the Banks, subject to the consent of the
Borrower, such consent not to be unreasonably withheld, or (b) if a successor
agent shall not be so appointed and approved within the thirty (30) day period
following the Administrative Agent’s notice to the Banks of its resignation,
then the Administrative Agent shall appoint, with the consent of the Borrower,
such consent not to be unreasonably withheld, a successor agent who shall serve
as Administrative Agent until such time as the Required Banks appoint and the
Borrower consents to the appointment of a successor agent. Upon its appointment
pursuant to either clause (a) or (b) above, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent, effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. After the resignation of any Administrative Agent hereunder, the
provisions of this Section 10 shall inure to the benefit of such former
Administrative

 

- 109 -



--------------------------------------------------------------------------------

Agent and such former Administrative Agent shall not by reason of such
resignation be deemed to be released from liability for any actions taken or not
taken by it while it was an Administrative Agent under this Agreement.

 

10.15 Administrative Agent’s Fee; Syndication Agent’s Fee.

 

The Borrower shall pay to the Administrative Agent nonrefundable fees under the
terms of a Fee Letter dated July 20, 2005, between the Borrower and the
Administrative Agent, as amended from time to time (the “Agent’s Letter”).

 

10.16 Availability of Funds.

 

The Administrative Agent may assume that each Bank has made or will make the
proceeds of a Loan available to the Administrative Agent unless the
Administrative Agent shall have been notified by such Bank on or before the
later of (1) the close of Business on the Business Day preceding the Borrowing
Date with respect to such Loan or two (2) hours before the time on which the
Administrative Agent actually funds the proceeds of such Loan to the Borrower
(whether using its own funds pursuant to this Section 10.16 or using proceeds
deposited with the Administrative Agent by the Banks and whether such funding
occurs before or after the time on which Banks are required to deposit the
proceeds of such Loan with the Administrative Agent). The Administrative Agent
may, in reliance upon such assumption (but shall not be required to), make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Bank, the
Administrative Agent shall be entitled to recover such amount on demand from
such Bank (or, if such Bank fails to pay such amount forthwith upon such demand
from the Borrower) together with interest thereon, in respect of each day during
the period commencing on the date such amount was made available to the Borrower
and ending on the date the Administrative Agent recovers such amount, at a rate
per annum equal to (i) the Federal Funds Effective Rate during the first three
(3) days after such interest shall begin to accrue and (ii) the applicable
interest rate in respect of such Loan after the end of such three-day period.

 

10.17 Calculations.

 

In the absence of gross negligence or willful misconduct, the Administrative
Agent shall not be liable for any error in computing the amount payable to any
Bank whether in respect of the Loans, fees or any other amounts due to the Banks
under this Agreement. In the event an error in computing any amount payable to
any Bank is made, the Administrative Agent, the Borrower and each affected Bank
shall, forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate.

 

- 110 -



--------------------------------------------------------------------------------

10.18 Beneficiaries.

 

Except as expressly provided herein, the provisions of this Section 10 are
solely for the benefit of the Administrative Agent (including the Administrative
Agent in its capacity as Collateral Agent under each of the Security Trust Deed
(Australia), Fixed and Floating Charge (Australia), and the Guaranty Agreement
(Australia)) and the Banks, and the Loan Parties shall not have any rights to
rely on or enforce any of the provisions hereof. In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
of the Banks and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any of the Loan
Parties.

 

10.19 No Reliance on Agent’s Customer Identification Program.

 

Each Bank acknowledges and agrees that neither such Bank, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Bank’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
recordkeeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Laws.

 

10.20 Power of Attorney for Quebec Purposes.

 

For greater certainty, and without limiting the powers of the Administrative
Agent hereunder or under any of the Loan Documents, each of the Banks hereby
acknowledges that the Administrative Agent shall, for the purposes of holding
any security granted under the Québec Security pursuant to the laws of the
Province of Quebec to secure payment of the Demand Debenture (or any similar
instruments), be the holder of an irrevocable power of attorney (fondé de
pouvoir) (within the meaning of Article 2692 of the Civil Code of Quebec) for
all present and future Banks and holders of such Demand Debenture. Each of the
Banks hereby constitutes, to the extent necessary, the Administrative Agent as
the holder of such irrevocable power of attorney (fondé de pouvoir) in order to
hold security granted under the Quebec Security in the Province of Quebec to
secure the Demand Debenture (or any similar instrument). Each assignee of a Bank
shall be deemed to have confirmed and ratified the constitution of the
Administrative Agent as the holder of such irrevocable power of attorney (fondé
de pouvoir) by execution of the relevant Assignment and Assumption Agreement.
Notwithstanding the provisions of Section 32 of the Special Powers of Legal
Persons Act (Quebec), the Administrative Agent may acquire and be the holder of
the Demand Debenture (or any similar instrument). Each of the Loan Parties
hereby acknowledges that the Demand Debenture constitutes a title of
indebtedness, as such term is used in Article 2692 of the Civil Code of Quebec.
The Administrative Agent hereby acknowledges and accepts the Quebec Security as
forming part of the Loan Documents and agrees to be bound by the provisions
thereof.

 

- 111 -



--------------------------------------------------------------------------------

Notwithstanding Section 11.8 hereof, the provisions of this Section 10.20 shall
be governed by the laws of the Province of Quebec and the federal laws of Canada
applicable therein.

 

11. MISCELLANEOUS

 

11.1 Modifications, Amendments or Waivers.

 

With the written consent of the Required Banks, the Administrative Agent, acting
on behalf of all the Banks, and the Borrower, on behalf of the Loan Parties, may
from time to time enter into written agreements amending or changing any
provision of this Agreement or any other Loan Document or the rights of the
Banks or the Loan Parties hereunder or thereunder, or may grant written waivers
or consents to a departure from the due performance of the Obligations of the
Loan Parties hereunder or thereunder. Any such agreement, waiver or consent made
with such written consent shall be effective to bind all the Banks and the Loan
Parties; provided, that, without the written consent of all the Banks, no such
agreement, waiver or consent may be made which will:

 

11.1.1. Increase of Commitment; Extension of Expiration Date.

 

Increase the amount of the Revolving Credit Commitment or Term Loan Commitment
of any Bank hereunder or extend the Expiration Date;

 

11.1.2. Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.

 

Whether or not any Loans are outstanding, extend the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan except for mandatory prepayments required under Section
5.5.5 and mandatory reductions of the Commitments on the Expiration Date), the
Commitment Fee or any other fee payable to any Bank, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Bank, or otherwise affect the terms of payment
of the principal of or interest of any Loan, the Commitment Fee or any other fee
payable to any Bank;

 

11.1.3. Release of Collateral or Guarantor.

 

Except for sales of assets or capital stock permitted by Section 8.2.7
[Disposition of Assets or Subsidiaries], release any Collateral, any Guarantor
from its Obligations under any Guaranty Agreement or any other security for any
of the Loan Parties’ Obligations; or

 

- 112 -



--------------------------------------------------------------------------------

11.1.4. Miscellaneous.

 

Amend Section 5.2 [Pro Rata Treatment of Banks], 10.6 [Exculpatory Provisions,
Etc.] or 10.13 [Equalization of Banks] or this Section 11.1, alter any provision
regarding the pro rata treatment of the Banks, change the definition of Required
Banks, or change any requirement providing for the Banks or the Required Banks
to authorize the taking of any action hereunder;

 

provided, further, that (i) no agreement, waiver or consent which would modify
the interests, rights or obligations of the Administrative Agent in its capacity
as Administrative Agent or as the issuer of Letters of Credit shall be effective
without the written consent of the Administrative Agent, and (ii) no agreement,
waiver or consent which would modify the interests, rights or obligations of any
Bank in its capacity as an Issuing Bank hereunder shall be effective without the
written consent of such Bank. The Administrative Agent shall, upon request of
the Borrower, and without the consent of any Bank if no Potential Default or
Event of Default exists, release from the Lien of the relevant Loan Documents
any Collateral upon the sale or disposition thereof which is permitted by
Section 8.2.7. Upon the request of the Borrower and provided no Event of Default
has occurred and is continuing, the Administrative Agent may, in its discretion,
release from the Lien of the relevant Loan Documents any Collateral that is
subject to a Purchase Money Security Interest permitted under this Agreement to
the extent such release is requested by the party providing such purchase money
financing.

 

11.2 No Implied Waivers; Cumulative Remedies; Writing Required.

 

No course of dealing and no delay or failure of the Administrative Agent or any
Bank in exercising any right, power, remedy or privilege under this Agreement or
any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Administrative Agent
and the Banks under this Agreement and any other Loan Documents are cumulative
and not exclusive of any rights or remedies which they would otherwise have. Any
waiver, permit, consent or approval of any kind or character on the part of any
Bank of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

11.3 Reimbursement and Indemnification of Banks by the Borrower; Taxes.

 

The Borrower agrees unconditionally upon demand to pay or reimburse to each Bank
(other than the Administrative Agent, as to which the Borrower’s Obligations are
set forth in Section 10.5 [Reimbursement of Administrative Agent By Borrower,
Etc.]) and to save such Bank harmless against (i) liability for the payment of
all reasonable out-of-pocket costs, expenses and disbursements (including fees
and expenses of counsel (including allocated costs of staff counsel) for each
Bank except with respect to the following clauses (a) and (b)), incurred by such

 

- 113 -



--------------------------------------------------------------------------------

Bank (a) in connection with the administration and interpretation of this
Agreement, and other instruments and documents to be delivered hereunder, (b)
relating to any amendments, waivers or consents pursuant to the provisions
hereof, (c) in connection with the enforcement of this Agreement or any other
Loan Document, or collection of amounts due hereunder or thereunder or the proof
and allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, (d) in
any workout or restructuring or in connection with the protection, preservation,
exercise or enforcement of any of the terms hereof or of any rights hereunder or
under any other Loan Document or in connection with any foreclosure, collection,
insolvency, or bankruptcy proceedings, and (e) in connection with any
Environmental Complaint threatened or asserted against the Bank in any way
relating to or arising out of this Agreement or any other Loan Documents
(including, without limitation, the protection, preservation, exercise or
enforcement of any of the terms hereof or of any rights hereunder or under any
other Loan Document or in connection with any foreclosure, collection or
bankruptcy proceedings or in any workout or restructuring), or (ii) all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Bank, in its capacity as such,
in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by such Bank hereunder or thereunder,
provided that the Borrower shall not be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (A) if the same results from such Bank’s gross
negligence or willful misconduct, or (B) if the Borrower was not given notice of
the subject claim and the opportunity to participate in the defense thereof, at
its expense (except that the Borrower shall remain liable to the extent such
failure to give notice does not result in a loss to the Borrower), or (C) if the
same results from a compromise or settlement agreement entered into without the
consent of the Borrower, which shall not be unreasonably withheld. The Banks
will attempt to minimize the fees and expenses of legal counsel for the Banks
which are subject to reimbursement by the Borrower hereunder by considering the
usage of one law firm to represent the Banks and the Administrative Agent if
appropriate under the circumstances. The Borrower agrees unconditionally to pay
all stamp, document, transfer, recording, goods and services (or value added),
or filing taxes or fees and similar impositions now or hereafter determined by
the Administrative Agent or any Bank to be payable in connection with this
Agreement or any other Loan Document or the transactions contemplated thereby,
and the Borrower agrees unconditionally to save the Administrative Agent and the
Banks harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions.

 

11.4 Holidays.

 

Whenever payment of a Loan to be made or taken hereunder shall be due on a day
which is not a Business Day such payment shall be due on the next Business Day
(except as provided in Section 4.2 [Interest Periods] with respect to Interest
Periods under the Euro-Rate Option) and such extension of time shall be included
in computing interest and fees, except that the Loans shall be due on the
Business Day preceding the Expiration Date if the Expiration Date

 

- 114 -



--------------------------------------------------------------------------------

is not a Business Day. Whenever any payment or action to be made or taken
hereunder (other than payment of the Loans) shall be stated to be due on a day
which is not a Business Day, such payment or action shall be made or taken on
the next following Business Day, and such extension of time shall not be
included in computing interest or fees, if any, in connection with such payment
or action.

 

11.5 Funding by Branch, Subsidiary or Affiliate.

 

11.5.1. Notional Funding.

 

Each Bank shall have the right from time to time, without notice to the
Borrower, to deem any branch, Subsidiary or Affiliate (which for the purposes of
this Section 11.5 shall mean any corporation or association which is directly or
indirectly controlled by or is under direct or indirect common control with any
corporation or association which directly or indirectly controls such Bank) of
such Bank to have made, maintained or funded any Loan to which the Euro-Rate
Option applies at any time, provided that immediately following (on the
assumption that a payment were then due from the Borrower to such other office),
and as a result of such change, the Borrower would not be under any greater
financial obligation pursuant to Section 5.6 [Additional Compensation in Certain
Circumstances] than it would have been in the absence of such change. Notional
funding offices may be selected by each Bank without regard to such Bank’s
actual methods of making, maintaining or funding the Loans or any sources of
funding actually used by or available to such Bank.

 

11.5.2. Actual Funding.

 

Each Bank shall have the right from time to time to make or maintain any Loan by
arranging for a branch, Subsidiary or Affiliate of such Bank to make or maintain
such Loan subject to the last sentence of this Section 11.5.2. If any Bank
causes a branch, Subsidiary or Affiliate to make or maintain any part of the
Loans hereunder, all terms and conditions of this Agreement shall, except where
the context clearly requires otherwise, be applicable to such part of the Loans
to the same extent as if such Loans were made or maintained by such Bank, but in
no event shall any Bank’s use of such a branch, Subsidiary or Affiliate to make
or maintain any part of the Loans hereunder cause such Bank or such branch,
Subsidiary or Affiliate to incur any cost or expenses payable by the Borrower
hereunder or require the Borrower to pay any other compensation to any Bank
(including any expenses incurred or payable pursuant to Section 5.6 [Additional
Compensation in Certain Circumstances]) which would otherwise not be incurred.

 

11.6 Notices.

 

Any notice, request, demand, direction or other communication (for purposes of
this Section 11.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a site on the World
Wide Web (a “Website Posting”) if Notice of such Website

 

- 115 -



--------------------------------------------------------------------------------

Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 11.6) in accordance with this Section 11.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Schedule 1.1(B) hereof or in accordance
with any subsequent unrevoked Notice from any such party that is given in
accordance with this Section 11.6. Any Notice shall be effective:

 

(i) In the case of hand-delivery, when delivered;

 

(ii) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested or Australia Post, by registered mail (as the case may require);

 

(iii) In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or overnight courier delivery of a confirmatory notice (received
at or before noon on such next Business Day);

 

(iv) In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

 

(v) In the case of electronic transmission, when actually received;

 

(vi) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such web site) by another means
set forth in this Section 11.6; and

 

(vii) If given by any other means (including by overnight courier), when
actually received.

 

Any Bank giving a Notice to a Loan Party shall concurrently send a copy thereof
to the Administrative Agent, and the Administrative Agent shall promptly notify
the other Banks of its receipt of such Notice.

 

11.7 Severability.

 

The provisions of this Agreement are intended to be severable. If any provision
of this Agreement shall be held invalid or unenforceable in whole or in part in
any jurisdiction, such provision shall, as to such jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.

 

- 116 -



--------------------------------------------------------------------------------

11.8 Governing Law.

 

Each Letter of Credit and Section 2.10 [Letter of Credit Subfacility] shall be
subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500, as the same
may be revised or amended from time to time, and to the extent not inconsistent
therewith, the internal laws of the Commonwealth of Pennsylvania without regard
to its conflict of laws principles, and the balance of this Agreement shall be
deemed to be a contract under the Laws of the Commonwealth of Pennsylvania and
for all purposes shall be governed by and construed and enforced in accordance
with the internal laws of the Commonwealth of Pennsylvania without regard to its
conflict of laws principles.

 

11.9 Prior Understanding.

 

This Agreement and the other Loan Documents supersede all prior understandings
and agreements, whether written or oral, between the parties hereto and thereto
relating to the transactions provided for herein and therein, including any
prior confidentiality agreements and commitments.

 

11.10 Duration; Survival.

 

All representations and warranties of the Loan Parties contained herein or made
in connection herewith shall survive the making of Loans and issuance of Letters
of Credit and shall not be waived by the execution and delivery of this
Agreement, any investigation by the Administrative Agent or the Banks, the
making of Loans, issuance of Letters of Credit, or payment in full of the Loans.
All covenants and agreements of the Loan Parties contained in Sections 8.1
[Affirmative Covenants], 8.2 [Negative Covenants] and 8.3 [Reporting
Requirements] herein shall continue in full force and effect from and after the
date hereof so long as the Borrower may borrow or request Letters of Credit
hereunder and until termination of the Commitments and payment in full of the
Loans and expiration or termination of all Letters of Credit. All covenants and
agreements of the Borrower contained herein relating to the payment of
principal, interest, premiums, additional compensation or expenses and
indemnification, including those set forth in the Notes, Section 5 [Payments]
and Sections 10.5 [Reimbursement of Administrative Agent by Borrower, Etc.],
10.7 [Reimbursement of Administrative Agent by Banks, Etc.] and 11.3
[Reimbursement of Banks by Borrower; Etc.], shall survive payment in full of the
Loans, expiration or termination of the Letters of Credit and termination of the
Commitments.

 

11.11 Successors and Assigns.

 

(i) This Agreement shall be binding upon and shall inure to the benefit of the
Banks, the Administrative Agent, the Loan Parties and their respective
successors and assigns, except that none of the Loan Parties may assign or
transfer any of its rights and Obligations hereunder or any interest herein.
Each Bank may, at its own cost, make assignments

 

- 117 -



--------------------------------------------------------------------------------

of or sell participations in all or any part of its Commitments and the Loans
made by it to one or more banks or other entities, subject to the consent of the
Borrower and the Administrative Agent with respect to any assignee, such consent
not to be unreasonably withheld, provided that (1) no consent of the Borrower
shall be required (A) if an Event of Default exists and is continuing, or (B) in
the case of an assignment by a Bank to an Affiliate of such Bank, and (2) any
assignment by a Bank to a Person other than an Affiliate of such Bank may not be
made in amounts less than the lesser of $5,000,000 or the amount of the
assigning Bank’s Commitment, provided that any Bank party to this Agreement as
of the Closing Date (each, an “Existing Bank”) may make assignments to any other
Existing Bank in any amount (without regard to the $5,000,000 limitation in
clause (2)). In the case of an assignment, upon receipt by the Administrative
Agent of the Assignment and Assumption Agreement, the assignee shall have, to
the extent of such assignment (unless otherwise provided therein), the same
rights, benefits and obligations as it would have if it had been a signatory
Bank hereunder, the Commitments shall be adjusted accordingly, and upon
surrender of any Note subject to such assignment, the Borrower shall execute and
deliver a new Note to the assignee in an amount equal to the amount of the
Revolving Credit Commitment or Term Loan assumed by it and a new Revolving
Credit Note or Term Note to the assigning Bank in an amount equal to the
Revolving Credit Commitment or Term Loan retained by it hereunder. Any Bank
which assigns any or all of its Commitment or Loans to a Person other than an
Affiliate of such Bank shall pay to the Administrative Agent a service fee in
the amount of $3,500 for each assignment. In the case of a participation, the
participant shall only have the rights specified in Section 9.2.3 [Set-off] (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto and not to include any voting rights except with
respect to changes of the type referenced in Sections 11.1.1 [Increase of
Commitment, Etc.], 11.1.2 [Extension of Payment, Etc.], or 11.1.3 [Release of
Collateral or Guarantor]), all of such Bank’s obligations under this Agreement
or any other Loan Document shall remain unchanged, and all amounts payable by
any Loan Party hereunder or thereunder shall be determined as if such Bank had
not sold such participation.

 

(ii) Any assignee or participant which is not incorporated under the Laws of the
United States of America or a state thereof shall deliver to the Borrower and
the Administrative Agent the form of certificate described in Section 11.17 [Tax
Withholding Clause] relating to federal income tax withholding. Each Bank may
furnish any publicly available information concerning any Loan Party or its
Subsidiaries and any other information concerning any Loan Party or its
Subsidiaries in the possession of such Bank from time to time to assignees and
participants (including prospective assignees or participants), provided that
such assignees and participants agree to be bound by the provisions of Section
11.12 [Confidentiality].

 

(iii) Notwithstanding any other provision in this Agreement, any Bank may at any
time pledge or grant a security interest in all or any portion of its rights
under this Agreement, its Note and the other Loan Documents to any Federal
Reserve Bank in accordance with Regulation A of the FRB or U.S. Treasury
Regulation 31 CFR Section 203.14 without notice to or consent of the Borrower or
the Administrative Agent. No such pledge or grant of a security interest shall
release the transferor Bank of its obligations hereunder or under any other Loan
Document.

 

- 118 -



--------------------------------------------------------------------------------

11.12 Confidentiality.

 

11.12.1. General.

 

The Administrative Agent and the Banks each agree to keep confidential all
information obtained from any Loan Party or its Subsidiaries which is nonpublic
and confidential or proprietary in nature (including any information the
Borrower specifically designates as confidential), except as provided below, and
to use such information only in connection with their respective capacities
under this Agreement and for the purposes contemplated hereby. The
Administrative Agent and the Banks shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to agreement of such Persons to
maintain the confidentiality, (ii) to assignees and participants as contemplated
by Section 11.11, and prospective assignees and participants, (iii) to the
extent requested by any bank regulatory authority or, with notice to the
Borrower, as otherwise required by applicable Law or by any subpoena or similar
legal process, or in connection with any investigation or proceeding arising out
of the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not known to be subject to confidentiality restrictions,
or (v) if the Borrower shall have consented to such disclosure. Notwithstanding
anything herein to the contrary, the information subject to this Section 11.12.1
shall not include, and the Administrative Agent and each Bank may disclose
without limitation of any kind, any information with respect to the “tax
treatment” and “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Bank relating to such tax treatment
and tax structure; provided that with respect to any document or similar item
that in either case contains information concerning the tax treatment or tax
structure of the transaction as well as other information, this sentence shall
only apply to such portions of the document or similar item that relate to the
tax treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.

 

11.12.2. Sharing Information With Affiliates of the Banks.

 

Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Bank or by one or more Subsidiaries or Affiliates of such Bank
and each of the Loan Parties hereby authorizes each Bank to share any
information delivered to such Bank by such Loan Party and its Subsidiaries
pursuant to this Agreement, or in connection with the decision of such Bank to
enter into this Agreement, to any such Subsidiary or Affiliate of such Bank, it
being understood that any such Subsidiary or affiliate of any Bank receiving
such information shall be bound by the provisions of Section 11.12.1 as if it
were a Bank hereunder. Such Authorization shall survive the repayment of the
Loans and other Obligations and the termination of the Commitments.

 

- 119 -



--------------------------------------------------------------------------------

11.13 Counterparts.

 

This Agreement may be executed by different parties hereto on any number of
separate counterparts, each of which, when so executed and delivered, shall be
an original, and all such counterparts shall together constitute one and the
same instrument.

 

11.14 Administrative Agent’s or Bank’s Consent.

 

Whenever the Administrative Agent’s or any Bank’s consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, the Administrative Agent and each
Bank shall be authorized to give or withhold such consent in its sole and
absolute discretion and to condition its consent upon the giving of additional
collateral, the payment of money or any other matter.

 

11.15 Exceptions.

 

The representations, warranties and covenants contained herein shall be
independent of each other, and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exceptions be deemed to permit any action or omission that would be in
contravention of applicable Law.

 

11.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL.

 

EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF
THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT
COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA, AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE
MADE BY CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE
ADDRESSES PROVIDED FOR IN SECTION 11.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE
COMPLETED UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND THE BANKS HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF
OR RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE
FULL EXTENT PERMITTED BY LAW.

 

- 120 -



--------------------------------------------------------------------------------

11.17 Certifications from Banks and Participants.

 

11.17.1. Tax Withholding Clause.

 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and, upon the
written request of the Administrative Agent, each other Bank or assignee or
participant of a Bank) agrees that it will deliver to each of the Borrower and
the Administrative Agent two (2) duly completed appropriate valid Withholding
Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax Regulations
(the “Regulations”)) certifying its status (i.e. U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Internal
Revenue Code. The term “Withholding Certificate” means a Form W-9; a Form
W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Bank, assignee or participant required to deliver to the Borrower and the
Administrative Agent a Withholding Certificate pursuant to the preceding
sentence shall deliver such valid Withholding Certificate as follows: (A) each
Bank which is a party hereto on the Closing Date shall deliver such valid
Withholding Certificate at least five (5) Business Days prior to the first date
on which any interest or fees are payable by the Borrower hereunder for the
account of such Bank; (B) each assignee or participant shall deliver such valid
Withholding Certificate at least five (5) Business Days before the effective
date of such assignment or participation (unless the Administrative Agent in its
sole discretion shall permit such assignee or participant to deliver such valid
Withholding Certificate less than five (5) Business Days before such date in
which case it shall be due on the date specified by the Administrative Agent).
Each Bank, assignee or participant which so delivers a valid Withholding
Certificate further undertakes to deliver to each of the Borrower and the
Administrative Agent two (2) additional copies of such Withholding Certificate
(or a successor form) on or before the date that such Withholding Certificate
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent Withholding Certificate so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Administrative Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding tax, the Administrative Agent shall be entitled to
withhold United States federal income taxes at the full 30% withholding rate if
in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the
Regulations. Further, the Administrative Agent is indemnified under §
1.1461-1(e) of the Regulations against any claims and demands of any Bank or
assignee or participant of a Bank for the amount of any tax it deducts and
withholds in accordance with regulations under § 1441 of the Internal Revenue
Code.

 

- 121 -



--------------------------------------------------------------------------------

11.17.2. USA Patriot Act.

 

Each Bank or assignee or participant of a Bank that is not incorporated under
the Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United states or foreign county, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Bank is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA Patriot Act.

 

11.18 Joinder of Guarantors.

 

Any Subsidiary of the Borrower which is required to join this Agreement as a
Guarantor pursuant to Section 8.2.9 [Subsidiaries, Partnerships and Joint
Ventures] shall execute and deliver to the Administrative Agent (i) a Guarantor
Joinder in substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant
to which it shall join as a Guarantor each of the documents to which the
Guarantors are parties; (ii) documents in the forms described in Section 7.1
[First Loans] modified as appropriate to relate to such Subsidiary; and (iii)
documents necessary to grant and perfect Prior Security Interests to the
Administrative Agent for the benefit of the Banks in all Collateral held by such
Subsidiary. The Loan Parties shall deliver such Guarantor Joinder and related
documents to the Administrative Agent within five (5) Business Days after the
date of the filing of such Subsidiary’s articles of incorporation or
constitution if the Subsidiary is a corporation, the date of the filing of its
certificate of limited partnership if it is a limited partnership or the date of
its organization if it is an entity other than a limited partnership or
corporation.

 

[SIGNATURE PAGES FOLLOW]

 

 

- 122 -



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

KOPPERS INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

KOPPERS REDEMPTION, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

WORLD-WIDE VENTURES CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

KOPPERS DELAWARE, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

KOPPERS MAURITIUS

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

KOPPERS CONCRETE PRODUCTS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

 

CONCRETE PARTNERS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

SIGNED for and on behalf of KOPPERS

SHIPPING PTY LTD by its duly

appointed attorney(s):)

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

who certifies/certify that he/she/they have no

notice of the revocation of the power of

attorney in the presence of:

 

--------------------------------------------------------------------------------

      Attorney(s) signature Witness signature        

 

--------------------------------------------------------------------------------

Print name of Witness

       

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

SIGNED for and on behalf of

CONTINENTAL CARBON AUSTRALIA

PTY LTD by its duly appointed attorney(s):)

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

who certifies/certify that he/she/they have no

notice of the revocation of the power of

attorney in the presence of:

 

--------------------------------------------------------------------------------

      Attorney(s) signature Witness signature        

 

--------------------------------------------------------------------------------

Print name of Witness

       



 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

SIGNED for and on behalf of KOPPERS

CARBON MATERIALS & CHEMICALS

PTY LTD by its duly appointed

attorney(s):)

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

who certifies/certify that he/she/they have no

notice of the revocation of the power of

attorney in the presence of:

 

--------------------------------------------------------------------------------

      Attorney(s) signature

Witness signature

 

--------------------------------------------------------------------------------

        Print name of Witness        



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

WOOD PRODUCTS PTY LTD by its duly

appointed attorney(s):)

 

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

who certifies/certify that he/she/they have no

notice of the revocation of the power of

attorney in the presence of:

 

--------------------------------------------------------------------------------

      Attorney(s) signature

Witness signature

 

--------------------------------------------------------------------------------

        Print name of Witness        

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

AUSTRALIA PTY LTD by its duly

appointed attorney(s):)

   

--------------------------------------------------------------------------------

who certifies/certify that he/she/they have no

notice of the revocation of the power of

attorney in the presence of:

 

--------------------------------------------------------------------------------

Attorney(s) signature

--------------------------------------------------------------------------------

Witness signature

   

--------------------------------------------------------------------------------

Print name of Witness

   

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

INVESTMENT SUBSIDIARY PTY LTD

by its duly appointed attorney(s):)

   

--------------------------------------------------------------------------------

who certifies/certify that he/she/they have no

notice of the revocation of the power of

attorney in the presence of:

 

--------------------------------------------------------------------------------

Attorney(s) signature

--------------------------------------------------------------------------------

Witness signature

   

--------------------------------------------------------------------------------

Print name of Witness

   

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

SIGNED for and on behalf of KOPPERS

AUSTRALIA HOLDING COMPANY

PTY LTD by its duly appointed

attorney(s):)

   

--------------------------------------------------------------------------------

who certifies/certify that he/she/they have no

notice of the revocation of the power of

attorney in the presence of:

 

--------------------------------------------------------------------------------

Attorney(s) signature

--------------------------------------------------------------------------------

Witness signature

   

--------------------------------------------------------------------------------

Print name of Witness

   



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

KOPPERS LUXEMBOURG S.A.R.L.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

Thomas Majeski

Title:

 

Vice President

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

NATIONAL CITY BANK OF

PENNSYLVANIA, individually and as

Syndication Agent

 

By:  

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

CITIZENS BANK OF PENNSYLVANIA,

individually and as a Co-Documentation Agent

 

By:  

 

--------------------------------------------------------------------------------

Name:

 

Dwayne R. Finney

Title:

 

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

BANK OF AMERICA, N.A., individually and as a

Co-Documentation Agent

 

By:  

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRST COMMONWEALTH BANK,

individually and as a Co-Documentation Agent

 

By:  

 

--------------------------------------------------------------------------------

Name:

 

Paul J. Oris

Title:

 

Vice President

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIFTH THIRD BANK

 

By:  

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

 



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

FIRSTMERIT BANK, N.A.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

LASALLE BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

[SIGNATURE PAGE - AMENDED AND RESTATED CREDIT AGREEMENT]

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

 

PRICING GRID

 

Level


--------------------------------------------------------------------------------

  

Senior
Leverage Ratio

--------------------------------------------------------------------------------

  

Revolving
Credit
Base Rate
Spread

--------------------------------------------------------------------------------

  

Term Loan
Base Rate
Spread

--------------------------------------------------------------------------------

  

Revolving
Credit
Euro Rate
Spread

--------------------------------------------------------------------------------

  

Term Loan
Euro Rate
Spread

--------------------------------------------------------------------------------

  

Letter of
Credit Fee

--------------------------------------------------------------------------------

I    Less than or equal to 0.50 to 1.00    0.00%    0.00%    1.50%    1.50%   
1.50% II    Greater than 0.50 to 1.00 but less than or equal to 1.00 to 1.00   
0.25%    0.25%    1.75%    1.75%    1.75% III    Greater than 1.00 to 1.00   
0.50%    0.50%    2.00%    2.00%    2.00%

 

For purposes of determining the Applicable Margin and Letter of Credit Fee:

 

(a) The Applicable Margin and Letter of Credit Fee shall be set at Level II as
of the Closing Date.

 

(b) Beginning with the fiscal quarter ending September 30, 2005, the Applicable
Margin and Letter of Credit Fee shall be recomputed as of the end of each fiscal
quarter based on the Senior Leverage Ratio as of such quarter end. Any increase
or decrease in the Applicable Margin and Letter of Credit Fee computed as of a
fiscal quarter end shall be effective on the date on which the Compliance
Certificate evidencing such computation is due to be delivered under Section
8.3.3.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

 

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Banks and Addresses for Notices to Banks:

 

Bank

--------------------------------------------------------------------------------

   Amount of
Commitment for
Revolving
Credit Loans


--------------------------------------------------------------------------------

   Amount of
Commitment
for Term
Loans


--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Ratable Share


--------------------------------------------------------------------------------

 

Name:            PNC Bank, National Association

Address:       One PNC Plaza

                       249 Fifth Avenue

                       Pittsburgh, PA 15222

Attention:    Thomas Majeski

Thomas.majeski@pncbank.com

 

Telephone:     (412) 762-2431

Telecopy:       (412) 762-6484

   $ 16,100,000.00    $ 1,400,000.00    $ 17,500,000.00    14.000000000 %

Name:            National City Bank of Pennsylvania

Address:      19th Floor, 20 Stanwix Street

                       Pittsburgh, PA 15222

Attention:    Ervine Geiger III

Ervine.Geiger@nationalcity.com

 

Telephone:     (412) 644-7756

Telecopy:       (412) 355-2283

   $ 14,720,000.00    $ 1,280,000.00    $ 16,000,000.00    12.800000000 %

Name:            Citizens Bank of Pennsylvania

Address:       Room 2910

                       525 William Penn Place

                       Pittsburgh, PA 15219-1729

Attention:    Dwayne Finney

Dwayne.finney@citizensbank.com

 

Telephone:     (412) 867-2425

Telecopy:       (412) 552-6307

   $ 13,340,000.00    $ 1,160,000.00    $ 14,500,000.00    11.600000000 %

Name:            Bank of America, N.A.

Address:      100 Federal Street

                       Boston, MA 02110

Attention:    Stephen F. O’Sullivan

stephen.f.o’sullivan@bankofamerica.com

 

Telephone:     (617) 434-9698

Telecopy:       (617) 434-4929

   $ 13,340,000.00    $ 1,160,000.00    $ 14,500,000.00    11.600000000 %



--------------------------------------------------------------------------------

Bank

--------------------------------------------------------------------------------

   Amount of
Commitment for
Revolving
Credit Loans


--------------------------------------------------------------------------------

   Amount of
Commitment
for Term
Loans


--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Ratable Share


--------------------------------------------------------------------------------

 

Name:           First Commonwealth Bank

Address:       Frick Building, Suite 416

  437 Grant Street

  Pittsburgh, PA 15219

Attention:     Paul Oris

poris@fcbanking.com

 

Telephone:  (412) 690-2208

Telecopy:     (412) 690-2206

   $ 13,340,000.00    $ 1,160,000.00    $ 14,500,000.00    11.600000000 %

Name:           Fifth Third Bank

Address:       Gulf Tower

  707 Grant St., 21st Floor

  Pittsburgh, PA 15219

Attention:     John Hayes

john.hayes@53.com

 

Telephone:  (412) 291-5456

Telecopy:     (412) 291-5411

   $ 11,040,000.00    $ 960,000.00    $ 12,000,000.00    9.600000000 %

Name:           FirstMerit Bank, N.A.

Address:       25 North Mill Street

  Post Office Box 671

  New Castle, PA 16101

Attention:     Rose Crump

Rose.crump@firstmerit.com

 

Telephone:  (724) 657-6677

Telecopy:     (724) 656-8066

   $ 11,040,000.00    $ 960,000.00    $ 12,000,000.00    9.600000000 %

Name:           LaSalle Bank

Address:       210 Sixth Avenue

  Suite 3620

  Pittsburgh, PA 15222

Attention:     Chris Helmeci

christopher.helmeci@abnamro.com

 

Telephone:  (412) 255-5462

Telecopy:     (412) 255-5485

   $ 11,040,000.00    $ 960,000.00    $ 12,000,000.00    9.600000000 %



--------------------------------------------------------------------------------

Bank

--------------------------------------------------------------------------------

   Amount of
Commitment for
Revolving
Credit Loans


--------------------------------------------------------------------------------

   Amount of
Commitment
for Term
Loans


--------------------------------------------------------------------------------

   Commitment


--------------------------------------------------------------------------------

   Ratable Share


--------------------------------------------------------------------------------

 

Name:        Wachovia Bank, National Association

Address:    PA5415 - Meetinghouse

                  Business Center

                  2240 Butler Pike

                  Plymouth Meeting, PA 19462

Attention:    Patrick Kaufmann

Patrick.kaufmann@Wachovia.com

 

Telephone:    (610) 941-3308

Telecopy:     (610) 941-3129

   $ 11,040,000.00    $ 960,000.00    $ 12,000,000.00    9.600000000 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total

   $ 115,000,000    $ 10,000,000    $ 125,000,000    100%       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

 

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrower and Guarantors:

 

ADMINISTRATIVE AGENT:

Name:

  PNC Bank, National Association

Address:

  One PNC Plaza     249 Fifth Avenue     Pittsburgh, Pennsylvania 15222

Attention:

  Thomas Majeski

Telephone:

  (412) 762-2431

Telecopy:

  (412) 762-6484

SYNDICATION AGENT:

Name:

  National City Bank of Pennsylvania

Address:

  20 Stanwix Street, 19th floor     Pittsburgh, Pennsylvania 15222

Attention:

  Ervine Geiger III

Telephone:

  (412) 644-7756

Telecopy:

  (412) 355-2283

BORROWER:

Name:

  Koppers Inc.

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

GUARANTORS:

Name:

  Concrete Partners, Inc.

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159



--------------------------------------------------------------------------------

Name:

  Continental Carbon Australia Pty Ltd

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Australia Pty Ltd

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Australia Holding Company Pty Ltd

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Carbon Materials & Chemicals Pty Ltd

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Concrete Products, Inc.

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Delaware, Inc.

Address:

  401 Silverside Road, Suite 67     Wilmington, Delaware 19809

Attention:

  Frank S. Zagar

Telephone:

  (302) 798-8010

Telecopy:

  (302) 798-0295



--------------------------------------------------------------------------------

Name:

  Koppers Investment Subsidiary Pty Ltd

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Mauritius

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Redemption, Inc.

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Shipping Pty Ltd

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159

Name:

  Koppers Wood Products Pty Ltd

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159



--------------------------------------------------------------------------------

Name:

  World-Wide Ventures Corporation

Address:

  Two Greenville Crossing—Suite 220     4005 Kennett Pike     Greenville,
Delaware 19807

Attention:

  Barbara M. Morris

Telephone:

  (302) 421-2287

Telecopy:

  (302) 421-2245

Name:

  Koppers Luxembourg S.A.R. L.

Address:

  436 Seventh Avenue     Pittsburgh, Pennsylvania 15219

Attention:

  M. Claire Schaming

Telephone:

  (412) 227-2472

Telecopy:

  (412) 227-2159



--------------------------------------------------------------------------------

SCHEDULE 1.1(Q)(1)

Qualified Accounts

 

An Account shall not be considered a Qualified Account unless the Administrative
Agent determines, in its reasonable discretion, that such Account has met the
following minimum requirements:

 

(i) the Account represents a complete bona fide transaction for goods sold and
delivered or services rendered (but excluding any amounts in the nature of a
service charge added to the amount due on an invoice because the invoice has not
been paid when due) which requires no further act under any circumstances on the
part of any Loan Party to make such Account payable by the Account Debtor; the
Account arises from an arm’s-length transaction in the ordinary course of a Loan
Party’s business between such Loan Party and an Account Debtor which is not an
Affiliate of any Loan Party or an officer, stockholder or employee of any Loan
Party or any Affiliate of any Loan Party, or a member of the family of an
officer, stockholder or employee of any Loan Party or any Affiliate of any Loan
Party;

 

(ii) with the exception of Re-Aged Accounts, the Account shall not (a) be or
have been unpaid more than ninety (90) days from the original invoice date, (b)
be delinquent more than sixty (60) days, or (c) be payable by an Account Debtor
(1) more than 50% of whose Accounts have remained unpaid for more than ninety
(90) days from the original invoice date or are delinquent more than sixty (60)
days, or (2) whose Accounts constitute, in the Administrative Agent’s
determination, an unduly high percentage of the aggregate amount of all
outstanding Accounts. Accounts which are Re-Aged Accounts acceptable to the
Administrative Agent and which otherwise meet all other criteria for Qualified
Accounts shall be included in the Borrowing Base; provided however, the amount
of Re-Aged Accounts which shall constitute Qualified Accounts shall not exceed
$1,000,000;

 

(iii) the goods the sale of which gave rise to the Account were shipped or
delivered or provided to the Account Debtor on an absolute sale basis and not on
a bill and hold sale basis, a consignment sale basis, a guaranteed sale basis, a
sale or return basis, or on the basis of any other similar understanding, and no
part of such goods has been returned or rejected;

 

(iv) the Account is not evidenced by chattel paper or an instrument of any kind;

 

(v) the Account Debtor with respect to the Account (a) is Solvent, (b) is not
the subject of any bankruptcy or insolvency proceedings of any kind or of any
other proceeding or action, threatened or pending, which might have a materially
adverse effect on its business, and (c) is not, in the sole discretion of the
Administrative Agent, deemed ineligible for credit for other reasons (including,
without limitation, unsatisfactory past experiences of any Loan Party or any of
the Banks with the Account Debtor or unsatisfactory reputation of the Account
Debtor);

 

(vi) (a) the Account Debtor is not located outside Canada, the continental
United States of America or Australia or (b) if the Account Debtor is located
outside Canada, the continental United States of America or Australia, the
Account is supported by a letter of credit or FICA insurance deemed adequate and
acceptable by the Administrative Agent;



--------------------------------------------------------------------------------

(vii) (a) the Account Debtor is not the government of the United States of
America, or any department, agency or instrumentality thereof, or (b) if the
Account Debtor is an entity mentioned in clause (vii)(a), the Federal Assignment
of Claims Act (or applicable similar legislation) has been fully complied with
so as to validly perfect the Banks’ Prior Security Interest to the
Administrative Agent’s satisfaction;

 

(viii) the Account is a valid, binding and legally enforceable obligation of the
Account Debtor with respect thereto and is not subject to any dispute,
condition, contingency, offset, recoupment, reduction, claim for credit,
allowance, adjustment, counterclaim or defense on the part of such Account
Debtor, and no facts exist which may provide a basis for any of the foregoing in
the present or future;

 

(ix) the Account is subject to the Administrative Agent’s and the Banks’ Prior
Security Interest and is not subject to any other Lien, claim, encumbrance or
security interest whatsoever;

 

(x) the Account is evidenced by an invoice or other documentation and arises
from a contract which is in form and substance satisfactory to the
Administrative Agent; provided however, that Accounts which are Deferred Revenue
Accounts acceptable to the Administrative Agent and which otherwise meet all
other criteria for Qualified Accounts shall be included in the Borrowing Base at
an advance rate equal to sixty percent (60%) of the amount of such Deferred
Revenue Accounts;

 

(xi) such Loan Party has observed and complied with all laws of the state in
which the Account Debtor or the Account is located which, if not observed and
complied with, would deny to such Loan Party access to the courts of such state;

 

(xii) the Account is not subject to any provision prohibiting its assignment or
requiring notice of or consent to such assignment;

 

(xiii) the goods giving rise to the Account were not, at the time of sale
thereof, subject to any Lien or encumbrance except the Administrative Agent and
the Banks’ Prior Security Interest;

 

(xiv) the Account is payable in freely transferable United States Dollars,
Canadian dollars, or Australian dollars; and

 

(xv) the Account is not, or should not be, disqualified for any other reason
generally accepted in the commercial finance business.

 

In addition to the foregoing requirements, Accounts of any Account Debtor which
are otherwise Qualified Accounts shall be reduced to the extent of any accounts
payable (including, without limitation, the Administrative Agent’s estimate of
any contingent liabilities) by the Borrower to such Account Debtor (“Contras”);
provided that the Administrative Agent, in its sole discretion, may determine
that none of the Accounts in respect to such Account Debtor shall be Qualified
Accounts in the event that there exists an unreasonably large amount of payables
owing to such Account Debtor.



--------------------------------------------------------------------------------

SCHEDULE 1.1(Q)(2)

Qualified Inventory

 

Inventory shall not be considered Qualified Inventory unless the Administrative
Agent determines, in its reasonable discretion, that such Inventory has met the
following minimum requirements:

 

(i) the Inventory is either (a) finished goods or (b) raw materials other than
supplies, but excluding in all cases any work-in-process and any goods which
have been shipped, delivered, sold by, purchased by or provided to a Loan Party
on a bill and hold, consignment sale, guaranteed sale, or sale or return basis,
or any other similar basis or understanding other than an absolute sale;

 

(ii) the Inventory is new, of good and merchantable quality, and represents no
more than a twelve (12) month supply of such finished goods or raw materials;

 

(iii) the Inventory is located on premises listed on Schedule A to the Security
Agreement and, with respect to inventory locations at facilities leased to a
Loan Party, the Administrative Agent has received a Landlord’s Waiver in favor
of the Administrative Agent substantially in the form of Exhibit 7.1.16 hereto,
or is Inventory which is in transit and is so identified on the relevant
Schedule of Inventory; provided, however, that Inventory which meets the
requirements of “Qualified Inventory” hereunder other than this clause (iii) may
be included as “Qualified Inventory” hereunder in an aggregate amount not to
exceed $15,000,000 provided that rent reserves shall have been established by
the Administrative Agent in an amount not less than three (3) months rent for
such leased facilities for which the Administrative Agent has not received a
Landlord’s Waiver as required under this clause (iii) (“Rent Reserves”), and
such rent reserves shall reduce the Borrowing Base;

 

(iv) the Inventory is not stored with a bailee, warehouseman, consignee or
similar party unless the Administrative Agent has given its prior written
consent and a Loan Party has caused such bailee, warehouseman, consignee or
similar party to issue and deliver to the Administrative Agent, in form and
substance acceptable to the Administrative Agent, warehouse receipts or similar
type documentation therefor in the Administrative Agent’s name;

 

(v) the Inventory is subject to the Administrative Agent’s and the Banks’ Prior
Security Interest and is not subject to any other Lien; and

 

(vi) the Inventory has not been manufactured in violation of any federal minimum
wage or overtime laws, including, without limitation, the Fair Labor Standards
Act, 29 U.S.C. § 215(a)(1).